[termloansyndicated201720001.jpg]
EXECUTION VERSION Credit Agreement (2017 Term Loan) [[3673763]] PITNEY BOWES
INC. _____________________________ CREDIT AGREEMENT $200,000,000 Dated as of
September 12, 2017 ______________________________ JPMORGAN CHASE BANK, N.A., as
Administrative Agent ___________________________ JPMORGAN CHASE BANK, N.A.,
CITIBANK, N.A., GOLDMAN SACHS BANK USA, MERRILL LYNCH, PIERCE, FENNER & SMITH
INCORPORATED and MIZUHO BANK, LTD. as Joint Lead Arrangers and Joint Bookrunners
BANK OF AMERICA N.A., CITIBANK, N.A., GOLDMAN SACHS BANK USA and MIZUHO BANK,
LTD. as Syndication Agents [CS&M Ref. No. 6702-157]



--------------------------------------------------------------------------------



 
[termloansyndicated201720002.jpg]
[[3673763]] (i) TABLE OF CONTENTS This Table of Contents is not part of the
Agreement to which it is attached but is inserted for convenience of reference
only. Page Section 1. Definitions and Accounting Matters
...........................................................................1
1.01. Certain Defined Terms
............................................................................................1
1.02. Terms Generally
....................................................................................................17
1.03. Accounting Terms and Determinations
................................................................17 1.04. Types
of Loans
......................................................................................................18
Section 2. Commitments, Loans, Notes and Prepayments
........................................................18 2.01. Loans
.....................................................................................................................18
2.02. Borrowing of Loans
..............................................................................................18
2.03. Changes of Commitments
.....................................................................................19
2.04. Lending Offices
....................................................................................................19
2.05. Certain Fees
..........................................................................................................19
2.06. Several Obligations; Remedies Independent
........................................................19 2.07. Evidence of
Debt
...................................................................................................20
2.08. Optional Prepayments and Conversions or Continuations of Loans
....................20 Section 3. Payments of Principal and Interest
...........................................................................21
3.01. Repayment of Loans
.............................................................................................21
3.02. Interest
...................................................................................................................21
Section 4. Payments; Pro Rata Treatment; Computations; Etc
..................................................22 4.01. Payments
...............................................................................................................22
4.02. Pro Rata Treatment
...............................................................................................23
4.03. Computations
........................................................................................................23
4.04. Minimum Amounts
...............................................................................................23
4.05. Certain
Notices......................................................................................................23
4.06. Non-Receipt of Funds by the Administrative Agent
............................................24 4.07. Sharing of Payments, Etc
......................................................................................25
Section 5. Yield Protection, Etc
.................................................................................................26
5.01. Additional
Costs....................................................................................................26
5.02. Limitation on Types of Loans
...............................................................................28
5.03. Illegality
................................................................................................................29
5.04. Compensation
.......................................................................................................29
5.05. Taxes
.....................................................................................................................29
5.06. Replacement of Banks
..........................................................................................33
Section 6. Conditions Precedent
................................................................................................34
6.01. Loans
.....................................................................................................................34



--------------------------------------------------------------------------------



 
[termloansyndicated201720003.jpg]
[[3673763]] (ii) Section 7. Representations and Warranties
................................................................................35
7.01. Corporate Existence
..............................................................................................35
7.02. Financial Condition
...............................................................................................36
7.03. Litigation
...............................................................................................................36
7.04. No Breach
.............................................................................................................36
7.05. Action
....................................................................................................................36
7.06. Approvals
..............................................................................................................37
7.07. ERISA
...................................................................................................................37
7.08. Taxes
.....................................................................................................................37
7.09. Investment Company Act
.....................................................................................37
7.10. Environmental Matters
..........................................................................................37
7.11. Use of Credit
.........................................................................................................37
7.12. Anti-Corruption Laws and
Sanctions....................................................................37
7.13. EEA Financial Institutions
....................................................................................38
Section 8. Covenants of the Borrower
.......................................................................................38
8.01. Financial Statements, Etc
......................................................................................38
8.02. Existence, Etc
........................................................................................................39
8.03. Prohibition of Fundamental Changes
....................................................................40 8.04.
Limitation on Liens
...............................................................................................41
8.05. Use of
Proceeds.....................................................................................................43
8.06. Lines of Business
..................................................................................................43
8.07. Financial Covenant
...............................................................................................43
8.08. Indebtedness of Subsidiaries
.................................................................................43
Section 9. Events of Default
......................................................................................................45
Section 10. The Administrative
Agent.......................................................................................47
10.01. Appointment, Powers and Immunities
................................................................47 10.02.
Reliance by Administrative Agent
......................................................................48 10.03.
Defaults
...............................................................................................................48
10.04. Rights as a
Bank..................................................................................................49
10.05. Indemnification
...................................................................................................49
10.06. Non-Reliance on Administrative Agent and Other Banks
..................................49 10.07. Failure to Act
......................................................................................................50
10.08. Resignation or Removal of Administrative Agent
.............................................50 10.09. Other Agents
.......................................................................................................50
Section 11. Miscellaneous
.........................................................................................................50
11.01. Waiver
.................................................................................................................50
11.02. Notices
................................................................................................................50
11.03. Expenses, Etc
......................................................................................................52
11.04. Amendments, Etc
................................................................................................53
11.05. Successors and
Assigns.......................................................................................54
11.06. Assignments and Participations
..........................................................................54
11.07. Survival
...............................................................................................................58



--------------------------------------------------------------------------------



 
[termloansyndicated201720004.jpg]
[[3673763]] (iii) 11.08. Captions
..............................................................................................................58
11.09. Counterparts; Integration; Effectiveness
.............................................................58 11.10. Governing
Law; Submission to Jurisdiction; Service of Process .......................59
11.11. Waiver of Jury Trial
............................................................................................59
11.12. Confidentiality
....................................................................................................59
11.13. USA PATRIOT Act
............................................................................................60
11.14. No Advisory or Fiduciary Relationships
............................................................60 11.15.
Acknowledgment and Consent to Bail-In of EEA Financial Institutions
...........60



--------------------------------------------------------------------------------



 
[termloansyndicated201720005.jpg]
[[3673763]] (iv) ANNEX 1 Commitments SCHEDULE 8.04 Existing Liens SCHEDULE 8.08
Subsidiary Indebtedness EXHIBIT A - Form of Note EXHIBIT B - Form of Opinion of
Internal Counsel for the Borrowers EXHIBIT C - Form of Assignment and Assumption
EXHIBIT D - Form of Compliance Certificate EXHIBIT E-1 - Form of U.S. Tax
Certificate for Foreign Banks that are not Partnerships for U.S. Federal Income
Tax Purposes EXHIBIT E-2 - Form of U.S. Tax Certificate for Foreign Participants
that are not Partnerships for U.S. Federal Income Tax Purposes EXHIBIT E-3 -
Form of U.S. Tax Certificate for Foreign Participants that are Partnerships for
U.S. Federal Income Tax Purposes EXHIBIT E-4 - Form of U.S. Tax Certificate for
Foreign Banks that are Partnerships for U.S. Federal Income Tax Purposes



--------------------------------------------------------------------------------



 
[termloansyndicated201720006.jpg]
Credit Agreement [[3673763]] CREDIT AGREEMENT dated as of September 12, 2017
among PITNEY BOWES INC., a corporation duly organized and validly existing under
the laws of the State of Delaware (the “Borrower”); the BANKS (as hereinafter
defined) party hereto; and JPMORGAN CHASE BANK, N.A., as Administrative Agent
(the “Administrative Agent”). The parties hereto agree as follows: Section 1.
Definitions and Accounting Matters. 1.01. Certain Defined Terms. As used herein,
the following terms shall have the following meanings (all terms defined in this
Section 1.01 or in other provisions of this Agreement in the singular to have
the same meanings when used in the plural and vice versa): “2016 Term Loan
Agreement” shall mean the Credit Agreement dated as of January 5, 2016, as
amended from time-to-time, among the Borrower, the lenders party thereto, and
JPMorgan Chase Bank, N.A., as Administrative Agent. “Additional Costs” shall
have the meaning assigned to such term in Section 5.01 hereof. “Adjusted
Consolidated EBITDA” shall mean, for any period, the Consolidated EBITDA for
such period minus the Applicable Finance Interest Expense Amount for such
period. “Administrative Agent” shall have the meaning assigned to such term in
the preamble to this Agreement. “Administrative Agent’s Account” shall mean an
account designated by the Administrative Agent in a notice to the Borrower and
the Banks. “Administrative Questionnaire” shall mean an Administrative
Questionnaire in the form supplied by the Administrative Agent. “Advance Date”
shall have the meaning assigned to such term in Section 4.06 hereof. “Affected
Bank” shall have the meaning assigned to such term in Section 5.06 hereof.
“Affiliate” shall mean, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified. “Agent
Parties” shall have the meaning assigned such term in Section 11.02(d) hereof.
“Agreement” shall mean this Credit Agreement, dated as of January 5, 2016, by
and among the Borrower, the Banks and the Administrative Agent, as such
agreement may be



--------------------------------------------------------------------------------



 
[termloansyndicated201720007.jpg]
- 2 - Credit Agreement [[3673763]] amended, amended and restated, restated,
supplemented or otherwise modified from time to time. “Anti-Corruption Laws”
shall mean all laws, rules, and regulations of any jurisdiction applicable to
the Borrower or its Subsidiaries from time to time concerning or relating to
bribery or corruption. “Applicable Finance Interest Expense Amount” shall mean,
for any period, the amount of financing interest expense for such period (as
shown on the consolidated statement of income of the Borrower for such period),
multiplied by 1.75. “Applicable Lending Office” shall mean, for each Bank and
for each Type of Loan, the “Lending Office” of such Bank (or of an Affiliate or
branch of such Bank) designated for such Type of Loan in such Bank’s
Administrative Questionnaire or such other office of such Bank (or of an
Affiliate or branch of such Bank) as such Bank may from time to time specify to
the Administrative Agent and the Borrower as the office by which its Loans of
such Type are to be made and maintained. “Applicable Rate” shall mean, for any
day, with respect to any Eurocurrency Loan or any Base Rate Loan, the applicable
rate per annum set forth below under the caption “Eurocurrency Spread” or “Base
Rate Spread”, respectively, based upon the applicable Moody’s Rating and/or
Standard & Poor’s Rating, on such date: Standard & Poor’s/Moody’s Rating (each a
“Category”) Eurocurrency Spread Base Rate Spread Category 1 BBB+/Baa1 or above
1.125% 0.125% Category 2 BBB/Baa2 1.250% 0.250% Category 3 BBB-/Baa3 1.500%
0.500% Category 4 BB+/Ba1 1.750% 0.750% Category 5 lower than BB+/Ba1 or unrated
2.250% 1.250% For purposes of the foregoing, (i) if either Moody’s or Standard &
Poor’s shall not have in effect a Moody’s Rating or a Standard & Poor’s Rating,
as the case may be (other than by reason of the circumstances referred to in the
last sentence of this definition), then the Applicable Rate shall be based upon
the remaining rating, (ii) if the Moody’s Rating and the Standard & Poor’s
Rating shall fall within different Categories, the Applicable Rate shall be
based on the higher of the two ratings unless one of the two ratings is two or
more Categories lower than the other, in which case, the Applicable Rate shall
be determined by reference to the Category next below that of the higher of the
two ratings, and (iii) if the Moody’s Rating and the Standard & Poor’s Rating
established or deemed to have been established by Moody’s and Standard & Poor’s,
respectively, shall be changed (other than as a result of a change in the rating
system of Moody’s or Standard & Poor’s), such change shall be effective as of
the date on which it is first announced by the



--------------------------------------------------------------------------------



 
[termloansyndicated201720008.jpg]
- 3 - Credit Agreement [[3673763]] applicable rating agency. Each change in the
Applicable Rate shall apply during the period commencing on the effective date
of such change and ending on the date immediately preceding the effective date
of the next such change. If the rating system of Moody’s or Standard & Poor’s
shall change, or if either such rating agency shall cease to be in the business
of providing corporate debt ratings, the Borrower and the Banks shall negotiate
in good faith to amend this definition to reflect such changed rating system or
the unavailability of ratings from such rating agency and, pending the
effectiveness of any such amendment, the Applicable Rate shall be determined by
reference to the rating most recently in effect prior to such change or
cessation. “Approved Fund” shall mean any Person (other than a natural person)
that is engaged in making, purchasing, holding or investing in bank loans and
similar extensions of credit in the ordinary course of its business and that is
administered or managed by (a) a Bank, (b) an Affiliate of a Bank or (c) an
entity or an Affiliate of an entity that administers or manages a Bank.
“Assignment and Assumption” shall mean an agreement substantially in the form of
Exhibit E hereto or any other form approved by the Administrative Agent.
“Bail-In Action” shall mean, as to any EEA Financial Institution, the exercise
of any Write-Down and Conversion Powers by the applicable EEA Resolution
Authority in respect of any liability of an EEA Financial Institution. “Bail-In
Legislation” shall mean, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule. “Bank”
shall mean the Persons listed on Annex 1 hereto as having a Commitment and any
other Person that shall have become a party hereto pursuant to an Assignment and
Assumption, other than any such Person that ceases to be a party hereto pursuant
to an Assignment and Assumption. “Bankruptcy Code” shall mean the United States
Bankruptcy Code of 1978, as amended from time to time. “Bankruptcy Laws” shall
mean the Bankruptcy Code and any other law relating to bankruptcy, insolvency,
reorganization, winding-up, or composition or adjustment of debts. “Base Rate”
shall mean, for any day, a rate per annum equal to the highest of (a) the NYFRB
Rate for such day plus 0.50%, (b) the Prime Rate for such day and (c) the
Eurocurrency Rate for the offering of Dollar deposits for a one month Interest
Period commencing on such day plus 1.00%; provided that if such rate shall be
less than zero, such rate shall be deemed to be zero. For purposes of clause (c)
of the immediately preceding sentence, such Eurocurrency Rate shall be
determined by the Administrative Agent based upon rates appearing on the
applicable Reuters screen page (currently page LIBOR01) displaying interest
rates for dollar deposits in the London interbank market (or, in the event such
rate does not appear on such page of the Reuters screen, on any successor or
substitute page on such screen that displays such rate, or, if there is no such
page, on the appropriate page of such other



--------------------------------------------------------------------------------



 
[termloansyndicated201720009.jpg]
- 4 - Credit Agreement [[3673763]] information service that publishes such rate
as shall be selected by the Administrative Agent from time to time in its
reasonable discretion) at approximately 11:00 a.m., London time, on such day for
deposits in dollars with a maturity of one month. Any change in the Base Rate
due to a change in the NYFRB Rate, the Prime Rate or such Eurocurrency Rate
shall be effective from and including the effective date of such change in the
NYFRB Rate, the Prime Rate or such Eurocurrency Rate, as the case may be. “Base
Rate Loans” shall mean Loans that bear interest at rates based upon the Base
Rate. “Borrower” shall have the meaning assigned to such term in the preamble to
this Agreement. “Borrower Materials” shall have the meaning assigned such term
in Section 11.02(d) hereof. “Business Day” shall mean any day (a) on which
commercial banks are not authorized or required to close in New York City, and
(b) if such day relates to a borrowing of, a payment or prepayment of principal
of or interest on, or a Conversion of or into, or an Interest Period for, a
Eurocurrency Loan or a notice by the Borrower with respect to any such
borrowing, payment, prepayment, Conversion or Interest Period, that is also a
day on which dealings in deposits denominated in Dollars are carried out in the
London interbank market. “Capital Lease Obligations” shall mean, for any Person,
all obligations of such Person to pay rent or other amounts under a lease of (or
other agreement conveying the right to use) Property to the extent such
obligations are required to be classified and accounted for as a capital lease
on a balance sheet of such Person under GAAP, and, for purposes of this
Agreement, the amount of such obligations shall be the capitalized amount
thereof, determined in accordance with GAAP. “Captive Finance Debt” shall mean,
as at any date of determination, the average of the aggregate gross finance
receivables of the Borrower and its Subsidiaries as at the end of the five most
recently completed consecutive fiscal quarters ending on or prior to such date,
as shown on the consolidated balance sheets of the Borrower as at the end of
such fiscal quarter or the relevant fiscal year (as applicable), multiplied by a
fraction the numerator of which is ten and the denominator of which is eleven.
“Closing Date” shall mean the date of this Agreement. “Code” shall mean the
Internal Revenue Code of 1986, as amended from time to time. “Commitment” shall
mean, with respect to each Bank, the commitment of such Bank to make Loans
hereunder, expressed as an amount representing the maximum aggregate amount of
the Loans to be made by such Bank hereunder, as such commitment may be reduced
or increased from time to time pursuant to assignments by or to such Bank
pursuant to Section 11.06 hereof. The initial amount of each Bank’s Commitment
is set forth on Annex 1 hereto, or in the Assignment and Assumption or other
instrument pursuant to which such Bank



--------------------------------------------------------------------------------



 
[termloansyndicated201720010.jpg]
- 5 - Credit Agreement [[3673763]] shall have assumed its Commitment, as
applicable. As of the Closing Date, the aggregate amount of the Banks’
Commitments is $200,000,000. “Compliance Certificate” shall mean a Compliance
Certificate substantially in the form of Exhibit H or any other form approved by
the Administrative Agent. “Consolidated EBITDA” shall mean, for any period, an
amount determined for the Borrower and its Subsidiaries on a consolidated basis
equal to Consolidated Net Income for such period plus (a) without duplication
and to the extent deducted in determining Consolidated Net Income for such
period, the sum of (i) interest expense (excluding financing interest expense),
(ii) depreciation expense, (iii) amortization expense, (iv) non-cash
stock-option based and other equity-based compensation expenses, (v) other
non-cash extraordinary, unusual or non-recurring charges, expenses or losses
(including, whether or not otherwise includable as a separate item in the
statement of such Consolidated Net Income for such period, losses on sales of
assets outside of the ordinary course of business and non-cash restructuring
charges, but excluding any such non-cash charge to the extent that it represents
an accrual or reserve for potential cash charge in any future period or
amortization of a prepaid cash charge that was paid in a prior period) and (vi)
cash restructuring charges (not exceeding $450,000,000 in the aggregate after
December 31, 2014), and minus (b) without duplication and to the extent included
in determining Consolidated Net Income for such period, the sum of (i) interest
income (excluding financing interest income) and (ii) non-cash extraordinary,
unusual or non-recurring income or gains increasing Consolidated Net Income for
such period (including, whether or not otherwise includable as a separate item
in the statement of such Consolidated Net Income for such period, gains on the
sales of assets outside of the ordinary course of business, but excluding any
such non-cash gain to the extent it represents the reversal of an accrual or
reserve for potential cash gain in any prior period); provided that, for
purposes of calculating Consolidated EBITDA of the Borrower and its Subsidiaries
for any period, (A) the Consolidated EBITDA of any Person or Properties
constituting a division or line of business of any business entity, division or
line of business, in each case, acquired by the Borrower or any of its
Subsidiaries that, together with any other such acquisitions during such period,
involves the payment of consideration by the Borrower and its Subsidiaries in
excess of $25,000,000 in the aggregate during such period shall be included on a
pro forma basis for such period (but assuming the consummation of such
acquisition occurred on the first day of such period) and (B) the Consolidated
EBITDA of any Person or Properties constituting a division or line of business
of any business entity, division or line of business, in each case, sold,
assigned, transferred or otherwise disposed of by the Borrower or any of its
Subsidiaries that, together with any other such dispositions during such period,
yields gross proceeds to the Borrower and its Subsidiaries in excess of
$25,000,000 in the aggregate during such period shall be excluded for such
period (assuming the consummation of such disposition occurred on the first day
of such period). “Consolidated Net Income” shall mean, for any period, the
consolidated income (or loss) from continuing operations before income taxes of
the Borrower and its Subsidiaries, determined on a consolidated basis in
accordance with GAAP; provided that there shall be excluded (a) the income (or
deficit) of any Person accrued prior to the date it becomes a Subsidiary of the
Borrower or is merged into or consolidated with the Borrower or any of its
Subsidiaries, (b) the income (or deficit) of any Person (other than a Subsidiary
of the Borrower) in which the Borrower or any of its Subsidiaries has an
ownership interest, except to the extent that any such income is actually
received by the Borrower or such Subsidiary in the form of



--------------------------------------------------------------------------------



 
[termloansyndicated201720011.jpg]
- 6 - Credit Agreement [[3673763]] dividends or similar distributions and (c)
the undistributed earnings of any Subsidiary of the Borrower to the extent that
the declaration or payment of dividends or similar distributions by such
Subsidiary is not at the time permitted by operation of the terms of its charter
or any agreement, instrument, judgment, decree, order, statute, rule or
governmental regulation applicable to such Subsidiary. “Consolidated Net
Tangible Assets” shall have the meaning assigned to such term in Section 8.04
hereof. “Continuation” and “Continued” shall refer to the continuation pursuant
to Section 2.08 hereof of a Eurocurrency Loan from one Interest Period to the
next Interest Period for such Loan. “Control” shall mean the possession,
directly or indirectly, of the power to direct or cause the direction of the
management or policies of a Person, whether through the ability to exercise
voting power, by contract or otherwise. “Controlling” and “Controlled” have
meanings correlative thereto. “Conversion” and “Converted” shall refer to a
conversion pursuant to Section 2.08 hereof of one Type of Loan into another Type
of Loan, which may be accompanied by the transfer by a Bank (at its sole
discretion) of a Loan from one Applicable Lending Office to another. “Credit
Exposure” shall mean, with respect to any Bank at any time, the sum of the
outstanding principal amount of such Bank’s Loans at such time. “Debtor Relief
Laws” means the Bankruptcy Code of the United States of America, and all other
liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief laws of the United States or other applicable
jurisdictions from time to time in effect. “Default” shall mean an Event of
Default or an event that with notice or lapse of time or both would become an
Event of Default. “Dollars” and “$” shall mean lawful money of the United States
of America. “Domestic Subsidiary” shall mean any Subsidiary of the Borrower that
is organized under the laws of any State of the United States of America
(including the District of Columbia). “EEA Financial Institution” shall mean (a)
any institution established in any EEA Member Country that is subject to the
supervision of an EEA Resolution Authority, (b) any entity established in an EEA
Member Country that is a parent of an institution described in clause (a) of
this definition, or (c) any institution established in an EEA Member Country
that is a subsidiary of an institution described in clause (a) or (b) of this
definition and is subject to consolidated supervision with its parent. “EEA
Member Country” shall mean any of the member states of the European Union,
Iceland, Liechtenstein and Norway.



--------------------------------------------------------------------------------



 
[termloansyndicated201720012.jpg]
- 7 - Credit Agreement [[3673763]] “EEA Resolution Authority” shall mean any
public administrative authority or any Person entrusted with public
administrative authority of any EEA Member Country (including any delegee)
having responsibility for the resolution of any EEA Financial Institution.
“Environmental Laws” shall mean any and all present and future Federal, state,
local and foreign laws, rules or regulations, and any orders or decrees, in each
case as now or hereafter in effect, relating to the regulation or protection of
human health, safety or the environment or to emissions, discharges, releases or
threatened releases of pollutants, contaminants, chemicals or toxic or hazardous
substances or wastes into the indoor or outdoor environment, including, without
limitation, ambient air, soil, surface water, ground water, wetlands, land or
subsurface strata, or otherwise relating to the manufacture, processing,
distribution, use, treatment, storage, disposal, transport or handling of
pollutants, contaminants, chemicals or toxic or hazardous substances or wastes.
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time. “ERISA Affiliate” shall mean any corporation or trade
or business that is a member of any group of organizations (i) described in
Section 414(b) or (c) of the Code of which the Borrower is a member and (ii)
solely for purposes of potential liability under Section 302(c)(11) of ERISA and
Section 412(c)(11) of the Code and the lien created under Section 302(f) of
ERISA and Section 412(n) of the Code, described in Section 414(m) or (o) of the
Code of which the Borrower is a member. “EU Bail-In Legislation Schedule” shall
mean the EU Bail-In Legislation Schedule published by the Loan Market
Association (or any successor person), as in effect from time to time.
“Eurocurrency Loans” shall mean Loans that bear interest at rates based on rates
referred to in the definition of “Eurocurrency Rate” in this Section 1.01.
“Eurocurrency Rate” shall mean, for any Eurocurrency Loan for any Interest
Period, a rate per annum determined by the Administrative Agent to be equal to:
(a) the applicable Screen Rate at approximately 11:00 a.m., London time, on the
Quotation Date prior to the commencement of such Interest Period, for the
offering of deposits denominated in Dollars and for a period comparable to such
Interest Period; (b) If no Screen Rate shall be available for a particular
Interest Period (the “Impacted Interest Period”) but Screen Rates shall be
available for the offering of deposits for maturities both longer and shorter
than such Interest Period, then the Eurocurrency Rate for such Interest Period
shall be the Interpolated Rate; or (c) if no Screen Rate is available for such
Interest Period (or for the offering of deposits for maturities both longer and
shorter than such Interest Period), or if the Screen Rate, in the reasonable
judgment of the Majority Banks, shall cease accurately to reflect the rates
applicable to the offering of deposits denominated in Dollars and for a period
comparable to such Interest Period (as reported by any publicly available source
of



--------------------------------------------------------------------------------



 
[termloansyndicated201720013.jpg]
- 8 - Credit Agreement [[3673763]] similar market data selected by such Majority
Banks that, in the reasonable judgment of such Majority Banks, accurately
reflects such rates), the Eurocurrency Rate shall mean, with respect to any
Eurocurrency Loan for any Interest Period, the arithmetic mean, as determined by
the Administrative Agent, of the rates per annum (rounded upwards, if necessary,
to the nearest 1/16 of 1%) quoted by the Reference Banks at approximately 11:00
a.m. London time (or as soon thereafter as practicable) two Business Days prior
to the first day of the Interest Period for such Eurocurrency Loan for the
offering by such Reference Banks to leading banks in the London interbank market
of deposits in Dollars for a period comparable to such Interest Period; provided
that (i) each Reference Bank agrees to use its best efforts to furnish timely
information to the Administrative Agent for purposes of determining the
Eurocurrency Rate, (ii) if any Reference Bank does not furnish such timely
information for determination of the Eurocurrency Rate, the Administrative Agent
shall determine such interest rate on the basis of timely information furnished
by the remaining Reference Banks and (iii) the Administrative Agent will not
disclose to any party hereto (A) the rates quoted by the individual Reference
Banks or (B) if one or more of the Reference Banks shall not have quoted a rate,
the fact that the Eurocurrency Rate is being determined on the basis of the
rates quoted by fewer than all the Reference Banks. Notwithstanding the
foregoing, if the Eurocurrency Rate, determined as provided above, would
otherwise be less than zero, then the Eurocurrency Rate shall be deemed to be
zero for all purposes. “Events of Default” shall have the meaning assigned to
such term in Section 9 hereof. “Excluded Taxes” shall mean, with respect to the
Administrative Agent, any Bank or any other recipient of any payment to be made
(a) by or on account of any obligation of the Borrower, income or franchise
Taxes imposed on (or measured by) its net income or net profit (however
denominated), branch profits and franchise Taxes, in each case, (i) imposed by
the United States of America, or by the jurisdiction under the laws of which
such recipient is organized or in which its principal office is located or, in
the case of any Bank, in which its applicable lending office is located or (ii)
that are Other Connection Taxes; or (b) in the case of a Bank, (i) any U.S.
Federal withholding Tax that is in effect and would apply to amounts payable
with respect to an applicable interest in a Loan or Commitment to such Bank (or
SPC of such Bank) by the Borrower or any Domestic Subsidiary at the time such
Bank acquires such interest in the Loan or Commitment or at the time it
designates a new lending office for purposes hereof or transfers to an SPC
pursuant to Section 11.06 hereof (other than pursuant to an assignment request
by the Borrower under Section 5.06 hereof), except to the extent that such Bank,
in the case of a designation of a new lending office (or its assignor, in the
case of an assignment, or the Granting Bank, in the case of a transfer to an
SPC, as the case may be) was entitled, immediately before such designation (or
such assignment or such transfer, as the case may be), to receive additional
amounts with respect to such withholding Tax pursuant to Section 5.05 hereof,
(ii) any withholding Tax that is attributable to such Bank’s failure or
inability to comply with Section 5.05(e) hereof or (iii) any U.S. Federal
withholding Tax imposed by FATCA. “FATCA” shall mean Sections 1471 through 1474
of the Code, as of the date of this Agreement (or any amended or successor
version that is substantively comparable and not



--------------------------------------------------------------------------------



 
[termloansyndicated201720014.jpg]
- 9 - Credit Agreement [[3673763]] materially more onerous to comply with), any
current or future regulations or official interpretations thereof, any
applicable intergovernmental agreements between a non-U.S. jurisdiction and the
United States with respect thereto, any law, regulations, or other official
guidance enacted in a non-U.S. jurisdiction relating to an intergovernmental
agreement related thereto, and any agreements entered into pursuant to Section
1471(b) of the Code. “Federal Funds Rate” shall mean, for any day, the rate
calculated by the NYFRB based on such day’s federal funds transactions by
depository institutions (as determined in such manner as the NYFRB shall set
forth on its public website from time to time) and published on the next
succeeding Business Day by the NYFRB as the federal funds effective rate;
provided that if such rate shall be less than zero, such rate shall be deemed to
be zero for all purposes of this Agreement. “Foreign Bank” shall mean any Bank
that is organized under the laws of a jurisdiction other than the United States
of America. For purposes of this definition, the United States of America, each
State thereof and the District of Columbia shall be deemed to constitute a
single jurisdiction. “Foreign Subsidiary” shall mean any Subsidiary that is not
a Domestic Subsidiary. “Funding Date” means the date on which Loans are made
pursuant to Section 2.01. “GAAP” shall mean generally accepted accounting
principles applied on a basis consistent with those that, in accordance with the
last sentence of Section 1.03(a) hereof, are to be used in making the
calculations for purposes of determining compliance with this Agreement.
“Governmental Authority” shall mean the government of the United States of
America or any other nation, or any political subdivision thereof, whether state
or local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity (including any federal or other association of or
with which any such nation may be a member or associated) exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government. “Granting Bank” shall have the meaning specified
in Section 11.06(b) hereof. “Guarantee” shall mean a guarantee, an endorsement,
a contingent agreement to purchase or to furnish funds for the payment or
maintenance of, or otherwise to be or become contingently liable under or with
respect to, the Indebtedness, other obligations, net worth, working capital or
earnings of any Person, or a guarantee of the payment of dividends or other
distributions upon the stock or equity interests of any Person, or an agreement
to purchase, sell or lease (as lessee or lessor) Property, products, materials,
supplies or services primarily for the purpose of enabling a debtor to make
payment of such debtor’s obligations or an agreement to assure a creditor
against loss, and including, without limitation, causing a bank or other
financial institution to issue a letter of credit or other similar instrument
for the benefit of another Person, but excluding endorsements for collection or
deposit in the ordinary course of business. The terms “Guarantee” and
“Guaranteed” used as a verb shall have a correlative meaning.



--------------------------------------------------------------------------------



 
[termloansyndicated201720015.jpg]
- 10 - Credit Agreement [[3673763]] “Impacted Interest Period” shall have
meaning assigned to such term in the definition of “Eurocurrency Rate”.
“Indebtedness” shall mean, for any Person: (a) obligations created, issued or
incurred by such Person for borrowed money (whether by loan, the issuance and
sale of debt securities or the sale of Property to another Person subject to an
understanding or agreement, contingent or otherwise, to repurchase such Property
from such Person); (b) obligations of such Person to pay the deferred purchase
or acquisition price of Property or services, other than trade accounts payable
(other than for borrowed money) arising, and accrued expenses incurred, in the
ordinary course of business so long as such trade accounts payable are payable
within 90 days of the date the respective goods are delivered or the respective
services are rendered; (c) Indebtedness of others secured by a Lien on the
Property of such Person, whether or not the respective indebtedness so secured
has been assumed by such Person; (d) obligations of such Person in respect of
letters of credit or similar instruments issued or accepted by banks and other
financial institutions for account of such Person; (e) Capital Lease Obligations
of such Person; and (f) Guarantees by such Person of Indebtedness of others.
“Indemnified Taxes” shall mean (a) Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document and (b) to the extent not otherwise described
in (a), Other Taxes. “Indemnitee” shall have the meaning assigned to such term
in Section 11.03 hereof. “Index Debt” shall mean senior, unsecured, long-term
indebtedness for borrowed money of the Borrower that is not guaranteed by any
other Person or subject to any other credit enhancement. “Interest Period” shall
mean: (a) with respect to any Eurocurrency Loan, each period commencing on the
date such Eurocurrency Loan is made or Converted from a Loan of another Type or
(in the event of a Continuation) the last day of the next preceding Interest
Period for such Loan and ending on the numerically corresponding day in the
first, second, third, sixth or, if agreed by all of the Banks, twelfth calendar
month thereafter, or any other period to which all of the Banks have consented,
as the Borrower may select as provided in Section 4.05 hereof, provided that
each Interest Period that commences on the last Business Day of a calendar month
(or on any day for which there is no numerically corresponding day in the
appropriate subsequent calendar month) shall end on the last Business Day of the
appropriate subsequent calendar month; and (b) with respect to any Base Rate
Loan, the period commencing on the date such Base Rate Loan is made and ending
on the earlier of the first Quarterly Date thereafter or the Maturity Date.
Notwithstanding the foregoing, (i) if any Interest Period for any Loan would
otherwise end after the Maturity Date, such Interest Period shall not be
available hereunder for such period; (ii) each Interest Period that would
otherwise end on a day that is not a Business



--------------------------------------------------------------------------------



 
[termloansyndicated201720016.jpg]
- 11 - Credit Agreement [[3673763]] Day shall end on the next succeeding
Business Day (or, in the case of an Interest Period for a Eurocurrency Loan, if
such next succeeding Business Day falls in the next succeeding calendar month,
on the next preceding Business Day); and (iii) no Interest Period for any Loan
(other than a Base Rate Loan) shall have a duration of less than one month and,
if the Interest Period for any Eurocurrency Loan would otherwise be a shorter
period, such Loan shall not be available hereunder for such period.
“Interpolated Rate” shall mean, at any time, for any Impacted Interest Period,
the rate per annum (rounded to the same number of decimal places as the Screen
Rate) determined by the Administrative Agent (which determination shall be
conclusive and binding absent manifest error) to be equal to the rate that
results from interpolating on a linear basis between: (a) the Screen Rate for
the longest period for which a Screen Rate is available that is shorter than
such Impacted Interest Period and (b) the Screen Rate for the shortest period
for which a Screen Rate is available that is longer than the Impacted Interest
Period, in each case at approximately 11:00 a.m., London time, two Business Days
prior to the commencement of such Interest Period. “IRS” shall mean the United
States Internal Revenue Service. “JPMCB” shall mean JPMorgan Chase Bank, N.A.,
and its successors. “Leverage Ratio” shall mean, on the last day of any fiscal
quarter, the ratio of (a) Total Adjusted Debt on such day to (b) Adjusted
Consolidated EBITDA for the period of four consecutive fiscal quarters then
ended. “Lien” shall mean, with respect to any Property, any mortgage, lien,
pledge, charge, security interest or encumbrance of any kind in respect of such
Property. For purposes of this Agreement, a Person shall be deemed to own
subject to a Lien any Property that it has acquired or holds subject to the
interest of a vendor or lessor under any conditional sale agreement, capital
lease or other title retention agreement (other than an operating lease)
relating to such Property. “Loan Documents” shall mean, collectively, this
Agreement and the Notes. “Loans” shall mean the loans made pursuant to Section
2.01. “Majority Banks” shall mean, at any time, Banks having outstanding Loans
and unused Commitments representing more than 50% of the sum of the aggregate
outstanding Loans and unused Commitments at such time. “Margin Stock” shall mean
“margin stock” within the meaning of Regulations U and X. “Material Adverse
Effect” shall mean a material adverse effect on (a) the Property, business,
operations, financial condition, liabilities or capitalization of the Borrower
and its Subsidiaries taken as a whole, (b) the ability of the Borrower to
perform its obligations hereunder and under the other Loan Documents, (c) the
validity or enforceability of this Agreement or any of the other Loan Documents,
(d) the rights and remedies of the Banks and the Administrative Agent hereunder
and under the other Loan Documents or (e) the timely payment of the principal of
or interest on the Loans or other amounts payable in connection therewith.



--------------------------------------------------------------------------------



 
[termloansyndicated201720017.jpg]
- 12 - Credit Agreement [[3673763]] “Maturity Date” shall mean the third
anniversary of the Funding Date. “Moody’s” shall mean Moody’s Investors Service,
Inc. “Moody’s Rating” shall mean, at any time, the then current rating by
Moody’s of the Index Debt. “Multiemployer Plan” shall mean a multiemployer plan
defined as such in Section 3(37) of ERISA to which contributions have been made
by the Borrower or any of its ERISA Affiliates and that is covered by Title IV
of ERISA. “Neutron” shall mean NGS Holdings, Inc., a Delaware corporation.
“Neutron Acquisition” shall mean the acquisition by the Borrower, directly or
indirectly, pursuant to the terms of the Neutron Acquisition Agreement, of all
or substantially all the equity interests of Neutron for “Merger Consideration”
(as defined in the Neutron Acquisition Agreement) consisting of cash. “Neutron
Acquisition Agreement” shall mean that certain Agreement and Plan of Merger
dated as of September 6, 2017, among the Borrower, Neutron Acquisition Corp.,
NGS Holdings, Inc. and Littlejohn Fund IV, L.P., together with all schedules,
exhibits and disclosure letters related thereto. “Neutron Acquisition Closing
Date” shall mean the date on which the Neutron Acquisition is consummated.
“Neutron Acquisition Transactions” shall mean the Neutron Acquisition, together
with the other financing transactions related to the Neutron Acquisition
(including the redemption of the Borrower’s 4.75% Medium Term Notes due 2018 and
any redemptions or repayments by the Borrower of existing Indebtedness of
Neutron or any of its subsidiaries made in connection with the Neutron
Acquisition) and the payment of fees and expenses incurred in connection with
the foregoing. “Notes” shall mean the promissory notes, if any, executed and
delivered pursuant to Section 2.07(b) and all promissory notes delivered in
substitution or exchange thereof, in each case as the same shall be modified and
supplemented and in effect from time to time. “NYFRB” shall mean the Federal
Reserve Bank of New York. “NYFRB Rate” shall mean, for any day, the greater of
(a) the Federal Funds Rate in effect on such day and (b) the Overnight Bank
Funding Rate in effect on such day (or for any day that is not a Business Day,
for the immediately preceding Business Day); provided that if none of such rates
are published for any day that is a Business Day, the term “NYFRB Rate” shall
mean the rate for a federal funds transaction quoted at 11:00 a.m., New York
City time, on such day received by the Administrative Agent from a Federal funds
broker of recognized standing selected by it; provided, further, that if any of
the aforesaid rates shall be less than zero, such rate shall be deemed to be
zero for purposes of this Agreement.



--------------------------------------------------------------------------------



 
[termloansyndicated201720018.jpg]
- 13 - Credit Agreement [[3673763]] “Other Connection Taxes” shall mean, with
respect to the Administrative Agent, any Bank or any other recipient of any
payment to be made by or on account of any obligation of the Borrower, Taxes
imposed as a result of a present or former connection between such recipient and
the jurisdiction imposing such Tax (other than connections arising from such
recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Taxes” shall mean any and all present or future stamp, court or
documentary, intangible, recording, filing or similar Taxes or any other excise
or property Taxes, charges or similar levies arising from any payment made
under, from the execution, delivery, performance, registration or enforcement
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, this Agreement or any other Loan Document, except any such
Taxes that are Other Connection Taxes imposed with respect to an assignment
(other than an assignment made pursuant to Section 5.06). “Overnight Bank
Funding Rate” shall mean, for any day, the rate comprised of both overnight
federal funds and overnight Eurodollar borrowings by U.S.-managed banking
offices of depository institutions, as such composite rate shall be determined
by the NYFRB as set forth on its public website from time to time, and published
on the next succeeding Business Day by the NYFRB as an overnight bank funding
rate (from and after such date as the NYFRB shall commence to publish such
composite rate). “Participant” shall have the meaning assigned to such term in
Section 11.06(c) hereof. “Participant Register” has the meaning set forth in
Section 11.06(c) hereof. “Participating Member State” shall mean any member
state of the European Community that adopts or has adopted the euro as its
lawful currency in accordance with the legislation of the European Union
relating to the European Monetary Union. “Payment Date” shall mean the 15th day
(or if such day is not a Business Day, the next following Business Day) of each
March, June, September and December, commencing with March 15, 2018. “Payor”
shall have the meaning assigned to such term in Section 4.06 hereof. “PBGC”
shall mean the Pension Benefit Guaranty Corporation or any entity succeeding to
any or all of its functions under ERISA. “Person” shall mean any individual,
corporation, company, voluntary association, partnership, limited liability
company, joint venture, trust, unincorporated organization or government (or any
agency, instrumentality or political subdivision thereof). “Plan” shall mean an
employee benefit or other plan established or maintained by the Borrower or any
of its ERISA Affiliates and that is covered by Title IV of ERISA, other than a
Multiemployer Plan.



--------------------------------------------------------------------------------



 
[termloansyndicated201720019.jpg]
- 14 - Credit Agreement [[3673763]] “Platform” shall have the meaning assigned
such term in Section 11.02(d) hereof. “Post-Default Rate” shall mean a rate per
annum equal to 2% plus the Base Rate as in effect from time to time; provided
that, with respect to principal of a Eurocurrency Loan that shall become due
(whether at stated maturity, by acceleration, by optional or mandatory
prepayment or otherwise) on a day other than the last day of the Interest Period
therefor, the “Post-Default Rate” shall be a rate per annum equal to, for the
period from and including such due date to but excluding the last day of such
Interest Period, 2% plus the interest rate for such Loan as provided in Section
3.02 hereof and, thereafter, the rate provided for above in this definition.
“Prime Rate” shall mean the rate of interest per annum publicly announced from
time to time by JPMCB as its prime rate in effect at its principal office in New
York, New York; each change in the Prime Rate shall be effective from and
including the date such change is publicly announced as being effective.
“Property” shall mean any right or interest in or to property of any kind
whatsoever, whether real, personal or mixed and whether tangible or intangible.
“Proposed Bank” shall have the meaning assigned to such term in Section 5.06
hereof. “Quarterly Dates” shall mean the last Business Day of March, June,
September and December in each year, the first of which shall be the first such
day after the Funding Date. “Quotation Date” shall mean, for any Interest
Period, the date two Business Days prior to the commencement of such Interest
Period, provided that if market practice differs in the relevant interbank
market, the “Quotation Date” shall be determined by the Administrative Agent in
accordance with market practice in the relevant interbank market (and if
quotations would normally be given by leading banks in the relevant interbank
market on more than one date, the “Quotation Date” shall be the last of such
days). “Reference Banks” shall mean JPMCB and any other Bank (if any) selected
by the Borrower for this purpose (with the consent of the Administrative Agent
(such consent not to be unreasonably withheld) and such other Bank) (or their
respective Applicable Lending Offices, as the case may be). “Register” has the
meaning set forth in Section 11.06(b) hereof. “Regulations D, U and X” shall
mean, respectively, Regulations D, U and X of the Board of Governors of the
Federal Reserve System (or any successor), as the same may be modified and
supplemented and in effect from time to time. “Regulatory Change” shall mean the
occurrence, after the date of this Agreement or (with respect to any Bank) such
later date on which such Bank becomes a party to this Agreement, of: (a) the
adoption or taking effect of any law, rule, regulation or treaty, (b) any change
in any law, rule, regulation or treaty or in the administration, interpretation,
implementation or application thereof by any Governmental Authority or (c) the
making or issuance of any request, rule, guideline, requirement or directive
(whether or not having the force



--------------------------------------------------------------------------------



 
[termloansyndicated201720020.jpg]
- 15 - Credit Agreement [[3673763]] of law) of any Governmental Authority;
provided that, notwithstanding anything herein to the contrary, (i) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines, requirements or directives thereunder or issued in connection
therewith or in implementation thereof and (ii) all requests, rules, guidelines,
requirements or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a
“Regulatory Change”, regardless of the date enacted, adopted or issued. “Related
Parties” shall mean, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates. “Relevant Jurisdiction”
shall mean, with respect to the Borrower or Subsidiary, the jurisdiction of its
organization. “Required Payment” shall have the meaning assigned such term in
Section 4.06 hereof. “Revolver” shall mean the Credit Agreement dated as of
January 6, 2015, as amended from time to time, among the Borrower, the
subsidiary borrowers party thereto, the banks party thereto, and JPMorgan Chase
Bank, N.A., as Administrative Agent. “Sanctioned Country” shall mean, at any
time, a country, region or territory which itself is the subject of any
Sanctions (which countries, regions and territories are as of the date hereof
Crimea, Cuba, Iran, North Korea, Sudan and Syria). “Sanctions” shall mean
economic or financial sanctions or trade embargoes imposed, administered or
enforced from time to time by (a) the U.S. government, including those
administered by the Office of Foreign Assets Control of the U.S. Department of
the Treasury or the U.S. Department of State, or (b) the United Nations Security
Council, the European Union or Her Majesty’s Treasury of the United Kingdom.
“Screen Rate” shall mean, in respect of the Eurocurrency Rate for any Interest
Period, a rate per annum equal to the London interbank offered rate as
administered by the ICE Benchmark Administration (or any other Person that takes
over the administration of such rate) for deposits in Dollars with a term
equivalent to such Interest Period as displayed on the Reuters screen page that
displays such rate (currently Reuters Screen Page LIBOR01 or LIBOR02) (or, in
the event such rate does not appear on such page of the Reuters screen, on any
successor or substitute page on such screen that displays such rate, or, in the
absence of any such page, on the appropriate page of such other information
service that publishes such rate as shall be selected by the Administrative
Agent from time to time in its reasonable discretion). “SEC” shall mean the
Securities and Exchange Commission or any governmental authority succeeding to
its principal functions. “Securitization Transaction” shall mean, any sale or
sales of any accounts receivable, general intangibles, chattel paper or other
financial assets and related rights and assets of the Borrower and/or any of its
Subsidiaries (including revolving sales of such assets),



--------------------------------------------------------------------------------



 
[termloansyndicated201720021.jpg]
- 16 - Credit Agreement [[3673763]] and financing secured by the assets so sold.
The “amount” or “principal amount” of any Securitization Transaction shall be
deemed to mean the aggregate amount paid to the Borrower and its Subsidiaries in
respect of such transactions, as the same may be reduced from time to time by
the amount of such payments attributable to sold assets that have been collected
or that have been written off as uncollectible. “SPC” shall have the meaning
specified in Section 11.06(b) hereof. “Standard & Poor’s” shall mean Standard &
Poor’s Ratings Services. “Standard & Poor’s Rating” shall mean, at any time, the
then current rating by Standard & Poor’s of the Index Debt. “Subsidiary” shall
mean, with respect to any Person, any corporation, partnership or other entity
of which at least a majority of the securities or other ownership interests
having by the terms thereof ordinary voting power to elect a majority of the
board of directors or other persons performing similar functions of such
corporation, partnership or other entity (irrespective of whether or not at the
time securities or other ownership interests of any other class or classes of
such corporation, partnership or other entity shall have or might have voting
power by reason of the happening of any contingency) is at the time directly or
indirectly owned or controlled by such Person or one or more Subsidiaries of
such Person or by such Person and one or more Subsidiaries of such Person.
“Syndicated”, when used in reference to any Loan, refers to whether such Loan is
made pursuant to Section 2.01 hereof. “Taxes” shall mean any and all present or
future taxes, levies, imposts, duties, deductions, withholdings (including
backup withholding), assessments, fees or other similar charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto. “Total Adjusted Debt” shall mean, at any time, the total
Indebtedness of the Borrower and its Subsidiaries as reflected on the Borrower’s
consolidated balance sheet in accordance with GAAP at such time minus the
Captive Finance Debt at such time; provided that at all times prior to (but not
after) the earlier to occur of (i) the Neutron Acquisition Closing Date and (ii)
in the event that the Neutron Acquisition Agreement terminates or expires for
any reason other than the consummation of the Neutron Acquisition, the date that
is 45 days after the date of such termination or expiration, Total Adjusted Debt
shall exclude the amount, up to an aggregate amount of $825,000,000, of any
Indebtedness issued or incurred by the Borrower and/or any of its Subsidiaries
to finance the Neutron Acquisition Transactions. “Transactions” means the
execution, delivery and performance by the Borrower of this Agreement and the
borrowing of Loans hereunder. “Type” shall have the meaning assigned to such
term in Section 1.04 hereof. “U.S. Person” means a “United States person” within
the meaning of Section 7701(a)(30) of the Code.



--------------------------------------------------------------------------------



 
[termloansyndicated201720022.jpg]
- 17 - Credit Agreement [[3673763]] “U.S. Tax Compliance Certificate” has the
meaning set forth in Section 5.05(e)(ii)(B)(3). “Wholly-Owned Domestic
Subsidiary” shall mean any Domestic Subsidiary which is also a Wholly-Owned
Subsidiary of the Borrower. “Wholly-Owned Subsidiary” shall mean, with respect
to any Person at any date, any corporation, limited liability company,
partnership, association or other entity of which securities or other ownership
interests representing 100% of the equity or ordinary voting power (other than
directors’ qualifying shares) or, in the case of a partnership, 100% of the
general partnership interests are, as of such date, directly or indirectly
owned, controlled or held by such Person or one or more Wholly-Owned
Subsidiaries of such Person or by such Person and one or more Wholly-Owned
Subsidiaries of such Person. “Write-Down and Conversion Powers” shall mean, with
respect to any EEA Resolution Authority, the write-down and conversion powers of
such EEA Resolution Authority from time to time under the Bail-In Legislation
for the applicable EEA Member Country, which write-down and conversion powers
are described in the EU Bail-In Legislation Schedule. 1.02. Terms Generally. The
definitions of terms herein shall apply equally to the singular and plural forms
of the terms defined. Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms. The words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”. The word “will” shall be construed to have the same
meaning and effect as the word “shall”. Unless the context requires otherwise
(a) any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein), (b) any definition of or reference to any statute, rule or
regulation shall be construed as referring thereto as from time to time amended,
supplemented or otherwise modified (including by succession of comparable
successor laws), (c) any reference herein to any Person shall be construed to
include such Person’s successors and assigns and, in the case of any
Governmental Authority, any other Governmental Authority that shall have
succeeded to any or all of the functions thereof, (d) the words “herein”,
“hereof” and “hereunder”, and words of similar import, shall be construed to
refer to this Agreement in its entirety and not to any particular provision
hereof, (e) all references herein to Sections, Exhibits and Schedules shall be
construed to refer to Sections of, and Exhibits and Schedules to, this Agreement
and (f) the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights. 1.03.
Accounting Terms and Determinations. (a) Except as otherwise expressly provided
herein, all accounting terms used herein shall be interpreted, and all financial
statements and certificates and reports as to financial matters required to be
delivered to the Banks hereunder shall (unless otherwise disclosed to the Banks
in writing at the time of delivery thereof in the manner described in Section
1.03(b) hereof) be prepared, in accordance with generally accepted accounting
principles applied on a



--------------------------------------------------------------------------------



 
[termloansyndicated201720023.jpg]
- 18 - Credit Agreement [[3673763]] basis consistent with those used in the
preparation of the latest financial statements furnished to the Banks hereunder
(which, prior to the delivery of the first financial statements under Section
8.01 hereof, shall mean the audited financial statements as at December 31,
2016, referred to in Section 7.02 hereof). All calculations made for the
purposes of determining compliance with this Agreement shall (except as
otherwise expressly provided herein) be made by application of generally
accepted accounting principles applied on a basis consistent with those used in
the preparation of the latest annual or quarterly financial statements furnished
to the Banks pursuant to Section 8.01 hereof (or, prior to the delivery of the
first financial statements under Section 8.01 hereof, used in the preparation of
the audited financial statements as at December 31, 2016, referred to in Section
7.02 hereof) unless (i) the Borrower shall have objected to determining such
compliance on such basis at the time of delivery of such financial statements or
(ii) the Majority Banks shall so object in writing within 30 days after delivery
of such financial statements, in either of which events such calculations shall
be made on a basis consistent with those used in the preparation of the latest
financial statements as to which such objection shall not have been made (which,
if objection is made in respect of the first financial statements delivered
under Section 8.01 hereof, shall mean the audited financial statements referred
to in Section 7.02 hereof). (b) The Borrower shall deliver to the Banks at the
same time as the delivery of any of its annual or quarterly financial statements
under Section 8.01 hereof (i) a description in reasonable detail of any material
variation between the application of accounting principles employed in the
preparation of such statement and the application of accounting principles
employed in the preparation of the next preceding annual or quarterly financial
statements as to which no objection has been made in accordance with the last
sentence of Section 1.03(a) hereof and (ii) reasonable estimates of the
difference between such statements arising as a consequence thereof. 1.04. Types
of Loans. For purposes of this Agreement, Loans may be classified and referred
to by Type (e.g., a “Base Rate Loan” or a “Eurocurrency Loan”). Section 2.
Commitments, Loans, Notes and Prepayments. 2.01. Loans. Each Bank severally
agrees, on the terms and subject to the conditions of this Agreement, to make
loans to the Borrower in Dollars on a single Business Day not later than
September 30, 2017, in an aggregate principal amount not greater than its
Commitment. Subject to the terms and conditions of this Agreement, the Borrower
may Convert Loans of one Type into Loans of another Type (as provided in Section
2.08 hereof) or Continue Loans of one Type as Loans of the same Type (as
provided in Section 2.08 hereof); provided that no more than three separate
Interest Periods in respect of Eurocurrency Loans from each Bank may be
outstanding at any one time. Each Bank at its option may make any Eurocurrency
Loan by causing any domestic or foreign branch or Affiliate of such Bank to make
such Loan; provided that any exercise of such option shall not affect the
obligation of the Borrower to repay such Loan in accordance with the terms of
this Agreement. 2.02. Borrowing of Loans. The Borrower shall give the
Administrative Agent notice of the borrowing hereunder as provided in Section
4.05 hereof, and the Administrative



--------------------------------------------------------------------------------



 
[termloansyndicated201720024.jpg]
- 19 - Credit Agreement [[3673763]] Agent shall promptly communicate such notice
to each Bank. Not later than 1:00 p.m. New York City time on the date specified
for the borrowing of Loans hereunder, each Bank shall make available the amount
of the Loan to be made by it on such date to the Administrative Agent’s Account,
in immediately available funds, for account of the Borrower. The amount so
received by the Administrative Agent shall, subject to the terms and conditions
of this Agreement, be made available to the Borrower by depositing the same, in
immediately available funds, in an account of the Borrower designated by it and
maintained with JPMCB or otherwise by remitting the same to any other account of
the Borrower in accordance with its instructions. 2.03. Changes of Commitments.
(a) The aggregate amount of the Commitments shall be automatically reduced to
zero on the earlier to occur of (i) disbursement of funds on the Funding Date,
or (ii) at 5:00 p.m., New York City time, on September 30, 2017. (b) The
Borrower shall have the right at any time or from time to time (i) to terminate
the Commitments and (ii) to reduce the aggregate Commitments; provided that (x)
the Borrower shall give notice of each such termination or reduction as provided
in Section 4.05 hereof and (y) each partial reduction shall be in an aggregate
amount at least equal to $15,000,000 (or whole multiples thereof) or the unused
amount of the Commitments. (c) The Commitments once terminated or reduced may
not be reinstated. 2.04. Lending Offices. The Loans of each Type made by each
Bank shall be made and maintained at such Bank’s Applicable Lending Office for
Loans of such Type. 2.05. Certain Fees. (a) The Borrower agrees to pay to the
Administrative Agent, in US Dollars, for the account of each Bank, a fee (the
“Commitment Fee”) in an amount equal to 0.20% per annum on the daily amount of
the Commitment of such Bank then outstanding (whether or not effective under
Section 6.01), accruing from and including the 15th day following the Closing
Date to but excluding the earlier of the Funding Date and the date on which the
Commitments terminate (such earlier date being called the “Commitment Fee
Payment Date”). The Commitment Fees, if any, shall be due and payable on the
Commitment Fee Payment Date, shall be computed on the basis of a year of 360
days and shall be payable for the actual number of days elapsed (including the
first day but excluding the last day). (b) The Borrower agrees to pay to the
Administrative Agent, for its own account, fees payable in the amounts and at
the times separately agreed upon between the Borrower and the Administrative
Agent. (c) All fees payable hereunder shall be paid on the dates due, in
immediately available funds, to the Administrative Agent for distribution, in
the case of the Commitment Fees, to the Banks. Fees paid shall not be refundable
under any circumstances. 2.06. Several Obligations; Remedies Independent. The
failure of any Bank to make any Loan to be made by it shall not relieve any
other Bank of its obligation to make its Loan, but neither any Bank nor the
Administrative Agent shall be responsible for the failure of any other Bank to
make a Loan to be made by such other Bank, and (except as otherwise provided in
Section 4.06 hereof) no Bank shall have any obligation to the Administrative
Agent



--------------------------------------------------------------------------------



 
[termloansyndicated201720025.jpg]
- 20 - Credit Agreement [[3673763]] or any other Bank for the failure by such
Bank to make any Loan required to be made by such Bank. The amounts payable by
the Borrower at any time hereunder and under the Notes to each Bank shall be a
separate and independent debt and each Bank shall be entitled to protect and
enforce its rights arising out of this Agreement and the Notes, and it shall not
be necessary for any other Bank or the Administrative Agent to consent to, or be
joined as an additional party in, any proceedings for such purposes. 2.07.
Evidence of Debt. (a) Each Bank shall maintain, in accordance with its usual
practice, records evidencing the indebtedness of the Borrower to such Bank
hereunder, including the amounts of principal and interest payable and paid to
such Bank from time to time hereunder. The Administrative Agent shall maintain
records in which it shall record (i) the amount of each Loan made hereunder, the
Type thereof and each Interest Period therefor, (ii) the amount of any principal
or interest due and payable or to become due and payable from the Borrower to
each Bank hereunder and (iii) the amount of any sum received by the
Administrative Agent hereunder for account of the Banks and each Bank’s share
thereof; provided that the failure of any Bank or the Administrative Agent to
maintain such records or any error therein shall not in any manner affect the
obligation of the Borrower to repay the Loans in accordance with the terms of
this Agreement. (b) Any Bank may request that the Loans made by such Bank to the
Borrower shall be evidenced by a single promissory note of the Borrower,
substantially in the form of Exhibit A hereto, payable to such Bank in a
principal amount equal to the amount of its Commitment as originally in effect
and otherwise duly completed. (c) The date, amount, Type, interest rate and
duration of Interest Period of each Loan made by each Bank to the Borrower, and
each payment made on account of the principal thereof, shall be recorded by such
Bank on its books and, prior to any transfer of the Note evidencing the Loans
held by it, endorsed by such Bank on the schedule attached to such Note or any
continuation thereof; provided that the failure of such Bank to make any such
recordation or endorsement shall not affect the obligations of the Borrower to
make a payment when due of any amount owing hereunder or under such Note in
respect of such Loans. (d) No Bank shall be entitled to have its Note (if any)
substituted or exchanged for any reason, or subdivided for promissory notes of
lesser denominations, except in connection with a permitted assignment of all or
any portion of such Bank’s Commitment, Loans and Notes pursuant to Section 11.06
hereof (and, if requested by any Bank, the Borrower agrees so to exchange any
Note). (e) Any Bank that ceases to be a Bank pursuant to Section 5.06 hereof
shall promptly return its Note (if any) to the Borrower after termination of its
Commitment and payment to it of all principal and interest owing to it hereunder
and under its Note. 2.08. Optional Prepayments and Conversions or Continuations
of Loans. (a) Subject to Sections 4.04 and 5.04 hereof, the Borrower shall have
the right to prepay Loans or to Convert Loans of one Type into Loans of another
Type or Continue Loans of



--------------------------------------------------------------------------------



 
[termloansyndicated201720026.jpg]
- 21 - Credit Agreement [[3673763]] one Type as Loans of the same Type, at any
time or from time to time, provided that the Borrower shall give the
Administrative Agent notice of each such prepayment or Conversion or
Continuation as provided in Section 4.05 hereof (and, upon the date specified in
any such notice of prepayment, the amount to be prepaid shall become due and
payable hereunder). (b) Notwithstanding the foregoing provisions of this Section
2.08, and without limiting the rights and remedies of the Banks under Section 9
hereof, in the event that any Event of Default shall have occurred and be
continuing, the Administrative Agent may (and at the request of the Majority
Banks, shall) (i) suspend the right of the Borrower to Convert any Loan into a
Eurocurrency Loan, or to Continue any Loan as a Eurocurrency Loan, in which
event all Loans denominated in Dollars shall be Converted (on the last day of
the respective Interest Period therefor) or Continued, as the case may be, as
Base Rate Loans and/or (ii) suspend the right of the Borrower to have any Loan
have an Interest Period of more than one month’s duration. Section 3. Payments
of Principal and Interest. 3.01. Repayment of Loans. The Borrower shall repay
the principal of the Loans on each Payment Date in an aggregate amount equal to
2.50% of the aggregate principal amount of the Loans made on the Funding Date
(in each case as the amounts of such required payments may be adjusted pursuant
to this Section). Prepayments of Loans pursuant to Section 2.08(a) will be
applied to reduce the principal payments due on subsequent Payment Dates ratably
in accordance with the amounts of such payments. The Borrower shall repay any
remaining unpaid principal amount of the Loans on the Maturity Date. The
Borrower will pay the principal amount of each Loan and the accrued interest on
such Loan in US Dollars. 3.02. Interest. The Borrower hereby promises to pay to
the Administrative Agent for account of each Bank interest on the unpaid
principal amount of each Loan made by such Bank for the period from and
including the date of such Loan to but excluding the date such Loan shall be
paid in full, at the following rates per annum: (a) if such Loan is a Base Rate
Loan, the Base Rate (as in effect from time to time) plus the Applicable Rate;
and (b) if such Loan is a Eurocurrency Loan, the Eurocurrency Rate for such Loan
for the relevant Interest Period therefor plus the Applicable Rate.
Notwithstanding the foregoing, the Borrower hereby promises to pay to the
Administrative Agent for account of each Bank interest at the applicable
Post-Default Rate on any principal of any Loan made by such Bank and on any
other amount payable by the Borrower hereunder or under the Note held by such
Bank to or for account of such Bank, that shall not be paid in full when due
(whether at stated maturity, by acceleration, by mandatory prepayment or
otherwise), for the period from and including the due date thereof to but
excluding the date the same is paid in full. Accrued interest on each Loan shall
be payable (i) on the last day of the Interest Period therefor and, if such
Interest Period is longer than three months, at three-month intervals following
the first day of such Interest Period, and (ii) in the case of any Loan, upon
the payment or prepayment thereof (but only on the principal amount so paid or
prepaid), except that interest payable at the Post-Default Rate shall be payable
from time to time on demand.



--------------------------------------------------------------------------------



 
[termloansyndicated201720027.jpg]
- 22 - Credit Agreement [[3673763]] Promptly after the determination of any
interest rate provided for herein or any change therein, the Administrative
Agent shall give notice thereof to the Banks to which such interest is payable
and to the Borrower. Section 4. Payments; Pro Rata Treatment; Computations; Etc.
4.01. Payments. (a) Except to the extent otherwise provided herein, all payments
of principal, interest, fees and other amounts to be made by the Borrower under
this Agreement and the Notes shall be made in immediately available funds,
without deduction, set-off or counterclaim, to the Administrative Agent’s
Account not later than 1:00 p.m. New York City time on the date on which such
payment shall become due (each such payment made after such time on such due
date to be deemed to have been made on the next succeeding Business Day). All
amounts owing under this Agreement or under any other Loan Document are payable
in Dollars. (b) Any Bank for whose account any such payment is to be made may
(but shall not be obligated to) debit the amount of any such payment that is not
made by such time to any ordinary deposit account of the Borrower with such Bank
(with notice to the Borrower and the Administrative Agent), provided that such
Bank’s failure to give such notice shall not affect the validity thereof. (c)
The Borrower shall, at the time of making each payment under this Agreement or
any Note for account of any Bank, specify to the Administrative Agent (which
shall so notify the intended recipient(s) thereof) the Loans or other amounts
payable by the Borrower hereunder to which such payment is to be applied (and in
the event that the Borrower fails to so specify, or if an Event of Default has
occurred and is continuing, the Administrative Agent may distribute such payment
to the Banks, for application in such manner, subject to Section 4.02 hereof, as
it or the Majority Banks may determine to be appropriate). (d) Each payment
received by the Administrative Agent under this Agreement or any Note for
account of any Bank shall be paid by the Administrative Agent promptly to such
Bank, in immediately available funds, for account of such Bank’s Applicable
Lending Office for the Loan or other obligation in respect of which such payment
is made. (e) If the due date of any payment under this Agreement or any Note
would otherwise fall on a day that is not a Business Day, such date shall be
extended to the next succeeding Business Day, and interest shall be payable for
any principal so extended for the period of such extension. (f) If any Bank
shall fail to make any payment required to be made by it pursuant to Section
4.06 or 10.05, then the Administrative Agent may, in its discretion and
notwithstanding any contrary provision hereof, (i) apply any amounts thereafter
received under this Agreement by the Administrative Agent for the account of
such Bank and for the benefit of the Administrative Agent to satisfy such Bank’s
obligations under such Sections until all such unsatisfied obligations are fully
paid, and/or (ii) hold any such amounts in a segregated account as cash
collateral for, and application to, any future funding obligations of such Bank
under such



--------------------------------------------------------------------------------



 
[termloansyndicated201720028.jpg]
- 23 - Credit Agreement [[3673763]] Sections; in the case of each of (i) and
(ii) above, in any order as determined by the Administrative Agent in its
discretion. 4.02. Pro Rata Treatment. Except to the extent otherwise provided
herein, (a) each borrowing of Loans under Section 2.01 hereof shall be made from
the Banks, and each termination or reduction of the amount of the Commitments
under Section 2.03 hereof shall be applied to the respective Commitments of the
Banks, pro rata according to the amounts of their respective Commitments; (b)
except as otherwise provided in Section 5.04 hereof, Eurocurrency Loans having
the same Interest Period shall be allocated pro rata among the Banks according
to the amounts of their respective Commitments (in the case of making
Eurocurrency Loans) or their respective Eurocurrency Loans having such Interest
Period (in the case of Conversions and Continuation of Eurocurrency Loans); (c)
each payment or prepayment of principal of Loans shall be made for account of
the Banks pro rata in accordance with the respective unpaid principal amounts of
the Loans held by them; (d) each payment of interest on Loans shall be made for
account of the Banks pro rata in accordance with the amounts of interest on such
Loans then due and payable to the respective Banks; and (e) each payment of fees
under Section 2.03 hereof shall be made for account of the Banks entitled
thereto pro rata in accordance with the amounts of such fees then due and
payable to the respective Banks. 4.03. Computations. All interest hereunder and
fees under Section 2.03 hereof shall be computed on the basis of a year of 360
days, except that interest computed by reference to the Base Rate at times when
the Base Rate is based on the Prime Rate and interest on all Loans denominated
in Pounds Sterling shall be computed on the basis of a year of 365 days (or 366
days in a leap year), and in each case shall be payable for the actual number of
days elapsed (including the first day but excluding the last day). 4.04. Minimum
Amounts. Except for prepayments made pursuant to Section 5.04 hereof, each
borrowing, Conversion and partial prepayment of principal of (x) Base Rate Loans
shall be in an aggregate amount at least equal to $1,000,000 or a larger
multiple of $1,000,000 and (y) Eurocurrency Loans shall be in an aggregate
amount at least equal to $15,000,000 or a larger multiple of $1,000,000
(borrowings, Conversions or prepayments of or into Loans of different Types or,
in the case of Eurocurrency Loans, having different Interest Periods at the same
time hereunder to be deemed separate borrowings, Conversions and prepayments for
purposes of the foregoing, one for each Type or Interest Period), provided that
the aggregate principal amount of Eurocurrency Loans having the same Interest
Period shall be in an amount at least equal to $15,000,000 or a larger multiple
of $1,000,000 and, if any Eurocurrency Loans would otherwise be in a lesser
principal amount for any period, such Loans shall be Base Rate Loans during such
period. 4.05. Certain Notices. Except as provided in this Section 4.05, notices
of termination or reductions of the Commitments and of borrowings, Conversions,
Continuations and optional prepayments of Loans, of Types of Loans and of the
duration of Interest Periods shall be irrevocable and shall be effective only if
received by the Administrative Agent not later than 11:00 a.m. New York time on
the number of Business Days prior to the date of the relevant termination,
reduction, borrowing, Conversion, Continuation or prepayment or the first day of
such Interest Period specified below:



--------------------------------------------------------------------------------



 
[termloansyndicated201720029.jpg]
- 24 - Credit Agreement [[3673763]] Notice Number of Business Days Prior
Termination or reduction of Commitments 3 Borrowing or prepayment of, or
Conversion into, Base Rate Loans same day Borrowing or prepayment of, Conversion
into, Continuation as or duration of Interest Period for, Eurocurrency Loans 3
Each such notice of termination or reduction shall specify the amount of the
Commitments to be terminated or reduced; provided that a notice of termination
of the Commitments delivered by the Borrower may state that such notice is
conditioned upon the effectiveness of other credit facilities, in which case
such notice may be revoked by the Borrower (by notice to the Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied. Each such notice of borrowing, Conversion, Continuation or optional
prepayment shall specify the Loans to be borrowed, Converted, Continued or
prepaid and the amount (subject to Section 4.04 hereof) and Type of each Loan to
be borrowed, Converted, Continued or prepaid and the date of borrowing,
Conversion, Continuation or optional prepayment (which shall be a Business Day).
The Administrative Agent shall promptly notify the Banks of the contents of each
such notice. In the event that the Borrower fails to select the Type of a Loan,
or the duration of any Interest Period for any Eurocurrency Loan, within the
time period and otherwise as provided in this Section 4.05, such Loan (if
outstanding as a Eurocurrency Loan) will be automatically Converted into a Base
Rate Loan on the last day of the then current Interest Period for such Loan or
(if outstanding as a Base Rate Loan) will remain as, or (if not then
outstanding) will be made as, a Base Rate Loan. 4.06. Non-Receipt of Funds by
the Administrative Agent. Unless the Administrative Agent shall have been
notified by a Bank or the Borrower (the “Payor”) prior to the time on which the
Payor is to make payment to the Administrative Agent of (in the case of a Bank)
the proceeds of a Loan to be made by such Bank hereunder or (in the case of the
Borrower) a payment to the Administrative Agent for account of one or more of
the Banks hereunder (such payment being herein called the “Required Payment”),
which notice shall be effective upon receipt, that the Payor does not intend to
make the Required Payment to the Administrative Agent, the Administrative Agent
may assume that the Required Payment has been made and may, in reliance upon
such assumption (but shall not be required to), make the amount thereof
available to the intended recipient(s) on such date; and, if the Payor has not
in fact made the Required Payment to the Administrative Agent, the recipient(s)
of such payment shall, on demand, repay to the Administrative Agent the amount
so made available together with interest thereon in respect of each day during
the period commencing on the date (the “Advance Date”) such amount was so made
available by the Administrative Agent until the date the Administrative Agent
recovers such amount at a rate per annum equal to the Federal Funds Rate for
such day and, if such recipient(s) shall fail promptly to make such payment, the



--------------------------------------------------------------------------------



 
[termloansyndicated201720030.jpg]
- 25 - Credit Agreement [[3673763]] Administrative Agent shall be entitled to
recover such amount, on demand, from the Payor, together with interest as
aforesaid, provided that if neither the recipient(s) nor the Payor shall return
the Required Payment to the Administrative Agent within three Business Days of
the Advance Date, then, retroactively to the Advance Date, the Payor and the
recipient(s) shall each be obligated to pay interest on the Required Payment as
follows: (i) if the Required Payment shall represent a payment to be made by the
Borrower to the Banks, the Borrower and the Banks shall each be obligated
retroactively to the Advance Date to pay interest in respect of the Required
Payment at the Post-Default Rate (without duplication of the obligation of the
Borrower under Section 3.02 hereof to pay interest on the Required Payment at
the Post-Default Rate), it being understood that the return by the recipient(s)
of the Required Payment to the Administrative Agent shall not limit such
obligation of the Borrower under Section 3.02 hereof to pay interest at the
Post-Default Rate in respect of the Required Payment; and (ii) if the Required
Payment shall represent proceeds of a Loan to be made by the Banks to the
Borrower, the Payor and the Borrower shall each be obligated retroactively to
the Advance Date to pay interest in respect of the Required Payment pursuant to
whichever of the rates specified in Section 3.02 hereof is applicable to the
Type of such Loan, it being understood that the return by the Borrower of the
Required Payment to the Administrative Agent shall not limit any claim the
Borrower may have against the Payor in respect of such Required Payment. 4.07.
Sharing of Payments, Etc. (a) The Borrower agrees that, in addition to (and
without limitation of) any right of set-off, banker’s lien or counterclaim a
Bank may otherwise have, each Bank shall be entitled, at its option (to the
fullest extent permitted by law), to set off and apply any deposit (general or
special, time or demand, provisional or final), or other indebtedness, held by
it for the credit or account of the Borrower at any of its offices, against any
principal of or interest on any of such Bank’s Loans or any other amount payable
to such Bank hereunder, that is not paid when due (regardless of whether such
deposit or other indebtedness are then due to the Borrower), in which case it
shall promptly notify the Borrower and the Administrative Agent thereof,
provided that such Bank’s failure to give such notice shall not affect the
validity thereof. (b) If any Bank shall obtain from the Borrower payment of any
principal of or interest on any Loan owing to it or payment of any other amount
under this Agreement through the exercise of any right of set-off, banker’s lien
or counterclaim or similar right or otherwise (other than from the
Administrative Agent as provided herein), and, as a result of such payment, such
Bank shall have received a greater percentage of the principal of or interest on
the Loans or such other amounts then due hereunder by the Borrower to such Bank
than the percentage received by any other Bank, it shall promptly purchase from
such other Banks participations in (or, if and to the extent specified by such
Bank, direct interests in) the Loans or such other amounts, respectively, owing
to such other Banks (or in interest due thereon, as the case may be) in such
amounts, and make such other adjustments from time to time as shall be
equitable, to the end that all of the Banks shall share the benefit of such
excess payment (net of any expenses that may be incurred by such Bank in
obtaining or preserving such excess payment) pro rata in accordance with the
unpaid principal of and/or interest on the Loans or such other amounts,



--------------------------------------------------------------------------------



 
[termloansyndicated201720031.jpg]
- 26 - Credit Agreement [[3673763]] respectively, owing to each of the Banks. To
such end all of the Banks shall make appropriate adjustments among themselves
(by the resale of participations sold or otherwise) if such payment is rescinded
or must otherwise be restored. (c) The Borrower agrees that any Bank so
purchasing such a participation (or direct interest) may exercise all rights of
set-off, banker’s lien, counterclaim or similar rights with respect to such
participation as fully as if such Bank were a direct holder of Loans or other
amounts (as the case may be) owing to such Bank in the amount of such
participation. (d) Nothing contained herein shall require any Bank to exercise
any such right or shall affect the right of any Bank to exercise, and retain the
benefits of exercising, any such right with respect to any other indebtedness or
obligation of the Borrower. If, under any applicable bankruptcy, insolvency or
other similar law, any Bank receives a secured claim in lieu of a set-off to
which this Section 4.07 applies, such Bank shall, to the extent practicable,
exercise its rights in respect of such secured claim in a manner consistent with
the rights of the Banks entitled under this Section 4.07 to share in the
benefits of any recovery on such secured claim. Section 5. Yield Protection,
Etc. 5.01. Additional Costs. (a) The Borrower shall pay in Dollars directly to
each Bank or the Administrative Agent, as the case may be, from time to time
such amounts as such Bank or the Administrative Agent, as the case may be, may
reasonably determine to be necessary to compensate it for any costs that such
Bank or the Administrative Agent, as the case may be, reasonably determines are
attributable to its making or maintaining of any Loans or its obligation to make
any Loans hereunder to the Borrower, or any reduction in any amount received or
receivable by such Bank or the Administrative Agent hereunder in respect of any
of such Loans or such obligation to the Borrower (such increases in costs and
reductions in amounts received or receivable being herein called “Additional
Costs”), resulting from any Regulatory Change that: (i) imposes or modifies any
reserve, special deposit or similar requirements (other than, in the case of any
Bank for any period as to which the Borrower is required to pay any amount under
paragraph (d) of this Section 5.01, the reserves against “Eurocurrency
liabilities” under Regulation D therein referred to) relating to any extensions
of credit or other assets of, or any deposits with or other liabilities of, such
Bank (including, without limitation, any of such Loans or any deposits referred
to in the definitions of “Eurocurrency Rate” in Section 1.01 hereof), or any
commitment of such Bank (including, without limitation, the Commitment of such
Bank hereunder); (ii) subjects any Bank or the Administrative Agent to any Taxes
(other than Indemnified Taxes and Excluded Taxes) on its loans, loan principal,
commitments or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto; or (iii) in the case of a Bank, imposes any
other condition (other than Taxes) affecting this Agreement or its Notes (or any
of such extensions of credit or liabilities) or its Commitment.



--------------------------------------------------------------------------------



 
[termloansyndicated201720032.jpg]
- 27 - Credit Agreement [[3673763]] If any Bank requests compensation from the
Borrower under this Section 5.01(a), the Borrower may, by notice to such Bank
(with a copy to the Administrative Agent), suspend the obligation of such Bank
thereafter to make or Continue Eurocurrency Loans, or Convert Base Rate Loans
into Eurocurrency Loans, until the Regulatory Change giving rise to such request
ceases to be in effect (in which case all such Eurocurrency Loans then
outstanding to the Borrower shall be automatically Converted into Base Rate
Loans on the last day(s) of the current Interest Period(s) therefor), provided
that such suspension shall not affect the right of such Bank to receive the
compensation so requested. (b) Without limiting the effect of the foregoing
provisions of this Section 5.01 (but without duplication of any other
requirement in this Section 5), if any Bank determines that any Regulatory
Change regarding capital or liquidity requirements has or would have the effect
of reducing the rate of return on such Bank’s capital or on the capital of such
Bank’s holding company, if any, as a consequence of this Agreement or the Loans
made by such Banks to a level below that which such Bank or such Bank’s holding
company could have achieved but for such Regulatory Change (taking into
consideration such Bank’s policies and the policies of such Bank’s holding
company with respect to capital adequacy and liquidity), then from time to time
the Borrower will pay in Dollars to such Bank such additional amount or amounts
as will compensate such Bank or such Bank’s holding company for any such
reduction suffered. (c) Each Bank shall notify the Borrower of any event
occurring after the date hereof entitling such Bank to compensation under
paragraph (a) or (b) of this Section 5.01 as promptly as practicable, but in any
event within 45 days, after such Bank obtains actual knowledge thereof; provided
that (i) if any Bank fails to give such notice within 45 days after it obtains
actual knowledge of such an event, such Bank shall, with respect to compensation
payable pursuant to this Section 5.01 in respect of any costs resulting from
such event, only be entitled to payment under this Section 5.01 for costs
incurred from and after the date 45 days prior to the date that such Bank does
give such notice and (ii) each Bank will use its reasonable efforts to designate
a different Applicable Lending Office for the Loans of such Bank affected by
such event if, in the reasonable judgment of such Bank, such designation will
avoid the need for, or reduce the amount of, such compensation in the future and
will not, in the sole opinion of such Bank, be disadvantageous to such Bank,
(except that such Bank shall have no obligation to designate an Applicable
Lending Office located in the United States of America). Each Bank will furnish
to the Borrower a certificate setting forth the basis and amount of each request
by such Bank for compensation under paragraph (a) or (b) of this Section 5.01.
Determinations and allocations by any Bank for purposes of this Section 5.01 of
the effect of any Regulatory Change pursuant to paragraph (a) of this Section
5.01, or of the effect of capital or liquidity maintained pursuant to paragraph
(b) of this Section 5.01, on its costs or rate of return of making or
maintaining Loans or its obligation to make Loans, or on amounts receivable by
it in respect of Loans, and of the amounts required to compensate such Bank
under this Section 5.01, shall be conclusive, provided that such determinations
and allocations are made on a reasonable basis. (d) Without limiting the effect
of the foregoing, the Borrower shall pay in Dollars to each Bank on the last day
of each Interest Period for each Eurocurrency Loan so long as such Bank is
maintaining reserves against “Eurocurrency liabilities” under Regulation D (or
so long as such Bank is, by reason of any Regulatory Change, maintaining
reserves against any other category of liabilities that includes deposits by
reference to which the interest rate on Eurocurrency Loans is determined as
provided in this Agreement or against any category of



--------------------------------------------------------------------------------



 
[termloansyndicated201720033.jpg]
- 28 - Credit Agreement [[3673763]] extensions of credit or other assets of such
Bank that includes any Eurocurrency Loans) an additional amount (determined by
such Bank and notified to the Borrower through the Administrative Agent) equal
to the product of the following for each Eurocurrency Loan for each day during
such Interest Period: (i) the principal amount of such Eurocurrency Loan
outstanding on such day; and (ii) the remainder of (x) a fraction the numerator
of which is the rate (expressed as a decimal) at which interest accrues on such
Eurocurrency Loan for such Interest Period as provided in this Agreement (less
the Applicable Rate) and the denominator of which is one minus the effective
rate (expressed as a decimal) at which such reserve requirements are imposed on
such Bank on such day minus (y) such numerator; and (iii) 1/360. (e) With
respect to any change by a Bank of its Applicable Lending Office or any
assignment by a Bank under Section 11.06(b) hereof, the Bank changing such
office or assignee Bank (as the case may be) shall not be entitled to any
compensation under this Section 5.01 with respect to any Additional Costs
resulting from any Regulatory Change that occurred prior to the date of such
assignment or such change of office, provided that this Section 5.01(e) shall
not apply to a change by a Bank of its Applicable Lending Office pursuant to
Section 5.01(c) or to an assignment pursuant to a request by the Borrower under
Section 5.06. 5.02. Limitation on Types of Loans. Anything herein to the
contrary notwithstanding, if, on or prior to the determination of any
Eurocurrency Rate for any Interest Period: (a) the Administrative Agent
determines, which determination shall be conclusive, that quotations of interest
rates for the relevant deposits in Dollars are not being provided in the
relevant amounts or for the relevant maturities for purposes of determining
rates of interest for Eurocurrency Loans as provided herein; or (b) the Majority
Banks determine, which determination shall be conclusive, and notify the
Administrative Agent that the relevant rates of interest referred to in the
definition of “Eurocurrency Rate” in Section 1.01 hereof upon the basis of which
the rate of interest for Eurocurrency Loans for such Interest Period is to be
determined are not likely adequately to cover the cost to such Banks of making
or maintaining Eurocurrency Loans for such Interest Period; then the
Administrative Agent shall give the Borrower and each Bank prompt notice thereof
and, so long as such condition remains in effect, the Banks shall be under no
obligation to make Eurocurrency Loans, to Continue Eurocurrency Loans or to
Convert Base Rate Loans into Eurocurrency Loans, and the Borrower shall, on the
last day of the then current Interest Period for the outstanding Eurocurrency
Loans, either prepay such Loans or Convert such Loans into Base Rate Loans in
accordance with Section 2.08 hereof.



--------------------------------------------------------------------------------



 
[termloansyndicated201720034.jpg]
- 29 - Credit Agreement [[3673763]] 5.03. Illegality. Notwithstanding any other
provision of this Agreement, in the event that it becomes unlawful for any Bank
or its Applicable Lending Office to honor its obligation to make or maintain
Eurocurrency Loans hereunder (and, in the sole opinion of such Bank, the
designation of a different Applicable Lending Office would either not avoid such
unlawfulness or would be disadvantageous to such Bank), then such Bank shall
promptly notify the Borrower thereof (with a copy to the Administrative Agent)
and such Bank’s obligation to make or Continue, or to Convert Loans of any Type
into, Eurocurrency Loans shall be suspended until such time as such Bank may
again make and maintain Eurocurrency Loans (in which case all such Eurocurrency
Loans then outstanding shall be automatically Converted into Base Rate Loans on
the last day(s) of the current Interest Period(s) therefor (or on such earlier
date as such Bank may specify to the Borrower (with a copy to the Administrative
Agent) if such earlier date is required by law)). 5.04. Compensation. The
Borrower shall pay to the Administrative Agent for account of each Bank, upon
the request of such Bank through the Administrative Agent, such amount or
amounts as shall be sufficient (in the reasonable opinion of such Bank) to
compensate it for any loss, cost or expense that such Bank determines is
attributable to: (a) any payment, mandatory or optional prepayment or Conversion
of a Eurocurrency Loan made by such Bank to the Borrower for any reason
(including, without limitation, the acceleration of the Loans pursuant to
Section 9 hereof) on a date other than the last day of the Interest Period for
such Loan; or (b) any failure by the Borrower for any reason other than if a
Bank’s obligation to make or Continue Loans shall be suspended pursuant to
Section 5.01 or 5.03 hereof (including, without limitation, the failure of any
of the conditions precedent specified in Section 6 hereof to be satisfied) to
borrow a Eurocurrency Loan from such Bank on the date for such borrowing
specified in the relevant notice of borrowing given pursuant to Section 2.02 or
2.03(b) hereof or to prepay a Eurocurrency Loan on the date for such prepayment,
as specified in the relevant notice of prepayment. Without limiting the effect
of the preceding sentence, such compensation shall include an amount equal to
the excess, if any, of (i) the amount of interest that otherwise would have
accrued on the principal amount so paid, prepaid, not borrowed or not prepaid
for the period (the “relevant period”) from the date of such payment,
prepayment, failure to borrow or failure to prepay to the last day of the then
current Interest Period for such Loan (or, in the case of a failure to borrow,
the Interest Period for such Loan that would have commenced on the date
specified for such borrowing) at the applicable rate of interest for such Loan
provided for herein less the Applicable Rate over (ii) the amount of interest
that otherwise would have accrued on such principal amount at a rate per annum
equal to the interest component of the amount such Bank would have bid in the
London interbank market for deposits denominated in Dollars of leading banks in
amounts comparable to such principal amount and with maturities comparable to
the relevant period (as reasonably determined by such Bank). 5.05. Taxes. (a)
Any and all payments by or on account of each obligation of the Borrower
hereunder or under any other Loan Document shall be made free and clear of and
without



--------------------------------------------------------------------------------



 
[termloansyndicated201720035.jpg]
- 30 - Credit Agreement [[3673763]] deduction or withholding for any Taxes,
except as required by applicable law; provided that if any withholding agent
shall be required by applicable law (as determined in the good faith discretion
of the applicable withholding agent) to deduct or withhold any Taxes from any
such payments, then (i) if such Taxes are Indemnified Taxes, the sum payable by
the Borrower shall be increased as necessary so that after making all required
deductions and withholdings (including deductions and withholdings applicable to
additional sums payable under this Section 5.05) the Administrative Agent or the
Bank (as the case may be) receives an amount equal to the sum it would have
received had no such deductions or withholdings been made, (ii) the applicable
withholding agent shall be entitled to make such deductions or withholdings and
(iii) such withholding agent shall timely pay the full amount deducted or
withheld to the relevant Governmental Authority in accordance with applicable
law. (b) In addition, the Borrower shall timely pay any Other Taxes in respect
of the Borrower to the relevant Governmental Authority in accordance with
applicable law, or at the option of the Administrative Agent timely reimburse it
for Other Taxes. (c) The Borrower shall jointly and severally indemnify the
Administrative Agent and each Bank, within 10 days after written demand to the
Borrower therefor, for the full amount of any Indemnified Taxes in respect of
the Borrower (including Indemnified Taxes imposed or asserted on or attributable
to amounts payable under this Section 5.05) payable by, paid by or required to
be withheld or deducted from a payment to the Administrative Agent or such Bank,
as the case may be, and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto (other than penalties and interest resulting
from such Person’s gross negligence or willful misconduct), whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount (with reasonable
supporting details) of such payment or liability delivered to the Borrower by a
Bank (with a copy to the Administrative Agent), or by the Administrative Agent
on its own behalf or on behalf of a Bank, shall be conclusive absent manifest
error. Each Bank shall severally indemnify the Administrative Agent, within 10
days after demand therefor, for (i) any Indemnified Taxes attributable to such
Bank (or such Bank’s beneficial owner) (but only to the extent that the Borrower
has not already indemnified the Administrative Agent for such Indemnified Taxes
and without limiting the obligation of the Borrower to do so), (ii) any Taxes
attributable to such Bank’s failure to comply with the provisions of Section
11.06(c) relating to the maintenance of a Participant Register and (iii) any
Excluded Taxes attributable to such Bank (or such Bank’s beneficial owner), in
each case, that are payable or paid by the Administrative Agent in connection
with any Loan Document, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to any Bank by the Administrative Agent
shall be conclusive absent manifest error. Each Bank hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Bank under any Loan Document or otherwise payable by the Administrative
Agent to such Bank from any other source against any amount due to the
Administrative Agent under this Section 5.05(c). (d) As soon as practicable
after any payment of Taxes by the Borrower to a Governmental Authority pursuant
to this Section 5.05, the Borrower shall deliver to the



--------------------------------------------------------------------------------



 
[termloansyndicated201720036.jpg]
- 31 - Credit Agreement [[3673763]] Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent. (e) (i) Any
Bank that is entitled to an exemption from or reduction of withholding Tax with
respect to payments made under any Loan Document shall deliver to the Borrower
and the Administrative Agent, at the time or times reasonably requested by the
Borrower or the Administrative Agent, such properly completed and executed
documentation reasonably requested by the Borrower or the Administrative Agent
as will permit such payments to be made without withholding or at a reduced rate
of withholding. In addition, any Bank, if reasonably requested by the Borrower
or the Administrative Agent, shall deliver such other documentation prescribed
by applicable law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Bank is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section
5.05(e)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in the
Bank’s reasonable judgment such completion, execution or submission would
subject such Bank to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Bank. (ii) Without
limiting the generality of the foregoing, in the event that the Borrower is a
U.S. Person, (A) any Bank that is a U.S. Person shall deliver to the Borrower
and the Administrative Agent on or prior to the date on which such Bank becomes
a Bank under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Bank is exempt from U.S. Federal backup
withholding tax; (B) any Foreign Bank shall, to the extent it is legally
entitled to do so, deliver to the Borrower and the Administrative Agent (in such
number of copies as shall be requested by the recipient) on or prior to the date
on which such Foreign Bank becomes a Bank under this Agreement (and from time to
time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), whichever of the following is applicable: (1) in the case
of a Foreign Bank claiming the benefits of an income tax treaty to which the
United States is a party (x) with respect to payments of interest under any Loan
Document, executed originals of IRS Form W-8BEN or W- 8BEN-E, as applicable,
establishing an exemption from, or reduction of, U.S. Federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN or
W-8BEN-E, as applicable, establishing an exemption from, or reduction of, U.S.
Federal withholding Tax pursuant to the “business profits” or “other income”
article of such tax treaty; (2) executed originals of IRS Form W-8ECI;



--------------------------------------------------------------------------------



 
[termloansyndicated201720037.jpg]
- 32 - Credit Agreement [[3673763]] (3) in the case of a Foreign Bank claiming
the benefits of the exemption for portfolio interest under Section 881(c) of the
Code, (x) a certificate substantially in the form of Exhibit I-1 to the effect
that such Foreign Bank is not a “bank” within the meaning of Section
881(c)(3)(A) of the Code, a “10 percent shareholder” of the Borrower within the
meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) executed originals of IRS Form W-8BEN or
W-8BEN-E, as applicable; or (4) to the extent a Foreign Bank is not the
beneficial owner, executed originals of IRS Form W-8IMY, accompanied by IRS Form
W-8ECI, IRS Form W-8BEN, IRS Form W-8BEN-E, a U.S. Tax Compliance Certificate
substantially in the form of Exhibit I-2 or Exhibit I-3, IRS Form W-9, and/or
other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Bank is a partnership and one or more direct or
indirect partners of such Foreign Bank are claiming the portfolio interest
exemption, such Foreign Bank may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit I-4 on behalf of each such direct and
indirect partner; (C) any Foreign Bank shall, to the extent it is legally
entitled to do so, deliver to the Borrower and the Administrative Agent (in such
number of copies as shall be requested by the recipient) on or prior to the date
on which such Foreign Bank becomes a Bank under this Agreement (and from time to
time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), executed originals of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in U.S.
Federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit the Borrower or
the Administrative Agent to determine the withholding or deduction required to
be made; and (D) if a payment made to a Bank under any Loan Document would be
subject to U.S. Federal withholding Tax imposed by FATCA if such Bank were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Bank shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Bank has complied with such Bank’s obligations under FATCA or to determine the
amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement. Each Bank agrees that if any form or certification it previously
delivered expires or becomes obsolete or inaccurate in any respect, it shall
update such form or certification or promptly notify the Borrower and the
Administrative Agent in writing of its legal inability to do so.



--------------------------------------------------------------------------------



 
[termloansyndicated201720038.jpg]
- 33 - Credit Agreement [[3673763]] (f) If the Administrative Agent or a Bank
determines, in its sole discretion exercised in good faith, that it has received
a refund of any Taxes as to which it has been indemnified by the Borrower or
with respect to which the Borrower has paid additional amounts pursuant to this
Section 5.05, it shall pay over such refund to the Borrower (but only to the
extent of indemnity payments made, or additional amounts paid, by the Borrower
under this Section 5.05 with respect to the Taxes giving rise to such refund),
net of all reasonable out-of- pocket expenses of the Administrative Agent or
such Bank, as the case may be, incurred in connection therewith and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund); provided that the Borrower, upon the request of
the Administrative Agent or such Bank, agrees to repay the amount paid over to
the Borrower (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority, other than any such penalties, interest or
other charges attributable to the gross negligence or willful misconduct of the
Administrative Agent or such Bank, as applicable) to the Administrative Agent or
such Bank in the event the Administrative Agent or such Bank is required to
repay such refund to such Governmental Authority. This Section 5.05 shall not be
construed to require the Administrative Agent or any Bank to make available its
Tax returns (or any other information relating to its Taxes which it deems
confidential or proprietary) to the Borrower or any other Person.
Notwithstanding anything to the contrary in this paragraph (f), in no event will
the Administrative Agent or such Bank be required to pay any amount to the
Borrower pursuant to this paragraph (f) the payment of which would place the
Administrative Agent or such Bank in a less favorable net after-Tax position
than such party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid. (g) Each party’s obligations under this Section 5.05 shall
survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, any Bank, the termination of the
Commitments and the repayment, satisfaction or discharge of all obligations
under any Loan Document. 5.06. Replacement of Banks. If any Bank requests
compensation pursuant to Section 5.01 or 5.05 hereof, or if any Bank’s
obligation to make or Continue Loans of any Type, or to Convert Loans of any
Type into the other Type of Loan, shall be suspended pursuant to Section 5.01 or
5.03 hereof (any such Bank requesting such compensation, or whose obligations
are so suspended, being herein called an “Affected Bank”), the Borrower, upon
three Business Days’ notice to such Affected Bank and the Administrative Agent,
may, at its sole expense and effort, require that such Affected Bank transfer
all of its right, title, interest and obligations under this Agreement and such
Affected Bank’s Notes without recourse to any bank or other financial
institution (a “Proposed Bank”) identified by the Borrower (subject to the
proviso at the end of this sentence) (i) if such Proposed Bank agrees to assume
all of the obligations of such Affected Bank hereunder, and to purchase all of
such Affected Bank’s Loans hereunder for consideration equal to the aggregate
outstanding principal amount of such Affected Bank’s Loans, together with
interest thereon to the date of such purchase, and arrangements satisfactory to
the Affected Bank are made for payment to such Affected Bank of all other
amounts payable hereunder to such Affected Bank on or prior to the date of such
transfer (including any fees accrued hereunder and any amounts that would be
payable under Section 5.04 hereof as if all of such Affected Bank’s Loans were
being prepaid in full on such date) and (ii) (if such Affected Bank has



--------------------------------------------------------------------------------



 
[termloansyndicated201720039.jpg]
- 34 - Credit Agreement [[3673763]] requested compensation pursuant to Section
5.01 or 5.05 hereof) if such Proposed Bank’s aggregate requested compensation,
if any, pursuant to Section 5.01 or 5.05 hereof with respect to such Affected
Bank’s Loans is lower than that of the Affected Bank; provided that the
Administrative Agent shall have consented to such Proposed Bank to the extent
and on the same terms consent would be required under the terms of Section
11.06(b) in connection with an assignment to such Proposed Bank. Subject to the
provisions of Section 11.06(b) hereof, such Proposed Bank shall be a “Bank” for
all purposes hereunder. Without prejudice to the survival of any other agreement
of the Borrower hereunder, the agreements of the Borrower contained in Sections
5.01, 5.05 and 11.03 hereof (without duplication of any payments made to such
Affected Bank by the Borrower or the Proposed Bank) shall survive for the
benefit of such Affected Bank under this Section 5.06 with respect to the time
prior to such replacement. A Bank shall not be required to make any such
transfer if, prior thereto, as a result of a waiver by such Bank or otherwise,
the circumstances entitling the Borrower to require such transfer cease to
apply. Section 6. Conditions Precedent. 6.01. Loans. The obligations of the
Banks to make Loans hereunder are subject on the receipt by the Administrative
Agent of the documents referred to in clauses (a), (b), (c), (d) and (f) below,
each of which shall be satisfactory to the Administrative Agent in form and
substance, and to the satisfaction of the additional conditions referred to in
clauses (e),(g), (h), (i) and (j) below: (a) Executed Counterparts. From each
party hereto, a counterpart of this Agreement signed on behalf of such party (or
written evidence satisfactory to the Administrative Agent, which may include
telecopy transmission of a signed signature page to this Agreement, that such
party has signed a counterpart of this Agreement). (b) Corporate Documents.
Certified copies of the charter and by-laws (or equivalent documents) of the
Borrower, a certificate of good standing for the Borrower in its Relevant
Jurisdiction (where legally applicable) and certified copies of all corporate
authority for the Borrower (including, without limitation, board of director
resolutions and evidence of the incumbency, including specimen signatures, of
officers) with respect to the execution, delivery and performance of this
Agreement and the Notes and each other document to be delivered by the Borrower
from time to time in connection herewith and the extensions of credit hereunder
(and the Administrative Agent and each Bank may conclusively rely on such
certificate until it receives notice in writing from the Borrower to the
contrary). (c) Officer’s Certificate. A certificate, dated the Funding Date, of
a senior officer of the Borrower to the effect set forth in clauses (g) and (h)
of this Section 6.01. (d) Opinions of Counsel for the Borrower. An opinion,
dated the Funding Date, of internal counsel for the Borrower, substantially in
the form of Exhibit B hereto, covering such other matters as the Administrative
Agent or any Bank may reasonably request (and the Borrower hereby instructs its
counsel to deliver such opinion to the Banks and the Administrative Agent).



--------------------------------------------------------------------------------



 
[termloansyndicated201720040.jpg]
- 35 - Credit Agreement [[3673763]] (e) Payment of Fees and Expenses. Evidence
that the Borrower shall have paid (or shall be simultaneously paying) in full
all fees required to be paid, and all expenses required to be paid or reimbursed
for which written invoices have been presented to the Borrower, in connection
with this Agreement. (f) Other Documents. Such other documents as the
Administrative Agent or any Bank or special New York counsel to JPMCB may
reasonably request. (g) No Default. No Default shall have occurred and be
continuing. (h) Representations and Warranties. The representations and
warranties made by the Borrower in Section 7 hereof shall be true and complete
on and as of the date of the making of the Loans, with the same force and effect
as if made on and as of such date (or, if any such representation or warranty is
expressly stated to have been made as of a specific date, as of such specific
date). (i) Change in Control. During the 25-month period ending on the Funding
Date, there shall not have occurred a change in the composition of a majority of
the Board of Directors of the Borrower from individuals (i) who were members of
such Board on the first day of such period, (ii) whose election or nomination to
such Board was approved by individuals referred to in clause (i) above
constituting at the time of such election or nomination at least a majority of
such Board or (iii) whose election or nomination to such Board was approved by
individuals referred to in clauses (i) and (ii) above constituting at the time
of such election or nomination at least a majority of such Board.
Notwithstanding the foregoing, the obligations of the Banks to make Loans
hereunder shall not become effective unless each of the foregoing conditions is
satisfied (or waived pursuant to Section 11.04 hereof) on or prior to September
30, 2017 (and, in the event such conditions are not so satisfied or waived, the
Commitments shall terminate at such time). Section 7. Representations and
Warranties. The Borrower represents and warrants to the Administrative Agent and
the Banks that: 7.01. Corporate Existence. The Borrower and each of its
Subsidiaries (a) is a corporation, partnership or other entity duly organized,
validly existing and (if such concept is applicable in the relevant
jurisdiction) in good standing under the laws of the jurisdiction of its
organization (except, in the case of any Subsidiary, to the extent the failure
to be so could not (either individually or in the aggregate) reasonably be
likely to have a Material Adverse Effect); (b) has all requisite corporate or
other power, and has all material governmental licenses, authorizations,
consents and approvals necessary to own its assets and carry on its business as
now being or as proposed to be conducted (except, in the case of any Subsidiary,
to the extent the failure to have the same could not (either individually or in
the aggregate) reasonably be likely to have a Material Adverse Effect); and (c)
is qualified to do business and is in good standing in all jurisdictions in
which the nature of the business conducted by it makes such qualification
necessary and where failure so to qualify could (either individually or in the
aggregate) reasonably be likely to have a Material Adverse Effect.



--------------------------------------------------------------------------------



 
[termloansyndicated201720041.jpg]
- 36 - Credit Agreement [[3673763]] 7.02. Financial Condition. The Borrower has
heretofore furnished to each of the Banks the following financial statements:
(i) the audited consolidated balance sheet of the Borrower and its Subsidiaries
as at December 31, 2016 and the related consolidated statements of income,
stockholders’ equity and cash flows of the Borrower and its Subsidiaries for the
fiscal year ended on said date, with the opinion thereon of
PricewaterhouseCoopers LLP and (ii) the consolidated balance sheet of the
Borrower and its Subsidiaries as at June 30, 2017 and the related consolidated
statements of income, stockholders’ equity and cash flows of the Borrower and
its Subsidiaries for the fiscal quarter and the portion of the fiscal year ended
on said date, certified by its chief financial officer or chief executive
officer (as such certification is included in Exhibit 31.1 to Borrower’s filing
on Form 10-Q for the period ending June 30, 2017). All such financial statements
present fairly, in all material respects, the respective consolidated financial
condition of the Borrower and its Subsidiaries as at such respective dates and
the consolidated results of their operations for the relevant periods ended on
such dates, all in accordance with GAAP and practices applied on a consistent
basis, subject, in the case of the financial statements referred to in clause
(ii) of the preceding sentence, to normal year-end audit adjustments and to the
absence of certain footnotes. Since December 31, 2016, there has been no
material adverse change in the consolidated financial condition, operations or
business taken as a whole of the Borrower and its Subsidiaries. 7.03.
Litigation. Except as disclosed in the Borrower’s Annual Report on Form 10-K
filed with the SEC for the Borrower’s fiscal year ended December 31, 2016, in
subsequent Quarterly Reports on Form 10-Q filed with the SEC prior to the date
hereof, or in any subsequent Current Report on Form 8-K filed with the SEC prior
to the date hereof, there are no legal or arbitral proceedings, or any
proceedings by or before any governmental or regulatory authority or agency, now
pending or (to the knowledge of the Borrower) threatened against the Borrower or
any of its Subsidiaries that could (either individually or in the aggregate)
reasonably be likely to have a Material Adverse Effect. 7.04. No Breach. None of
the execution and delivery of this Agreement and the Notes and the other Loan
Documents, the consummation of the transactions herein contemplated or
compliance with the terms and provisions hereof will conflict with or result in
a breach of, or require any consent under, the charter or by-laws (or equivalent
documents) of the Borrower, or any applicable law or regulation, or any order,
writ, injunction or decree of any court or governmental authority or agency, or
any material agreement or instrument to which the Borrower or any of its
Subsidiaries is a party or by which any of them or any of their Property is
bound or to which any of them is subject, or constitute a default under any such
agreement or instrument. 7.05. Action. The Borrower has all necessary corporate
power, authority and legal right to execute, deliver and perform its obligations
under this Agreement and the Notes and the other Loan Documents to which it is
to be a party; the execution, delivery and performance by the Borrower of this
Agreement and the Notes and the other Loan Documents to which it is to be a
party have been duly authorized by all necessary corporate action on its part;
and this Agreement has been duly and validly executed and delivered by the
Borrower and constitutes, and each of its Notes when executed and delivered for
value, and each of the other Loan Documents to which it is to be a party when
executed and delivered, will constitute, its legal, valid and binding
obligation, enforceable against the Borrower in accordance with its



--------------------------------------------------------------------------------



 
[termloansyndicated201720042.jpg]
- 37 - Credit Agreement [[3673763]] terms, except as such enforceability may be
limited by bankruptcy, insolvency, reorganization, moratorium or similar laws of
general applicability affecting the enforcement of creditors’ rights. 7.06.
Approvals. No authorizations, approvals or consents of, and no filings or
registrations with, any governmental or regulatory authority or agency, or any
securities exchange, are necessary for the execution, delivery or performance by
the Borrower of this Agreement or the Notes or the other Loan Documents to which
it is a party or for the legality, validity or enforceability hereof or thereof.
7.07. ERISA. The Borrower and its ERISA Affiliates has fulfilled its obligations
under the minimum funding standards of ERISA and the Code with respect to each
Plan and is in compliance in all material respects with the presently applicable
provisions of ERISA and the Code with respect to each Plan, and has no existing
liability (other than to make PBGC premium payments and Plan funding payments as
they fall due) to the PBGC or any Plan or Multi- Employer Plan. 7.08. Taxes. The
Borrower and its Domestic Subsidiaries have timely filed all Federal income Tax
returns and all other material Tax returns that are required to be filed by them
and have paid all Taxes due pursuant to such returns or pursuant to any
assessment received by the Borrower or any of its Domestic Subsidiaries, except
for (a) any such Tax being contested in good faith and by proper proceedings and
against which adequate reserves are being maintained or (b) where the failure to
pay any such Tax would not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect. 7.09. Investment Company Act.
The Borrower is not an “investment company”, or a company “controlled” by an
“investment company”, within the meaning of the Investment Company Act of 1940,
as amended. 7.10. Environmental Matters. The Borrower and its Subsidiaries have
obtained all environmental, health and safety permits, licenses and other
authorizations required under all Environmental Laws to carry on its business as
now being or as proposed to be conducted, except to the extent failure to have
any such permit, license or authorization could not (either individually or in
the aggregate) reasonably be expected to have a Material Adverse Effect. 7.11.
Use of Credit. No part of the proceeds of the Loans hereunder will be used,
directly or indirectly, to purchase or carry, or to extend credit to purchase or
carry, any Margin Stock (within the meaning of Regulations U or X of the Board
of Governors of the Federal Reserve System of the United States of America) in
each case in violation of said Regulations U or X. Not more than 25% of the
value of the assets subject to any restrictions on the sale, pledge or other
disposition of assets under this Agreement or any other Loan Document will at
any time be represented by Margin Stock. 7.12. Anti-Corruption Laws and
Sanctions. The Borrower has implemented and maintains in effect policies and
procedures designed to promote compliance by the Borrower and its Subsidiaries
with Anti-Corruption Laws and applicable Sanctions, and the Borrower and its
Subsidiaries are in compliance with Anti-Corruption Laws and applicable
Sanctions in all material respects. None of (a) the Borrower, any Subsidiary or
to the knowledge of the Borrower or such Subsidiary any of their respective
directors, officers or employees, or (b) to the



--------------------------------------------------------------------------------



 
[termloansyndicated201720043.jpg]
- 38 - Credit Agreement [[3673763]] knowledge of the Borrower, any agent of the
Borrower or any Subsidiary that will act in any capacity in connection with or
benefit from the credit facility established hereby, is the subject or target of
any Sanctions. None of the Borrower or any Subsidiary is located, organized or
resident in any Sanctioned Country (unless, in the case of any country or
territory that becomes a Sanctioned Country after the date hereof, such
Subsidiary is already located, organized or resident in such country or
territory at the time it becomes a Sanctioned Country and such Subsidiary’s
continued location, organization or residence in such Sanctioned Country, and
such Subsidiary’s continued activities therein, do not and would not reasonably
be expected to result in a violation by the Borrower or any of its Subsidiaries
or any Bank or Agent Party of applicable Sanctions). 7.13. EEA Financial
Institutions. None of the Borrower or its Subsidiaries is an EEA Financial
Institution. Section 8. Covenants of the Borrower. The Borrower covenants and
agrees with the Banks and the Administrative Agent that, so long as any
Commitment or Loan is outstanding and until payment in full of all amounts
payable by the Borrower hereunder: 8.01. Financial Statements, Etc. The Borrower
shall deliver to each of the Banks: (a) as soon as available and in any event
within 50 days after the end of each of the first three quarterly fiscal periods
of each fiscal year of the Borrower, consolidated statements of income,
stockholders’ equity and cash flows of the Borrower and its Subsidiaries for
such period and for the period from the beginning of the respective fiscal year
to the end of such period, and the related consolidated balance sheet of the
Borrower and its Subsidiaries as at the end of such period, setting forth in
each case in comparative form the corresponding consolidated figures for the
corresponding periods in the preceding fiscal year (except that, in the case of
balance sheets, such comparison shall be to the last day of the prior fiscal
year), accompanied by a certificate of a senior financial officer of the
Borrower, which certificate shall state that said consolidated financial
statements present fairly, in all material respects, the consolidated financial
condition and results of operations of the Borrower and its Subsidiaries, in
accordance with generally accepted accounting principles, consistently applied,
as at the end of, and for, such period (subject to normal year-end audit
adjustments and the absence of footnotes) (it being understood that delivery to
the Banks of the Borrower’s Report on Form 10-Q filed with the SEC shall satisfy
the requirements of this clause (a) so long as the information contained in such
Report includes the information required under this clause (a)); (b) as soon as
available and in any event within 100 days after the end of each fiscal year of
the Borrower, consolidated statements of income, stockholders’ equity and cash
flows of the Borrower and its Subsidiaries for such fiscal year and the related
consolidated balance sheet of the Borrower and its Subsidiaries as at the end of
such fiscal year, setting forth in each case in comparative form the
corresponding consolidated figures for the preceding fiscal year, and
accompanied by an opinion thereon of independent certified public accountants of
recognized national standing, which opinion shall state that said consolidated
financial statements present fairly, in all material respects, the consolidated
financial condition and results of operations of the Borrower and its
Subsidiaries as at the end of, and for, such fiscal year in accordance with
generally



--------------------------------------------------------------------------------



 
[termloansyndicated201720044.jpg]
- 39 - Credit Agreement [[3673763]] accepted accounting principles (it being
understood that delivery to the Banks of the Borrower’s Report on Form 10-K
filed with the SEC shall satisfy the requirements of this clause (b) so long as
the information contained in such Report includes the information required under
this clause (b)); (c) concurrently with any delivery of financial statements
under clause (a) or (b) above, a Compliance Certificate duly completed and
executed by the chief financial officer or treasurer of the Borrower (and, if
any Default has occurred and is continuing, such Compliance Certificate shall
describe such Default in reasonable detail and the action that the Borrower has
taken or proposes to take with respect thereto). (d) promptly upon their
becoming available, copies of all registration statements and regular periodic
reports on Forms 10-K, 10-Q and 8-K that the Borrower shall have filed with the
SEC or any national securities exchange (to the extent not already delivered
pursuant to clauses (a) and (b) above); (e) promptly upon the mailing thereof to
the shareholders of the Borrower generally, copies of all financial statements,
reports and proxy statements so mailed; (f) promptly after the Borrower knows or
has reason to believe that any Default has occurred, a notice of such Default
describing the same in reasonable detail and, together with such notice or as
soon thereafter as possible, a description of the action that the Borrower has
taken or proposes to take with respect thereto; and (g) from time to time such
other information regarding the financial condition, operations or business of
the Borrower or any of its Subsidiaries as any Bank or the Administrative Agent
may reasonably request. The Borrower shall be deemed to have furnished the
information specified in clause (a), (b), (d) or (e) above on the date such
information is posted at the Borrower’s website on the Internet at “www.pb.com”,
at “www.sec.gov” or at such other website identified by the Borrower in a notice
to the Administrative Agent and the Banks that is accessible by the Banks
without charge; provided that the Borrower shall deliver paper copies of such
information to any Bank upon request of such Bank through the Administrative
Agent. 8.02. Existence, Etc. The Borrower will, and will cause each of its
Subsidiaries to: (a) preserve and maintain its legal existence and all of its
material rights (charter and statutory), privileges, licenses and franchises
(provided that nothing in this Section 8.02 shall prohibit any transaction
expressly permitted under Section 8.04 hereof and provided, further, that the
Borrower shall not be required to cause any of its Subsidiaries to preserve its
legal existence or its rights, privileges, licenses or franchises if the
Borrower shall determine that the preservation thereof is no longer necessary in
the conduct of the business of the Borrower and its Subsidiaries taken as a
whole or to the extent the failure to do so could not (either individually or in
the aggregate) reasonably be likely to have a Material Adverse Effect);



--------------------------------------------------------------------------------



 
[termloansyndicated201720045.jpg]
- 40 - Credit Agreement [[3673763]] (b) comply with the requirements of all
applicable laws, rules, regulations and orders of governmental or regulatory
authorities if failure to comply with such requirements is reasonably likely
(either individually or in the aggregate) to have a Material Adverse Effect; (c)
pay and discharge all material Taxes, assessments and governmental charges or
levies imposed on it or on its income or profits or on any of its Property prior
to the date on which penalties attach thereto, except for (a) any such Tax,
assessment, charge or levy the payment of which is being contested in good faith
and by proper proceedings and against which adequate reserves are being
maintained or (b) where the failure to do so would not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect; (d)
maintain all of its Properties used or useful in its business in good working
order and condition, in all material respects, ordinary wear and tear excepted;
provided that nothing in this Section 8.02(d) shall prevent the Borrower or any
of its Subsidiaries from discontinuing such maintenance if such discontinuance
is, in the judgment of the Borrower, desirable in the conduct of its business
and the business of any of its Subsidiaries; (e) keep adequate records and books
of account, in which complete entries will be made in accordance with generally
accepted accounting principles consistently applied; and (f) permit
representatives of any Bank or the Administrative Agent, during normal business
hours and upon reasonable prior notice, to examine, copy and make extracts from
its books and records, to inspect any of its Properties, and to discuss its
business and affairs with its officers, all to the extent reasonably requested
by such Bank or the Administrative Agent (as the case may be). (g) Insurance.
The Borrower will, and will cause each of its Subsidiaries to, maintain
insurance with financially sound and reputable insurance companies (or through
self-insurance programs so long as such self-insurance is administered in
accordance with sound business practices), and with respect to Property and
risks of a character usually maintained by corporations engaged in the same or
similar business similarly situated, against loss, damage and liability of the
kinds and in the amounts customarily maintained by such corporations. 8.03.
Prohibition of Fundamental Changes. (a) The Borrower will not enter into any
transaction of merger or consolidation or amalgamation, or liquidate, wind up or
dissolve itself (or suffer any liquidation or dissolution), provided that the
Borrower may merge with another Person if the Borrower shall be the continuing
or surviving corporation and after giving effect thereto no Default would exist
hereunder. (b) The Borrower will not convey, sell, lease, transfer or otherwise
dispose of, in one transaction or a series of transactions, all or substantially
all of its business or Property,



--------------------------------------------------------------------------------



 
[termloansyndicated201720046.jpg]
- 41 - Credit Agreement [[3673763]] whether now owned or hereafter acquired
(including, without limitation, receivables and leasehold interests but
excluding (i) obsolete or worn-out equipment no longer used or useful in its
business and (ii) inventory sold in the ordinary course of business). 8.04.
Limitation on Liens. The Borrower will not, and will not permit any of its
Domestic Subsidiaries to, create, incur, assume or suffer to exist any Lien upon
any of its Property (including, without limitation, any shares of stock of or
Indebtedness of any Domestic Subsidiary), whether now owned or hereafter
acquired, or engage in any Securitization Transaction except: (a) Liens in
existence on the date hereof and listed on Schedule 8.04 hereto; (b) Liens
imposed by any governmental authority for Taxes, assessments or charges not yet
due or that are being contested in good faith and by appropriate proceedings if
adequate reserves with respect thereto are maintained on the books of the
Borrower or the affected Domestic Subsidiaries in accordance with GAAP; (c)
carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other like
Liens arising in the ordinary course of business that are not overdue for a
period of more than 30 days or that are being contested in good faith and by
appropriate proceedings and Liens securing judgments but only to the extent for
an amount and for a period not resulting in an Event of Default under Section
9(h) hereof; (d) pledges or deposits under worker’s compensation, unemployment
insurance and other social security legislation; (e) pledges or deposits to
secure the performance of bids, trade contracts (other than for Indebtedness),
leases, statutory obligations, surety and appeal bonds, performance bonds and
other obligations of a like nature incurred in the ordinary course of business;
(f) easements, rights-of-way, restrictions and other similar encumbrances
incurred in the ordinary course of business and encumbrances consisting of
zoning restrictions, easements, licenses, restrictions on the use of Property or
minor imperfections in title thereto that, in the aggregate, are not material in
amount, and that do not in any case materially detract from the value of the
Property subject thereto or interfere with the ordinary conduct of the business
of the Borrower or any of its Domestic Subsidiaries; (g) Liens on Property of
any corporation that becomes a Domestic Subsidiary of the Borrower after the
date hereof, provided that such Liens are in existence at the time such
corporation becomes a Domestic Subsidiary of the Borrower and were not created
in anticipation thereof; (h) Liens upon real and/or tangible personal Property
acquired after the date hereof (by purchase, construction or otherwise) by the
Borrower or any of its Domestic Subsidiaries, each of which Liens either (A)
existed on such Property before the time of its acquisition and was not created
in anticipation thereof or (B) was created solely for the purpose of securing
Indebtedness representing, or incurred to finance, refinance or refund, the cost
(including the cost of construction) of such Property; provided that (i) no such
Lien shall extend to or cover any Property of the Borrower or such Domestic
Subsidiary other than the Property so



--------------------------------------------------------------------------------



 
[termloansyndicated201720047.jpg]
- 42 - Credit Agreement [[3673763]] acquired and improvements thereon and (ii)
the principal amount of Indebtedness secured by any such Lien shall at no time
exceed 90% of the fair market value (as determined in good faith by a senior
financial officer of the Borrower) of such Property at the time it was acquired
(by purchase, construction or otherwise); (i) Liens securing Indebtedness of a
Wholly-Owned Domestic Subsidiary to the Borrower or to another Wholly-Owned
Subsidiary, and Liens securing Indebtedness of the Borrower to The Pitney Bowes
Bank, Inc., a Wholly-Owned Subsidiary, in an aggregate principal amount not
exceeding $15,000,000 at any one time outstanding; (j) Liens securing
non-recourse obligations in connection with leveraged lease or single-investor
lease transactions; (k) Securitization Transactions in which fair equivalent
value is received for accounts receivable or chattel paper sold thereunder and
any Liens deemed to exist in connection therewith; provided, that the sum,
without duplication, of (i) the principal amount of all Securitization
Transactions permitted by this clause (k), (ii) the aggregate principal amount
of all Indebtedness incurred in reliance on the last sentence of this Section
8.04 and (iii) the aggregate principal amount of all Indebtedness incurred in
reliance on the last sentence of Section 8.08, does not exceed, at the time of
and after giving effect to any transfer of accounts receivable or other assets
or rights pursuant to any such Securitization Transaction, 10% of Consolidated
Net Tangible Assets of the Borrower and its Domestic Subsidiaries; (l) any
extension, renewal or replacement (or successive extensions, renewals or
replacements) in whole or in part, of any Liens referred to in the foregoing
clauses (a), (g) and (h); provided that the principal amount of Indebtedness
secured thereby and not otherwise authorized by this Section 8.05 shall not
exceed the principal amount of Indebtedness, plus any premium or fee payable in
connection with any such extension, renewal or replacement, so secured at the
time of such extension, renewal or replacement; (m) Liens securing obligations
of the Borrower in respect of any interest rate or foreign currency protection
or hedging arrangement entered into in the ordinary course of business and for
non-speculative purposes; and (n) Liens securing obligations of the Borrower and
its Subsidiaries under the Revolver and the 2017 Term Loan Agreement; provided,
that the obligations of the Borrower and its Subsidiaries under this Agreement
are simultaneously secured on an equal and ratable basis under documentation
approved in writing by the Administrative Agent (such approval not to be
unreasonably withheld, delayed or conditioned). Notwithstanding the foregoing
provisions of this Section, the Borrower and its Domestic Subsidiaries may
create, incur, assume or suffer to exist Liens (in addition to those permitted
under the preceding clauses (a) through (n)) securing Indebtedness in an
aggregate principal amount which, together with the sum, without duplication, of
(A) the principal amount of all Securitization Transactions permitted by clause
(k) of the foregoing provisions and (B) the aggregate principal amount of all
Indebtedness incurred in reliance on the last sentence of Section 8.08, does not
exceed, at the time of and after giving effect to any incurrence of such Liens
or Indebtedness or any transfer of accounts receivable or other assets or rights
pursuant to



--------------------------------------------------------------------------------



 
[termloansyndicated201720048.jpg]
- 43 - Credit Agreement [[3673763]] any such Securitization Transaction, 10% of
Consolidated Net Tangible Assets of the Borrower and its Domestic Subsidiaries.
For the purposes of this Section 8.04, the term “Consolidated Net Tangible
Assets” shall mean, as at any particular time, the aggregate amount of assets
after deducting therefrom (a) all current liabilities (excluding any such
liability that by its terms is extendable or renewable at the option of the
obligor thereon to a time more than 12 months after the time as of which the
amount thereof is being computed) and (b) all goodwill, excess of cost over
assets acquired, patents, copyrights, trademarks, trade names, unamortized debt
discount and expense and other like intangibles, all as shown in the most recent
consolidated financial statements of the Borrower and its Subsidiaries furnished
to the Banks pursuant to Sections 7.02, 8.01(a) and 8.01(b) hereof on or prior
to such time. 8.05. Use of Proceeds. (a) The Borrower will use the proceeds of
the Loans hereunder to finance the Neutron Acquisition Transactions (in
compliance with all applicable legal and regulatory requirements, including,
without limitation, Regulations U and X and the Securities Act of 1933, as
amended, and the Securities Exchange Act of 1934, as amended, and the
regulations thereunder); provided that neither the Administrative Agent nor any
Bank shall have any responsibility as to the use of any of such proceeds. (b)
The Borrower shall not directly or, to the knowledge of the Borrower, indirectly
use the proceeds of any Loan (A) in furtherance of an offer, payment, promise to
pay, or authorization of the payment or giving of money, or anything else of
value, to any Person in violation of any Anti-Corruption Laws, (B) for the
purpose of funding or financing any activities, business or transaction (x) of
or with any Person that is, or is controlled by a Person that is, the subject or
target of any Sanctions, or (y) in any Sanctioned Country, in each case in
violation of any applicable Sanctions, or (C) in any manner that would result in
the violation of any Sanctions applicable to any party hereto. 8.06. Lines of
Business. The Borrower will not, and will not permit any of its Domestic
Subsidiaries to, make any material change in the fundamental nature of the
customer communications management business of the Borrower and its Domestic
Subsidiaries, taken as a whole, as carried on at the date hereof. 8.07.
Financial Covenant. The Borrower will not permit the Leverage Ratio to exceed,
(a) as of the last day of the fiscal quarter during which the Neutron
Acquisition Closing Date shall occur and each subsequent fiscal quarter ending
after the Neutron Acquisition Closing Date and on or prior to September 30,
2018, 4.50 to 1.00, or (b) as of the last day of any other fiscal quarter, 3.50
to 1.00. 8.08. Indebtedness of Subsidiaries. The Borrower will not permit any of
its Subsidiaries to create, incur, assume or suffer to exist any Indebtedness or
any preferred stock or other preferred equity interests other than: (a)
Indebtedness in existence on the date hereof and listed on Schedule 8.08 hereto
and any refinancings, refundings, renewals or extensions thereof; provided that
the amount of such Indebtedness is not increased at the time of such
refinancing, refunding, renewal



--------------------------------------------------------------------------------



 
[termloansyndicated201720049.jpg]
- 44 - Credit Agreement [[3673763]] or extension, except by an amount equal to
any premium or other amount paid, and fees and expenses incurred, in connection
therewith; (b) Indebtedness of any Subsidiary to the Borrower or any other
Subsidiary; (c) Indebtedness of any Person that becomes a Subsidiary of the
Borrower (or of any Person not previously a Subsidiary that is merged or
consolidated with or into a Subsidiary in a transaction permitted hereunder), or
Indebtedness of any Person that is assumed by any Subsidiary in connection with
an acquisition of assets by such Subsidiary, in each case, after the date
hereof; provided that such Indebtedness is in existence at the time such Person
becomes a Subsidiary of the Borrower (or is so merged or consolidated) or such
assets are acquired and is not created in anticipation thereof, and any
refinancings, refundings, renewals or extensions thereof, provided that the
amount of such Indebtedness is not increased at the time of such refinancing,
refunding, renewal or extension except by an amount equal to any premium or
other amount paid, and fees and expenses incurred, in connection therewith; (d)
Indebtedness of any Subsidiary incurred to finance the acquisition, construction
or improvement of any real and/or tangible personal Property acquired,
constructed or improved by such Subsidiary, including Capital Lease Obligations;
provided that such Indebtedness is incurred prior to or within one year after
such acquisition or the completion of such construction or improvement and the
principal amount of such Indebtedness does not exceed the cost of acquiring,
constructing or improving such real and/or tangible personal Property, and any
refinancings, refundings, renewals, amendments or extensions thereof, provided
that the amount of such Indebtedness is not increased at the time of such
refinancing, refunding, renewal or extension except by an amount equal to any
premium or other amount paid, and fees and expenses incurred, in connection
therewith; (e) (i) Guarantees by Subsidiaries of obligations of the Borrower and
its Subsidiaries under the Revolver and the 2016 Term Loan Agreement; provided,
that the obligations of the Borrower and its Subsidiaries under this Agreement
are simultaneously guaranteed by such Subsidiaries under documentation approved
in writing by the Administrative Agent and (ii) Guarantees of Indebtedness of
any Subsidiary to the extent such Indebtedness is otherwise permitted under this
Agreement; (f) Indebtedness of any Subsidiary of the Borrower as an account
party in respect of letters of credit backing obligations that do not constitute
Indebtedness; (g) Indebtedness of Subsidiaries deemed to exist in connection
with Securitization Transactions otherwise permitted pursuant to Section
8.04(k); and (h) Indebtedness arising in connection with customary cash
management services and from the honoring by a bank or financial institution of
a check, draft or similar instrument drawn against insufficient funds, in each
case in the ordinary course of business. Notwithstanding the foregoing
provisions of this Section, the Borrower’s Subsidiaries may create, incur,
assume or suffer to exist Indebtedness (in addition to that permitted under the
preceding clauses (a) through (h)) in an aggregate principal amount which,
together with the sum, without duplication, of (i) the principal amount of all
Securitization Transactions permitted



--------------------------------------------------------------------------------



 
[termloansyndicated201720050.jpg]
- 45 - Credit Agreement [[3673763]] by Section 8.04(k) and (ii) the aggregate
principal amount of all Indebtedness incurred in reliance on the last sentence
of Section 8.04, does not exceed, at the time of and after giving effect to any
incurrence of such Indebtedness, 10% of Consolidated Net Tangible Assets of the
Borrower and its Domestic Subsidiaries. Section 9. Events of Default. If one or
more of the following events (herein called “Events of Default”) shall occur and
be continuing: (a) The Borrower shall: (i) default in the payment when due
(whether at stated maturity or upon mandatory or optional prepayment) of any
principal of any Loan; or (ii) default in the payment of any interest on any
Loan or on any such reimbursement obligation or any fee or any other amount
payable hereunder and such default shall continue unremedied for three or more
Business Days; or (b) The Borrower or any of its Domestic Subsidiaries shall
default in the payment when due (after the expiration of any applicable grace
period) of any principal of or interest on any of its other Indebtedness
aggregating $75,000,000 or more; or any event specified in any note, agreement,
indenture or other document evidencing or relating to any Indebtedness
aggregating $75,000,000 or more shall occur which results in such Indebtedness
becoming due, or being required to be prepaid in full (whether by redemption,
purchase, offer to purchase or otherwise), prior to its stated maturity, or
which results in the termination of any commitment to provide such Indebtedness,
provided that this clause (b) shall exclude any Indebtedness of the Borrower or
any of its Domestic Subsidiaries secured by any Property of the Borrower and its
Subsidiaries if, and so long as, the instruments governing such Indebtedness
limit recourse (whether direct or indirect) of the holders thereof against the
Borrower and its Subsidiaries to such Property; or (c) Any representation,
warranty or certification made or deemed made herein (or in any modification or
supplement hereto) by the Borrower, or any certificate furnished to any Bank or
the Administrative Agent pursuant to the provisions hereof, shall prove to have
been incorrect at the time made or furnished in any material respect; or (d) The
Borrower shall default in the performance of any of its obligations under
Sections 8.01(f), 8.02(a) (with respect to the Borrower’s existence), 8.03,
8.04, 8.05, 8.06 or 8.07 hereof; or the Borrower shall default in the
performance of any of its other obligations in this Agreement and such default
shall continue unremedied for a period of thirty or more days after notice
thereof to the Borrower by the Administrative Agent or any Bank (through the
Administrative Agent); or (e) The Borrower or any of its Domestic Subsidiaries
shall admit in writing its inability to, or be generally unable to, pay its
debts as such debts become due; or (f) The Borrower or any of its Domestic
Subsidiaries shall (i) apply for or consent to the appointment of, or the taking
of possession by, a receiver, custodian, trustee, examiner or liquidator of
itself or of all or a substantial part of its Property, (ii) make a general
assignment for the benefit of its creditors, (iii) commence a voluntary case
under any Bankruptcy Laws, (iv) file a petition seeking to take advantage of any



--------------------------------------------------------------------------------



 
[termloansyndicated201720051.jpg]
- 46 - Credit Agreement [[3673763]] other law relating to bankruptcy,
insolvency, reorganization, liquidation, dissolution, arrangement or winding-up,
or composition or readjustment of debts, (v) fail to controvert in a timely and
appropriate manner, or acquiesce in writing to, any petition filed against it in
an involuntary case under any Bankruptcy Laws or (vi) take any corporate action
for the purpose of effecting any of the foregoing; or (g) A proceeding or case
shall be commenced, without the application or consent of the Borrower or any of
its Domestic Subsidiaries, in any court of competent jurisdiction, seeking (i)
its reorganization, liquidation, dissolution, arrangement or winding-up, or the
composition or readjustment of its debts, (ii) the appointment of a receiver,
custodian, trustee, examiner, liquidator or the like of the Borrower or such
Domestic Subsidiary or of all or any substantial part of its Property or (iii)
similar relief in respect of the Borrower or such Domestic Subsidiary under any
Bankruptcy Laws, and such proceeding or case shall continue undismissed, or an
order, judgment or decree approving or ordering any of the foregoing shall be
entered and continue unstayed and in effect, for a period of 60 or more days; or
an order for relief against the Borrower or such Domestic Subsidiary shall be
entered in an involuntary case under any Bankruptcy Laws; or (h) A final
judgment or judgments for the payment of money of $75,000,000 or more in the
aggregate (exclusive of judgment amounts fully covered by insurance where the
insurer has not denied coverage in respect of such judgment) shall be rendered
by one or more courts, administrative tribunals or other bodies having
jurisdiction against the Borrower or any of its Domestic Subsidiaries and the
same shall not be discharged (or provision shall not be made for such
discharge), or a stay of execution thereof shall not be procured, within 30 days
from the date of entry thereof and the Borrower or the relevant Domestic
Subsidiary shall not, within said period of 30 days, or such longer period
during which execution of the same shall have been stayed, appeal therefrom and
cause the execution thereof to be stayed during such appeal; or (i) An event or
condition shall occur or exist with respect to any Plan or Multiemployer Plan
and, as a result of such event or condition, together with all other such then
existing events or conditions, the Borrower or any of its ERISA Affiliates shall
incur or, in the reasonable good faith opinion of the Majority Banks, shall be
reasonably likely to incur a liability (excluding PBGC premium payments and plan
funding payments resulting from changes in legal requirements and increases in
benefits) to a Plan, a Multiemployer Plan or PBGC (or any combination of the
foregoing) that, in the determination of the Majority Banks, could (either
individually or in the aggregate) reasonably be expected to have a Material
Adverse Effect; or (j) During any 25-month period ending on or after the date
hereof, a majority of the Board of Directors of the Borrower shall no longer be
composed of individuals (i) who were members of such Board on the first day of
such period, (ii) whose election or nomination to such Board was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of such Board or (iii) whose election
or nomination to such Board was approved by individuals referred to in clauses
(i) and (ii) above constituting at the time of such election or nomination at
least a majority of such Board; provided that such change in composition shall
not constitute



--------------------------------------------------------------------------------



 
[termloansyndicated201720052.jpg]
- 47 - Credit Agreement [[3673763]] an Event of Default if, on the last day of
each such period, no extensions of credit are outstanding hereunder; or (k) Any
Person or group of Persons (within the meaning of Section 13 or 14 of the
Securities Exchange Act of 1934, as amended) shall, after the date hereof,
acquire, directly or indirectly, beneficial ownership (within the meaning of
Rule 13d-3 of the SEC) of 35% or more of the outstanding shares of voting stock
of the Borrower; THEREUPON: (1) in the case of an Event of Default other than
one referred to in clause (f) or (g) of this Section 9 with respect to the
Borrower, (A) the Administrative Agent, with the approval of the Majority Banks,
may and, upon request of the Majority Banks, will, by notice to the Borrower,
terminate the Commitments and they shall thereupon terminate, and (B) the
Administrative Agent, with the approval of the Majority Banks, may and, upon
request of the Majority Banks shall, by notice to the Borrower declare the
principal amount then outstanding of, and the accrued interest on, the Loans and
all other amounts payable by the Borrower hereunder and under the Notes
(including, without limitation, any amounts payable under Section 5.04 hereof)
to be forthwith due and payable, whereupon such amounts shall be immediately due
and payable without presentment, demand, protest or other formalities of any
kind, all of which are hereby expressly waived by the Borrower; and (2) in the
case of the occurrence of an Event of Default referred to in clause (f) or (g)
of this Section 9 with respect to the Borrower, the Commitments shall
automatically be terminated and the principal amount then outstanding of, and
the accrued interest on, the Loans and all other amounts payable by the Borrower
hereunder and under the Notes (including, without limitation, any amounts
payable under Section 5.04 hereof) shall automatically become immediately due
and payable without presentment, demand, protest or other formalities of any
kind, all of which are hereby expressly waived by the Borrower. Section 10. The
Administrative Agent. 10.01. Appointment, Powers and Immunities. Each Bank
hereby appoints and authorizes the Administrative Agent to act as its agent
hereunder with such powers as are specifically delegated to the Administrative
Agent by the terms of this Agreement, together with such other powers as are
reasonably incidental thereto. The Administrative Agent (which term as used in
this sentence and in Section 10.05 hereof and the first sentence of Section
10.06 hereof shall include reference to its Affiliates and its own and its
Affiliates’ officers, directors, employees and agents): (a) shall have no duties
or responsibilities except those expressly set forth in this Agreement, and
shall not by reason of this Agreement be a trustee for any Bank; (b) shall not
be responsible to the Banks for any recitals, statements, representations or
warranties contained in this Agreement, or in any certificate or other document
referred to or provided for in, or received by any of them under, this
Agreement, or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement, any Note, any other Loan
Document or any other document referred to or provided for herein or for any
failure by the Borrower to perform any of its obligations hereunder or
thereunder;



--------------------------------------------------------------------------------



 
[termloansyndicated201720053.jpg]
- 48 - Credit Agreement [[3673763]] (c) shall not be required to initiate or
conduct any litigation or collection proceedings hereunder; and (d) shall not be
responsible for any action taken or omitted to be taken by it hereunder or under
any other document or instrument referred to or provided for herein or in
connection herewith, except for its own gross negligence or willful misconduct.
The Administrative Agent may deem and treat the payee of a Note as the holder
thereof for all purposes hereof unless and until a notice of the assignment or
transfer thereof shall have been filed with the Administrative Agent, together
with the consent of the Borrower to such assignment or transfer (to the extent
required by Section 11.06(b) hereof). The Administrative Agent may perform any
and all its duties and exercise its rights and powers by or through any one or
more sub-agents appointed by the Administrative Agent (and which may include any
of its Affiliates). The Administrative Agent and any such sub-agent may perform
any and all its duties and exercise its rights and powers through their
respective Related Parties and the Administrative Agent shall not be responsible
for the negligence or misconduct of any such sub-agent or Related Party selected
by it in good faith. The exculpatory provisions of this Section 10 shall apply
to any such sub-agent and to the Related Parties of the Administrative Agent and
any such sub-agent, and shall apply to their respective activities in connection
with the syndication of the credit facilities provided for herein as well as
activities as Administrative Agent. 10.02. Reliance by Administrative Agent. The
Administrative Agent shall be entitled to rely upon any certification, notice or
other communication (including, without limitation, any thereof by telephone,
telecopy, telegram, cable, or email or other electronic form of communication)
believed by it to be genuine and correct and to have been signed or sent by or
on behalf of the proper Person or Persons, and upon advice and statements of
legal counsel, independent accountants and other experts selected by the
Administrative Agent. As to any matters not expressly provided for by this
Agreement, the Administrative Agent shall in all cases be fully protected in
acting, or in refraining from acting, hereunder in accordance with instructions
given by the Majority Banks (or, if so provided in Section 11.04 hereof, all of
the Banks), and such instructions of the Majority Banks (or all of the Banks, as
the case may be) and any action taken or failure to act pursuant thereto shall
be binding on all of the Banks. 10.03. Defaults. The Administrative Agent shall
not be deemed to have knowledge or notice of the occurrence of a Default unless
the Administrative Agent has received notice from a Bank or the Borrower
specifying such Default and stating that such notice is a “Notice of Default”.
In the event that the Administrative Agent receives such a notice of the
occurrence of a Default, the Administrative Agent shall give prompt notice
thereof to the Banks. The Administrative Agent shall (subject to Section 10.07
hereof) take such action with respect to such Default as shall be directed by
the Majority Banks, provided that, unless and until the Administrative Agent
shall have received such directions, the Administrative Agent may (but shall not
be obligated to) take such action, or refrain from taking such action, with
respect to such Default as it shall deem advisable in the best interest of the
Banks except to the extent that this Agreement expressly requires that such
action be taken, or not be taken, only with the consent or upon the
authorization of the Majority Banks or all of the Banks.



--------------------------------------------------------------------------------



 
[termloansyndicated201720054.jpg]
- 49 - Credit Agreement [[3673763]] 10.04. Rights as a Bank. With respect to its
Commitment and the Loans made by it, JPMCB (and any successor acting as
Administrative Agent) in its capacity as a Bank hereunder shall have the same
rights and powers hereunder as any other Bank and may exercise the same as
though it were not acting as the Administrative Agent, and the term “Bank” or
“Banks” shall, unless the context otherwise indicates, include the
Administrative Agent in its individual capacity. JPMCB (and any successor acting
as Administrative Agent) and its Affiliates may (without having to account
therefor to any Bank) accept deposits from, lend money to, make investments in
and generally engage in any kind of banking, trust or other business with the
Borrower (and any of its Subsidiaries or Affiliates) as if it were not acting as
the Administrative Agent, and JPMCB (and any such successor) and its Affiliates
may accept fees and other consideration from the Borrower for services in
connection with this Agreement or otherwise without having to account for the
same to the Banks. 10.05. Indemnification. The Banks agree to indemnify the
Administrative Agent (to the extent not reimbursed under Section 11.03 hereof,
but without limiting the obligations of the Borrower under Section 11.03 hereof)
ratably in accordance with their respective Commitments (and, after the
Commitments have been terminated, ratably in accordance with the aggregate
Credit Exposure of all of the Banks) (determined at the time the applicable
unreimbursed expense or indemnity payment is sought), for any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind and nature whatsoever that may be
imposed on, incurred by or asserted against the Administrative Agent (including
by any Bank) arising out of or by reason of any investigation in or in any way
relating to or arising out of this Agreement or any other documents contemplated
by or referred to herein or the transactions contemplated hereby (including,
without limitation, the costs and expenses that the Borrower is obligated to pay
under Section 11.03 hereof but excluding unless a Default has occurred and is
continuing, normal administrative costs and expenses incident to the performance
of its agency duties hereunder) or the enforcement of any of the terms hereof or
of any such other documents, provided that no Bank shall be liable for any of
the foregoing to the extent they arise from the gross negligence or willful
misconduct of the party to be indemnified. 10.06. Non-Reliance on Administrative
Agent and Other Banks. Each Bank agrees that it has, independently and without
reliance on the Administrative Agent, the Syndication Agent listed on the cover
page of this Agreement or any other Bank, and based on such documents and
information as it has deemed appropriate, made its own credit analysis of the
Borrower and its Subsidiaries and decision to enter into this Agreement and that
it will, independently and without reliance upon the Administrative Agent or any
other Bank, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own analysis and decisions in
taking or not taking action under this Agreement. The Administrative Agent shall
not be required to keep itself informed as to the performance or observance by
the Borrower of this Agreement or any other document referred to or provided for
herein or to inspect the Properties or books of the Borrower or any of its
Subsidiaries. Except for notices, reports and other documents and information
expressly required to be furnished to the Banks by the Administrative Agent
hereunder, the Administrative Agent shall not have any duty or responsibility to
provide any Bank with any credit or other information concerning the affairs,
financial condition, operations, business, Properties, liabilities or prospects
of the Borrower or any of its Subsidiaries (or any of their Affiliates) that may
come into the possession of the Administrative Agent or any of its Affiliates.



--------------------------------------------------------------------------------



 
[termloansyndicated201720055.jpg]
- 50 - Credit Agreement [[3673763]] 10.07. Failure to Act. Except for action
expressly required of the Administrative Agent hereunder, the Administrative
Agent shall in all cases be fully justified in failing or refusing to act
hereunder unless it shall receive further assurances to its satisfaction from
the Banks of their indemnification obligations under Section 10.05 hereof
against any and all liability and expense that may be incurred by it by reason
of taking or continuing to take any such action. 10.08. Resignation or Removal
of Administrative Agent. Subject to the appointment and acceptance of a
successor Administrative Agent as provided below, the Administrative Agent may
resign at any time by giving notice thereof to the Banks and the Borrower. Upon
any such resignation or removal, the Majority Banks shall have the right to
appoint a successor Administrative Agent with the approval of the Borrower (such
approval not to be unreasonably withheld or delayed). If no successor
Administrative Agent shall have been so appointed by the Majority Banks and
shall have accepted such appointment within 30 days after the retiring
Administrative Agent’s giving of notice of resignation or the Majority Banks’
removal of the retiring Administrative Agent, then the retiring Administrative
Agent may, on behalf of the Banks, in consultation with the Borrower, appoint a
successor Administrative Agent, which shall be a bank that has an office in New
York, New York with a combined capital and surplus of at least $500,000,000.
Upon the acceptance of any appointment as Administrative Agent hereunder by a
successor Administrative Agent, such successor Administrative Agent shall
thereupon succeed to and become vested with all the rights, powers, privileges
and duties of the retiring Administrative Agent, and the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder. After any
retiring Administrative Agent’s resignation or removal hereunder as
Administrative Agent, the provisions of this Section 10 shall continue in effect
for its benefit in respect of any actions taken or omitted to be taken by it
while it was acting as the Administrative Agent. 10.09. Other Agents. Anything
to the contrary notwithstanding, the Joint Lead Arrangers and Joint Bookrunners
and the Syndication Agents listed on the cover page of this Agreement shall have
no rights and no obligations or responsibilities or liabilities whatsoever under
or in connection with this Agreement, except in their capacity, if any, as
Banks. Section 11. Miscellaneous. 11.01. Waiver. No failure on the part of the
Administrative Agent or any Bank to exercise and no delay in exercising, and no
course of dealing with respect to, any right, power or privilege under this
Agreement or any Note or any other Loan Document shall operate as a waiver
thereof, nor shall any single or partial exercise of any right, power or
privilege under this Agreement or any Note or any other Loan Document preclude
any other or further exercise thereof or the exercise of any other right, power
or privilege. The remedies provided herein are cumulative and not exclusive of
any remedies provided by law. 11.02. Notices. (a) Notices Generally. Except in
the case of notices and other communications expressly permitted to be given by
telephone (and subject to paragraph (b) of this Section), all notices and other
communications provided for herein shall be in writing and shall be delivered



--------------------------------------------------------------------------------



 
[termloansyndicated201720056.jpg]
- 51 - Credit Agreement [[3673763]] by hand or overnight courier service, mailed
by certified or registered mail, sent by fax or sent by any other electronic
form as permitted by Section 11.02(c), as follows: (i) if to the Borrower, to
Pitney Bowes Inc., 3001 Summer Street, Stamford, Connecticut 06926-0700,
Attention: Debbie Salce, Vice President & Treasurer (Fax No.: (203) 546-4217;
Telephone No.: (203) 351-6926; Email: debbie.salce@pb.com); with a copy to
Pitney Bowes Inc., 3001 Summer Street, Stamford, Connecticut 06926-0700,
Attention: James A. Shapiro, Esq., Vice President and Deputy General Counsel
(Fax No.: (203) 460-5788 ; Telephone No.: (203) 351-7587 ; Email:
jim.shapiro@pb.com); (ii) if to the Administrative Agent, to JPMorgan Chase
Bank, N.A., Loan and Agency Services Group, 500 Stanton Christiana Road, 3/Ops2,
Newark, DE 19713, Attention of William Tanzilli (Fax No. (302) 634-4733), Email:
12012443630@tls.ldsprod.com, with a copy to JPMorgan Chase Bank, N.A., 383
Madison Avenue, Floor 24, New York, New York 10179, Attention: Gene Riego de
Dios (Fax No. 855-234-2120), Email: gene.r.riegodedios@jpmorgan.com); and (iii)
if to any other Bank, to it at its address (or fax number) set forth in its
Administrative Questionnaire. (b) Notices sent by hand or overnight courier
service, or mailed by certified or registered mail, shall be deemed to have been
given when received; notices sent by fax or delivered through electronic
communications shall be deemed to have been given when sent (but if not given
during normal business hours for the recipient, shall be deemed to have been
given at the opening of business on the next business day for the recipient).
(c) Electronic Communications. Notices and other communications to the Banks
hereunder may be delivered or furnished by electronic communications (including
e-mail and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Section 2 unless otherwise agreed by the Administrative Agent and
the applicable Bank; provided, further, that at the request of any Bank, such
notices and other communications shall be provided in writing to such Bank. The
Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications. Unless the
Administrative Agent otherwise prescribes, (i) notices and other communications
sent to an e-mail address shall be deemed received upon the sender’s receipt of
an acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement); provided that if such notice or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.



--------------------------------------------------------------------------------



 
[termloansyndicated201720057.jpg]
- 52 - Credit Agreement [[3673763]] (d) The Platform. The Borrower further
agrees that the Administrative Agent may make materials and/or information
provided by or on behalf of the Borrower hereunder (collectively, “Borrower
Materials”) available to the Banks by posting the Borrower Materials on
IntraLinks or another similar electronic system (the “Platform”). THE PLATFORM
IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT PARTIES DO NOT WARRANT THE
ACCURACY OR COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE
PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE
BORROWER MATERIALS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY,
INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON- INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR
THE PLATFORM. In no event shall the Administrative Agent or any of its Related
Parties (collectively, the “Agent Parties”) have any liability to the Borrower,
any Bank or any other Person for losses, claims, damages, liabilities or
expenses of any kind (whether in tort, contract or otherwise) arising out of, in
connection with, or as a result of, the Borrower’s or the Administrative Agent’s
transmission of Borrower Materials through the Internet, except to the extent
that such losses, claims, damages, liabilities or expenses are determined by a
court of competent jurisdiction by a final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Agent Party;
provided, however, that to the extent permitted by applicable law, the Borrower
shall not assert, and hereby waives, any claim against any such Agent Party, on
any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, the transmission of Borrower Materials through the
Internet. (e) Change of Address, Etc. Each of the Borrower and the
Administrative Agent may change its address, telecopier or telephone number for
notices and other communications hereunder by notice to the other parties
hereto. Each other Bank may change its address, telecopier or telephone number
for notices and other communications hereunder by notice to the Borrower and the
Administrative Agent. In addition, each Bank agrees to notify the Administrative
Agent from time to time to ensure that the Administrative Agent has on record
(i) an effective address, contact name, telephone number, telecopier number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Bank. 11.03. Expenses, Etc. The
Borrower agrees to pay or reimburse each of the Banks and the Administrative
Agent for: (a) all reasonable out-of-pocket costs and expenses of the
Administrative Agent (including, without limitation, the reasonable fees and
expenses of Cravath, Swaine & Moore LLP, special New York counsel to JPMCB, and
charges for the use of IntraLinks) in connection with (i) the negotiation,
preparation, execution and delivery of this Agreement, the Notes and the other
Loan Documents and the extensions of credit hereunder and (ii) the negotiation
or preparation of any modification, supplement or waiver of any of the terms of
this Agreement or any of the Notes (whether or not consummated); and (b) all
reasonable out-of-pocket costs and expenses of the Banks and the Administrative
Agent (including, without limitation, the reasonable fees and expenses of a
single external legal counsel to the Banks and the Administrative Agent, taken
as a whole in each material jurisdiction, and additional counsel as the
Administrative Agent or Banks reasonably determine are necessary in light of
actual or potential conflicts of interest or the availability of different
claims or defenses, in connection



--------------------------------------------------------------------------------



 
[termloansyndicated201720058.jpg]
- 53 - Credit Agreement [[3673763]] with the enforcement or protection of their
rights in connection with this Agreement and any other Loan Document) in
connection with (i) any Event of Default and any enforcement or collection
proceedings resulting therefrom, including, without limitation, all manner of
participation in or other involvement with (x) bankruptcy, insolvency,
receivership, foreclosure, winding up or liquidation proceedings, (y) judicial
or regulatory proceedings and (z) workout, restructuring or other negotiations
or proceedings (whether or not the workout, restructuring or transaction
contemplated thereby is consummated) and (ii) the enforcement of this Section
11.03. The Borrower hereby agrees to indemnify the Administrative Agent, each
Bank, each of their respective Affiliates and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) and hold each
Indemnitee harmless from, any and all losses, liabilities, claims, damages or
expenses incurred by any of them (including, without limitation, any and all
losses, liabilities, claims, damages or expenses incurred by the Administrative
Agent to any Bank, whether or not the Administrative Agent or any Bank is a
party thereto) arising out of or by reason of any claim, investigation,
litigation or other proceeding (including any threatened claim, investigation,
litigation or other proceeding, and regardless of whether any such claim,
investigation, litigation, investigation or other proceeding is brought by the
Borrower, its Affiliates or any other Person) including, without limitation, the
reasonable fees and disbursements of any counsel incurred in connection with any
such claim, investigation, litigation or other proceeding, arising out of,
relating to, or as a result of (i) the execution or delivery of this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby or
thereby, the performance by the parties hereto of their respective obligations
hereunder or thereunder or the consummation of the Transactions or any other
transactions contemplated hereby; (ii) the Loans hereunder or any actual or
proposed use by the Borrower or any of its Subsidiaries of the proceeds of any
of the Loans hereunder; or (iii) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether or not
such claim, litigation, investigation or proceeding is brought by the Borrower
or its or their respective equity holders, Affiliates, creditors or any other
third Person and whether based on contract, tort or any other theory and
regardless of whether any Indemnitee is a party thereto provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses are determined by a
court of competent jurisdiction by final and non-appealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee. To
the extent permitted by applicable law, the Borrower shall not assert, and
hereby waives, any claim against any such indemnified Person, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement or any agreement or instrument contemplated hereby, any Loan
or the use of the proceeds thereof. This Section 11.03 shall not apply with
respect to Taxes other than any Taxes that represent losses, claims, damages,
etc. arising from any non-Tax claim. 11.04. Amendments, Etc. Except as otherwise
expressly provided in this Agreement, any provision of this Agreement may be
modified or supplemented only by an instrument in writing signed by the Borrower
and the Majority Banks, or by the Borrower and the Administrative Agent acting
with the written consent of the Majority Banks, and any provision of this
Agreement may be waived only by an instrument in writing signed by the Majority
Banks or by the Administrative Agent acting with the written consent of the
Majority Banks; provided that (a) no modification, supplement or waiver shall:
(i) increase, or extend the term of the Commitments, or extend the time or waive
any requirement for the reduction or



--------------------------------------------------------------------------------



 
[termloansyndicated201720059.jpg]
- 54 - Credit Agreement [[3673763]] termination of the Commitments, without the
consent of each Bank affected thereby, (ii) extend the date fixed for the
payment of principal of or interest on any Loan or any fee hereunder, without
the consent of each Bank affected thereby, (iii) reduce the amount of any such
payment of principal, without the consent of each Bank affected thereby, (iv)
reduce the rate at which interest is payable thereon or any fee is payable
hereunder, without the consent of each Bank affected thereby, (v) change Section
4.02 or Section 4.07(b) hereof in a manner that would alter the pro rata sharing
of payments required thereby, without the consent of each Bank affected thereby,
(vi) alter this Section 11.04, without the consent of each Bank or (vii) modify
the definition of the term “Majority Banks” or modify in any other manner the
number or percentage of the Banks required to make any determinations or waive
any rights hereunder or to modify any provision hereof, without the consent of
each Bank; and (b) no modification, supplement or waiver shall amend, modify or
otherwise affect the rights or duties of the Administrative Agent hereunder
without the consent of the Administrative Agent. Notwithstanding anything to the
contrary herein the Administrative Agent may, with the consent of the Borrower
only, amend, modify or supplement this Agreement or any of the other Loan
Documents to cure any ambiguity, omission, mistake, defect or inconsistency.
11.05. Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and permitted
assigns. 11.06. Assignments and Participations. (a) No Borrower may assign any
of its rights or obligations hereunder or under the Notes or any other Loan
Document without the prior consent of all of the Banks and the Administrative
Agent. (b) Each Bank may assign to one or more assignees (other than a natural
person or any entity maintained solely for the benefit of an individual natural
person and the immediate family members thereof) all or a portion of its rights
and obligations under this Agreement (including, without limitation, all or a
portion of its Commitment and Credit Exposure at the time owing to it) (but only
with the consent of the Borrower and the Administrative Agent, each of which
consents will not be unreasonably withheld or delayed); provided that: (i) no
such consent by the Borrower shall be required if the assignee is a Bank, an
Affiliate of a Bank or an Approved Fund or if an Event of Default has occurred
and is continuing; (ii) except to the extent the Borrower (unless an Event of
Default has occurred and is continuing) and the Administrative Agent shall
otherwise consent, any such partial assignment (other than to a Bank or an
Affiliate of a Bank) shall be in an amount at least equal to $10,000,000; (iii)
each partial assignment shall be made as an assignment of a proportionate part
of all the assigning Bank’s rights and obligations under this Agreement; and
(iv) the assignee and assignor shall deliver to the Administrative Agent for its
acceptance an Assignment and Assumption for each such assignment.



--------------------------------------------------------------------------------



 
[termloansyndicated201720060.jpg]
- 55 - Credit Agreement [[3673763]] The Administrative Agent, acting for this
purpose as a non-fiduciary agent of the Borrower, shall maintain at one of its
offices a copy of each Assignment and Assumption delivered to it and a register
for the recordation of the names and addresses of the Banks, and the Commitment
of, and principal amount (and stated interest) of the Loans owing to, each Bank
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive in the absence of manifest error, and the
Borrower, the Administrative Agent and the Banks may treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Bank
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrower and any
Bank (with respect to its own interest only), at any reasonable time and from
time to time upon reasonable prior notice. Upon execution and delivery by the
assignor and the assignee to the Administrative Agent of such Assignment and
Assumption and upon the Administrative Agent’s receipt of the assignee’s
completed Administrative Questionnaire (unless the assignee shall already be a
Bank hereunder) and the processing and recordation fee referred to below in this
paragraph, and upon consent thereto by the Borrower and the Administrative Agent
to the extent required above, the Administrative Agent shall accept such
Assignment and Assumption and record the information contained therein in the
Register, whereupon the assignee shall have, to the extent of such assignment
(unless otherwise consented to by the Borrower and the Administrative Agent),
the obligations, rights and benefits of a Bank hereunder holding the Commitment
and Credit Exposure (or portions thereof) assigned to it and specified in such
Assignment and Assumption (in addition to the Commitment and Credit Exposure, if
any, theretofore held by such assignee) and the assigning Bank shall, to the
extent of such assignment, be released from the Commitment (or portion thereof)
so assigned (and, in the case of an Assignment and Assumption covering all of
the assigning Bank’s rights and obligations under this Agreement, such Bank
shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 5.01 and 5.05 with respect to facts and circumstances
occurring prior to the effective date of such Assignment and Assumption);
provided that if either the assigning Bank or the assignee shall have failed to
make any payment required to be made by it pursuant to Section 4.06 or 10.05
hereof, the Administrative Agent shall have no obligation to accept such
Assignment and Assumption and record the information therein in the Register
unless and until such payment shall have been made in full, together with all
accrued interest thereon. No assignment shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
paragraph. Upon each such assignment, the assignor or assignee shall pay the
Administrative Agent an assignment fee of $3,500. Any assignment or transfer by
a Bank of rights or obligations under this Agreement that does not comply with
this Section 11.06(b) shall be void and any such purported assignment or
transfer shall be treated for purposes of this Agreement as a sale by such Bank
of a participation in such rights and obligations in accordance with paragraph
(c) of this Section. Notwithstanding anything to the contrary contained herein,
any Bank (a “Granting Bank”) may grant to a special purpose funding vehicle (a
“SPC”), identified as such in writing from time to time by the Granting Bank to
the Administrative Agent and the Borrower, the option to provide to the Borrower
all or any part of any Loan that such Granting Bank would otherwise be obligated
to make to the Borrower pursuant to this Agreement; provided that (i) nothing
herein shall constitute a commitment by any SPC to make any Loan, (ii) if an SPC
elects not to exercise such option or otherwise fails to provide all or any part
of such Loan, the



--------------------------------------------------------------------------------



 
[termloansyndicated201720061.jpg]
- 56 - Credit Agreement [[3673763]] Granting Bank shall be obligated to make
such Loan pursuant to the terms hereof, and (iii) the rights of any such SPC
shall be derivative of the rights of the Granting Bank, and such SPC shall be
subject to all of the restrictions upon and requirements imposed upon the
Granting Bank herein contained. Each SPC shall be conclusively presumed to have
made arrangements with its Granting Bank for the exercise of voting and other
rights hereunder in a manner which is acceptable to the SPC, the Administrative
Agent, the Banks and the Borrower, and each of the Administrative Agent, the
Banks and the Borrower shall be entitled to rely upon and deal solely with the
Granting Bank with respect to Loans made by or through its SPC. The making of a
Loan by an SPC hereunder shall utilize the Commitment of the Granting Bank to
the same extent, and as if, such Loan were made by such Granting Bank. Each
party hereto hereby agrees that no SPC shall be liable for any indemnity or
similar payment obligation under this Agreement (all liability for which shall
remain with the Granting Bank). In furtherance of the foregoing, each party
hereto hereby agrees (which agreement shall survive the termination of this
Agreement) that, prior to the date that is one year and one day after the
payment in full of all outstanding commercial paper or other senior indebtedness
of any SPC, it will not institute against, or join any other person in
instituting against, such SPC any bankruptcy, reorganization, arrangement,
insolvency or liquidation proceedings under the laws of the United States or any
State thereof arising out of a claim against such SPC under this Agreement. In
addition, notwithstanding anything to the contrary contained in this Section
11.06(b), any SPC may (i) with notice to, but without the prior written consent
of, the Borrower and the Administrative Agent and without paying any processing
fee therefor, assign all or a portion of its interests in any Loans to the
Granting Bank or to any financial institutions (consented to by the Borrower and
Administrative Agent) providing liquidity and/or credit support to or for the
account of such SPC to support the funding or maintenance of Loans and (ii)
disclose on a confidential basis any non-public information relating to its
Loans to any rating agency, commercial paper dealer or provider of any surety,
guarantee or credit or liquidity enhancement to such SPC. This paragraph may not
be amended without the written consent of any SPC at the time holding Loans
under this Agreement. Each SPC shall be entitled to the benefits of Sections
5.01 and 5.05 (subject to the requirements and limitations therein, including
the requirements under Section 5.05(e) (it being understood that the
documentation required under Section 5.05(e) shall be delivered to the Granting
Bank)) to the same extent as if it were a Bank and had acquired its interest by
assignment pursuant to the first sentence of this paragraph (b) of this Section
11.06; provided that such SPC (A) agrees to be subject to the provisions of
Section 5.06 as if it were an assignee under the first sentence of this
paragraph (b) of this Section 11.06, and (B) shall not be entitled to receive
any greater payment under Section 5.01 or 5.05 with respect to its interests in
any Loans than its Granting Bank would have been entitled to receive, except to
the extent such entitlement to receive a greater payment results from a
Regulatory Change that occurs after the SPC acquired the applicable interest.
(c) A Bank may sell or agree to sell to one or more other Persons (each a
“Participant”) a participation in all or a portion of its rights and obligations
under this Agreement (including, without limitation, all or a portion of its
Commitment and Credit Exposure at the time owing to it), without notice to or
consent of the Borrower, the Administrative Agent or any other Bank; provided
that such Participant shall not have any rights or obligations under this
Agreement or any Note (the Participant’s rights against such Bank in respect of
such participation to be those set forth in the agreements executed by such Bank
in favor of the Participant), except as provided below. All amounts payable by
the Borrower to any Bank under



--------------------------------------------------------------------------------



 
[termloansyndicated201720062.jpg]
- 57 - Credit Agreement [[3673763]] Section 5 hereof in respect of Credit
Exposure held by it, and its Commitment, shall be determined as if such Bank had
not sold or agreed to sell any participations in such Credit Exposure and
Commitment, and as if such Bank were funding each of such Credit Exposure and
Commitment in the same way that it is funding the portion of Credit Exposure and
Commitment in which no participations have been sold. In no event shall a Bank
that sells a participation agree with the Participant to take or refrain from
taking any action hereunder except that such Bank may agree with the Participant
that it will not, without the consent of the Participant, agree to (i) increase
or extend the term of such Bank’s Commitment, or extend the time or waive any
requirement for the reduction or termination, of such Bank’s Commitment, (ii)
extend the date fixed for the payment of principal of or interest on the related
Loan or Loans or any portion of any fee hereunder payable to the Participant,
(iii) reduce the amount of any such payment of principal or any interest
thereon, (iv) reduce the rate at which interest is payable thereon, or any fee
hereunder payable to the Participant, to a level below the rate at which the
Participant is entitled to receive such interest or fee or (v) consent to any
modification, supplement or waiver hereof to the extent that the same, under
Section 11.04 hereof, requires the consent of each Bank. The Borrower agrees
that each Participant shall be entitled to the benefits of Sections 5.01, 5.04
and 5.05 hereof to the same extent as if it were a Bank and had acquired its
interest by assignment pursuant to paragraph (b) of this Section 11.06; provided
that a Participant (x) shall not be entitled to receive any greater payment
under Section 5.01 or 5.05 hereof than the applicable Bank would have been
entitled to receive with respect to the participation sold to such Participant
(except to the extent such entitlement to receive a greater payment results from
a Regulatory Change that occurs after the Participant acquired the applicable
participation), unless the sale of the participation to such Participant is made
with the Borrower’s prior written consent and (y) shall not be entitled to the
benefits of Section 5.05 hereof unless the Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower, to comply with Section 5.05(e) hereof as though it were
a Bank (it being understood that the documentation required under Section
5.05(e) shall be delivered to the participating Bank). If any Bank shall sell
participations pursuant to this paragraph, such Bank shall, acting solely for
this purpose as a non-fiduciary agent of the Borrower, maintain at one of its
offices a register for the recordation of the names and addresses of its
Participants, and the principal amounts (and stated interest) and terms of its
participations sold hereunder (a “Participant Register”); provided that no Bank
shall have any obligation to disclose all or any portion of its Participant
Register (including the identity of any Participant or any information relating
to a Participant’s interest in any Commitment or Loan or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such Commitment, Loan or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Bank shall treat each Person whose name is recorded in
the Participant Register as the owner of such participation for all purposes of
this Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register. (d) In addition
to the assignments and participations permitted under the foregoing provisions
of this Section 11.06, any Bank may (without notice to or consent of the
Borrower, the Administrative Agent or any other Bank and without payment of any
fee) (i) assign and pledge all or any portion of its rights under this Agreement
to secure obligations of



--------------------------------------------------------------------------------



 
[termloansyndicated201720063.jpg]
- 58 - Credit Agreement [[3673763]] such Bank, including, without limitation, to
assign or pledge to secure obligations to any Federal Reserve Bank or any
central bank having jurisdiction over such Bank and (ii) assign all or any
portion of its rights under this Agreement and its Loans and its Notes to an
Affiliate. No such assignment shall release the assigning Bank from its
obligations hereunder. (e) A Bank may furnish any information concerning the
Borrower or any of its Subsidiaries in the possession of such Bank from time to
time to assignees and participants (including prospective assignees and
participants), subject, however, to the provisions of Section 11.12 hereof. (f)
Anything in this Section 11.06 to the contrary notwithstanding, no Bank may
assign or sell a participation in any interest in any of its rights under this
Agreement to the Borrower or any of its Affiliates or Subsidiaries without the
prior consent of each Bank. 11.07. Survival. The obligations of the Borrower
under Sections 5.01, 5.04, 5.05 and 11.03 hereof, and the obligations of the
Banks under Sections 10.05 and 11.12 hereof, shall survive the repayment of the
extensions of credit and the termination of the Commitments and, in the case of
any Bank that may assign any interest in its Commitment or extensions of credit
hereunder, shall survive the making of such assignment, notwithstanding that
such assigning Bank may cease to be a “Bank” hereunder. In addition, each
representation and warranty made, or deemed to be made by a notice of any
extension of credit herein or pursuant hereto shall survive the making of such
representation and warranty, and no Bank shall be deemed to have waived, by
reason of making any extension of credit, any Default that may arise by reason
of such representation or warranty proving to have been false or misleading when
made or deemed to be made, notwithstanding that such Bank or the Administrative
Agent may have had notice or knowledge or reason to believe that such
representation or warranty was false or misleading at the time such extension of
credit was made. 11.08. Captions. The table of contents and captions and section
headings appearing herein are included solely for convenience of reference and
are not intended to affect the interpretation of any provision of this
Agreement. 11.09. Counterparts; Integration; Effectiveness. This Agreement may
be executed in any number of counterparts, all of which taken together shall
constitute one and the same instrument and any of the parties hereto may execute
this Agreement by signing any such counterpart. This Agreement and the other
Loan Documents constitute the entire contract between and among the parties
relating to the subject matter hereof and supersede any and all previous
arrangements and understandings, oral or written, relating to the subject matter
hereof (but do not supersede any provisions of any commitment letter or fee
letters related to the credit facility established hereby that do not by the
terms of such documents terminate upon the effectiveness of this Agreement, all
of which provisions shall remain in full force and effect). Except as provided
in Section 6.01 hereof, this Agreement shall become effective when it shall have
been executed by the Administrative Agent and when the Administrative Agent (or
its counsel) shall have received counterparts hereof which, when taken together,
bear the signatures of each of the other parties hereto, and thereafter shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
to this Agreement by electronic transmission shall be effective as delivery of a
manually executed counterpart of this Agreement.



--------------------------------------------------------------------------------



 
[termloansyndicated201720064.jpg]
- 59 - Credit Agreement [[3673763]] 11.10. Governing Law; Submission to
Jurisdiction; Service of Process. This Agreement and the Notes shall be governed
by, and construed in accordance with, the law of the State of New York. The
Borrower hereby irrevocably and unconditionally submits, for itself and its
property, to the exclusive jurisdiction of the United States District Court for
the Southern District of New York and of any New York state court sitting in New
York City, and any appellate court from any thereof, for the purposes of all
legal proceedings arising out of or relating to this Agreement or the
transactions contemplated hereby. The Borrower hereby irrevocably and
unconditionally waives, to the fullest extent permitted by applicable law, any
objection that it may now or hereafter have to the laying of the venue of any
such proceeding brought in such a court and any claim that any such proceeding
brought in such a court has been brought in an inconvenient forum. The Borrower
irrevocably agrees that any and all legal process in connection with any such
action or proceeding in any such court may be effected by mailing a copy thereof
by registered or certified mail, postage prepaid, to the Borrower at its address
set forth in Section 11.02 hereof, such service being hereby acknowledged by the
Borrower to be effective and binding service. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law. 11.11. Waiver of Jury Trial. EACH OF THE BORROWER, THE
ADMINISTRATIVE AGENT AND THE BANKS HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY
LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE NOTES OR THE
TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). 11.12. Confidentiality. Each Bank and the Administrative Agent agrees
(on behalf of itself and each of its Affiliates, directors, officers, employees
and representatives) to maintain the confidentiality of any non-public
information supplied to it by the Borrower pursuant to this Agreement; provided
that nothing herein shall limit the disclosure of any such information (a) to
its and its Affiliates’ directors, officers, employees and agents, including
accountants, legal counsel and other advisors (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such information and instructed to keep such information
confidential), (b) to the extent requested by any regulatory (including
self-regulatory) authority, (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (d) to any other party
to this Agreement, (e) in connection with the exercise of any remedies hereunder
or any suit, action or proceeding relating to this Agreement or the enforcement
of rights hereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section 11.12, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower and its obligations, (g) with the consent of the Borrower or (h) to
the extent such information (i) becomes publicly available other than as a
result of a breach of this Section 11.12, (ii) becomes available to the
Administrative Agent or any Bank on a nonconfidential basis from a source other
than the Borrower or (iii) is information pertaining to this Agreement routinely
provided by arrangers to data service providers, including league table
providers, that serve the lending industry; provided that (x) unless
specifically prohibited by applicable law or court order, each Bank and the
Administrative Agent agree, prior to disclosure thereof, to notify the Borrower
of any request for disclosure of any such non-public



--------------------------------------------------------------------------------



 
[termloansyndicated201720065.jpg]
- 60 - Credit Agreement [[3673763]] information (A) by any governmental agency
or representative thereof (other than any such request in connection with an
examination of such Bank or the Administrative Agent by such governmental
agency) or (B) pursuant to legal process and (y) that in no event shall any Bank
or the Administrative Agent be obligated to return any materials furnished by
the Borrower. Any Person required to maintain the confidentiality of any
information as provided in this Section 11.12 shall be considered to have
complied with its obligation to do so if such Person has exercised the same
degree of care to maintain the confidentiality of such information as such
Person would accord to its own confidential information. 11.13. USA PATRIOT Act.
Each Bank hereby notifies the Borrower that pursuant to the requirements of the
USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)), it may be required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Bank to identify the
Borrower in accordance with said Act. 11.14. No Advisory or Fiduciary
Relationships. In connection with all aspects of each transaction contemplated
hereby (including in connection with any amendment, waiver or other modification
hereof or of any other Loan Document), the Borrower acknowledges and agrees
that: (i) (a) the arranging and other services regarding this Agreement provided
by the Administrative Agent, the Banks and the Joint Lead Arrangers listed on
the cover page of this Agreement are arm’s-length commercial transactions
between the Borrower and its Affiliates, on the one hand, and the Administrative
Agent, the Banks and such Joint Lead Arrangers, on the other hand, (b) the
Borrower has consulted its own legal, accounting, regulatory and tax advisors to
the extent it has deemed appropriate and (c) the Borrower is capable of
evaluating, and understands and accepts, the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents; (ii) (a) the
Administrative Agent, the Banks and such Joint Lead Arrangers each is and has
been acting solely as a principal and, except as expressly agreed in writing by
the relevant parties, has not been, is not, and will not be acting as an
advisor, agent or fiduciary for the Borrower or any of its Affiliates or any
other Person and (b) none of the Administrative Agent, the Banks or such Joint
Lead Arrangers has any obligation to any of the Borrower or any of its
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and (c)
the Administrative Agent, the Banks and such Joint Lead Arrangers and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower and its Affiliates, and
none of the Administrative Agent, the Banks or such Joint Lead Arrangers has any
obligation to disclose any of such interests to any of the Borrower or its
Affiliates. 11.15. Acknowledgment and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among the parties hereto,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document may be subject to the Write-Down and
Conversion Powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by: (a) the application of any Write-Down
and Conversion Powers by an EEA Resolution Authority to any such liabilities
arising hereunder which may be payable to it by any party hereto that is an EEA
Financial Institution; and



--------------------------------------------------------------------------------



 
[termloansyndicated201720066.jpg]
- 61 - Credit Agreement [[3673763]] (b) the effects of any Bail-In Action on any
such liability, including, if applicable: (i) a reduction in full or in part or
cancelation of any such liability; (ii) a conversion of all, or a portion of,
such liability into shares or other instruments of ownership in such EEA
Financial Institution, its parent entity, or a bridge institution that may be
issued to it or otherwise conferred on it, and that such shares or other
instruments of ownership will be accepted by it in lieu of any rights with
respect to any such liability under this Agreement or any other Loan Document;
or (iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.



--------------------------------------------------------------------------------



 
[termloansyndicated201720067.jpg]




--------------------------------------------------------------------------------



 
[termloansyndicated201720068.jpg]




--------------------------------------------------------------------------------



 
[termloansyndicated201720069.jpg]




--------------------------------------------------------------------------------



 
[termloansyndicated201720070.jpg]




--------------------------------------------------------------------------------



 
[termloansyndicated201720071.jpg]
SIGNATURE PAGE TO PITNEY BOWES INC. CREDIT AGREEMENT DATED AS OF SEPTEMBER 12,
2017 Name of Institution: GOLDMAN S S K USA by Name: y Title: uthorized
Signatory For any Bank requiring a second signature block: by Name: Title:
Credit Aereement Signature Page ff367376311



--------------------------------------------------------------------------------



 
[termloansyndicated201720072.jpg]
SIGNATURE PAGE TO PITNEY BOWES INC. CREDIT AGREEMENT DATED AS OF SEPTEMBER 12,
2017 Name of Institution: Mizuho Bank, Ltd. by ~ j1 •, .O 0—~-•~ Name: Takayuki
Tomii Title: Managing Director Credit Agreement Signature Pale f (3 6 73 76 311



--------------------------------------------------------------------------------



 
[termloansyndicated201720073.jpg]




--------------------------------------------------------------------------------



 
[termloansyndicated201720074.jpg]
ANNEX 1 Commitments Lender Commitments JPMorgan Chase Bank, N.A. $36,000,000.00
Bank of America, N.A. $36,000,000.00 Citibank, N.A. $36,000,000.00 Goldman Sachs
Bank USA $36,000,000.00 Mizuho Bank, Ltd. $36,000,000.00 Morgan Stanley Bank,
N.A. $20,000,000.00 Total $200,000,000.00



--------------------------------------------------------------------------------



 
[termloansyndicated201720075.jpg]
SCHEDULE 8.04 Existing Liens None.



--------------------------------------------------------------------------------



 
[termloansyndicated201720076.jpg]
SCHEDULE 8.08 Existing Subsidiary Indebtedness None.



--------------------------------------------------------------------------------



 
[termloansyndicated201720077.jpg]
Note EXHIBIT A [Form of Note] PROMISSORY NOTE $_______________ _____________,
201_ New York, New York FOR VALUE RECEIVED, Pitney Bowes Inc., a Delaware
corporation (the “Borrower”), hereby promises to pay to __________ (the “Bank”),
for account of its respective Applicable Lending Offices provided for by the
Credit Agreement referred to below, at the principal office of JPMorgan Chase
Bank, N.A., in New York, New York, the principal sum of __________ Dollars (or
such lesser amount as shall equal the aggregate unpaid principal amount of the
Loans made by the Bank to the Borrower under the Credit Agreement), in
immediately available funds, on the dates and in the principal amounts provided
in the Credit Agreement, and to pay interest on the unpaid principal amount of
each such Loan, at such office, in like money and funds, for the period
commencing on the date of such Loan until such Loan shall be paid in full, at
the rates per annum and on the dates provided in the Credit Agreement. The date,
amount, Type, interest rate and duration of Interest Period of each Loan made by
the Bank to the Borrower, and each payment made on account of the principal
thereof, shall be recorded by the Bank on its books and, prior to any transfer
of this Note, endorsed by the Bank on the schedule attached hereto or any
continuation thereof, provided that the failure of the Bank to make any such
recordation or endorsement shall not affect the obligations of the Borrower to
make a payment when due of any amount owing under the Credit Agreement or
hereunder in respect of the Loans made by the Bank. This Note is one of the
Notes referred to in the Credit Agreement dated as of September 12, 2017 (as
modified and supplemented and in effect from time to time, the “Credit
Agreement”) among Pitney Bowes Inc., the lenders party thereto (including the
Bank), and JPMorgan Chase Bank, N.A., as Administrative Agent, and evidences
Loans made by the Bank thereunder. Terms used but not defined in this Note have
the respective meanings assigned to them in the Credit Agreement. The Credit
Agreement provides for the acceleration of the maturity of this Note upon the
occurrence of certain events and for prepayments of Loans upon the terms and
conditions specified therein. Except as permitted by Sections 5.06 and 11.06 of
the Credit Agreement, this Note may not be assigned by the Bank to any other
Person.



--------------------------------------------------------------------------------



 
[termloansyndicated201720078.jpg]
- 2 - Note This Note shall be governed by, and construed in accordance with, the
law of the State of New York. Pitney Bowes Inc., By: _________________________
Title:________________________



--------------------------------------------------------------------------------



 
[termloansyndicated201720079.jpg]
- 3 - Note SCHEDULE OF LOANS This Note evidences Loans made, Continued or
Converted under the within-described Credit Agreement to the Borrower, on the
dates, in the principal amounts, of the Types, bearing interest at the rates and
having Interest Periods of the durations set forth below, subject to the
payments, Continuations, Conversions and prepayments of principal set forth
below: Date of Loan Principal Amount of Loan Type of Loan Interest Rate Maturity
of Loan Amount Paid, Continued, Converted or Prepaid Unpaid Principal Amount
Notation Made by



--------------------------------------------------------------------------------



 
[termloansyndicated201720080.jpg]
Opinion of Internal Counsel for the Company EXHIBIT B [Form of Opinion of
Internal Counsel for the Company] [__], 2017 To the Banks party to the Credit
Agreement referred to below and JPMorgan Chase Bank, N.A., as Administrative
Agent Ladies and Gentlemen: I am the Assistant General Counsel of, and have
acted as counsel for, Pitney Bowes Inc. (the “Company”) in connection with the
Credit Agreement (the “Credit Agreement”) dated as of September 12, 2017, among
the Company, the Banks party thereto (the “Lenders”), and JPMorgan Chase Bank,
N.A., as Administrative Agent (the “Agent”), providing for an extension of
credit to be made by said Banks to the Company. Terms defined in the Credit
Agreement are used herein as defined therein. In rendering the opinions
expressed below, I have examined the following agreements, instruments and other
documents: (a) the Credit Agreement, including the Exhibits and Schedules
thereto; (b) the Notes (if any), of the Company, each dated the date hereof and
executed and delivered on such date (the “Notes”); and (c) such records of the
Company and such other documents as I have deemed necessary as a basis for the
opinions expressed below. The Credit Agreement and the Notes are collectively
referred to as the “Financing Documents.” In my examination, I have assumed the
genuineness of all signatures, the authenticity of all documents submitted to me
as originals and the conformity with authentic original documents of all
documents submitted to me as copies. When relevant facts were not independently
established, I have relied upon statements of governmental officials and upon
representations made in or pursuant to the Financing Documents and certificates
of appropriate representatives of the Company. In rendering the opinions
expressed below, I have assumed, with respect to all of the documents referred
to in this opinion letter, that (except, to the extent set forth in the opinions
expressed below, as to the Company): (i) such documents have been duly
authorized by, have been duly executed and delivered by, and constitute legal,
valid, binding and enforceable obligations of, all of the parties to such
documents;



--------------------------------------------------------------------------------



 
[termloansyndicated201720081.jpg]
- 2 - Opinion of Internal Counsel for the Company (ii) all signatories to such
documents have been duly authorized; and (iii) all of the parties to such
documents are duly organized and validly existing and have the power and
authority (corporate or other) to execute, deliver and perform such documents.
Based upon and subject to the foregoing and subject also to the comments and
qualifications set forth below, and having considered such questions of law as I
have deemed necessary as a basis for the opinions expressed below, I am of the
opinion that: 1. The Company is a corporation duly organized, validly existing
and in good standing under the laws of the State of Delaware. 2. The Company has
all requisite corporate power to execute and deliver, and to perform its
obligations and to borrow under, the Financing Documents. 3. The execution,
delivery and performance by the Company of each Financing Document, and the
borrowings by the Company under the Credit Agreement, have been duly authorized
by all necessary corporate action on the part of the Company. 4. The Company has
duly executed and delivered each Financing Document, and each Financing Document
constitutes a legal, valid and binding obligation of the Company, enforceable
against it in accordance with its terms. 5. The execution, delivery and
performance by the Company of, and the consummation by the Company of the
transactions contemplated by, the Financing Documents do not and will not (a)
violate any provision of its charter or by-laws, (b) violate any order, writ,
injunction, decree or award of any court or governmental authority or agency or
any arbitral award applicable to the Company or any of its Domestic
Subsidiaries, (c) result in a breach of, constitute a default under, require any
consent under, or result in the acceleration or required prepayment of any
indebtedness pursuant to the terms of, any agreement or instrument to which the
Company or any of its Domestic Subsidiaries is a party or by which any of them
is bound or to which any of them is subject, (d) violate, or require any filing
with or approval of any governmental authority or regulatory body of the State
of New York or the United States of America under, any law, rule or regulation
of the State of New York or the United States of America applicable to the
Company that, in my experience, is generally applicable to transactions in the
nature of those contemplated by the Financing Documents or (e) violate, or
require, any filing with or approval of any governmental authority or regulatory
body of the State of Delaware under, the Delaware General Corporation Law. 6.
Except as disclosed in the Company’s Annual Report on Form 10-K filed with the
SEC for the Company’s fiscal year ended December 31, 2014, in any subsequent
Quarterly Reports on Form 10-Q filed with the SEC prior to the date hereof, or
in any subsequent Current Report on Form 8-K filed with the SEC prior to the
date hereof, I have no knowledge (after due inquiry) of any legal or arbitral
proceedings, or any proceedings by or before any governmental or regulatory
authority or agency, pending or



--------------------------------------------------------------------------------



 
[termloansyndicated201720082.jpg]
- 3 - Opinion of Internal Counsel for the Company threatened against or
affecting the Company or any of its Subsidiaries or any of their respective
Properties that would have a Material Adverse Effect. 7. The Company is not
required to register as an “investment company” within the meaning of the
Investment Company Act of 1940, as amended. 8. The execution and delivery by the
Company of the Financing Documents, and the performance of its obligations
thereunder, do not result in a breach or violation of Regulation U or X of the
Board of Governors of the Federal Reserve System. The foregoing opinions are
subject to the following additional exceptions, qualifications, limitations and
assumptions: A. My opinion is limited to matters involving the Federal laws of
the United States, the Delaware General Corporation Law and the law of the State
of New York, and I do not express any opinion as to the laws of any other
jurisdiction. I am not admitted to practice in the State of Delaware; however, I
am generally familiar with the Delaware General Corporation Law as currently in
effect and have made such inquiries as I consider necessary to render the
opinions contained in paragraphs 1, 2, 3, 4 and 5(a) above. B. My opinion is
subject to (i) the effect of any bankruptcy, insolvency, reorganization,
moratorium, arrangement or similar laws affecting the rights and remedies of
creditors generally (including, without limitation, the effect of statutory or
other laws regarding fraudulent transfers or preferential transfers or
distributions by the corporations to stockholders) and (ii) general principles
of equity, including, without limitation, concepts of materiality,
reasonableness, good faith and fair dealing and the possible unavailability of
specific performance, injunctive relief or other equitable remedies regardless
of whether enforceability is considered in a proceeding in equity or at law. C.
I express no opinion regarding the effectiveness of (i) any waiver (whether or
not stated as such) under the Financing Documents of, or any consent thereunder
relating to, unknown future rights or the rights of any party thereto existing,
or duties owing to it, as a matter of law; (ii) any waiver (whether or not
stated as such) contained in the Financing Documents of rights of any party, or
duties owing to it, that is broadly or vaguely stated or does not describe the
right or duty purportedly waived with reasonable specificity; (iii) provisions
relating to indemnification, exculpation or contribution, to the extent such
provisions may be held unenforceable as contrary to public policy or federal or
state securities laws or due to the negligence or willful misconduct of the
indemnified party; (iv) any provision in any Financing Document waiving the
right to object to venue in any court; (v) any agreement to submit to the
jurisdiction of any Federal Court; (vi) any waiver of the right to jury trial;
(vii) any provision purporting to establish evidentiary standards; (viii) any
provision to the effect that every right or remedy is cumulative and may be
exercised in addition to any other right or remedy or that the election of some
particular remedy does not preclude recourse to one or more others; or (ix) any
right of setoff to the extent asserted by a participant in the rights of a
Lender under the Financing Documents. In addition, I advise you that some of the
provisions of the Financing Documents may not be enforceable by a Lender acting
individually (as opposed to the Lenders acting through the Agent). D. I express
no opinion with respect to Regulation T of the Board of Governors of the Federal
Reserve System.



--------------------------------------------------------------------------------



 
[termloansyndicated201720083.jpg]
- 4 - Opinion of Internal Counsel for the Company At the request of my client,
this opinion letter is provided to you by me pursuant to Section 6.01(d) of the
Credit Agreement and may not be relied upon by any Person for any purpose other
than in connection with the transactions contemplated by the Credit Agreement
without, in each instance, my prior written consent, except that any Person
which becomes a Lender after the date hereof may rely on this opinion as if it
were addressed to them (provided that such delivery shall not constitute a
re-issue or reaffirmation of this opinion as of any date after the date hereof).
Very truly yours,



--------------------------------------------------------------------------------



 
[termloansyndicated201720084.jpg]
Assignment and Assumption EXHIBIT C ASSIGNMENT AND ASSUMPTION This Assignment
and Assumption (the “Assignment and Assumption”) is dated as of the Effective
Date set forth below and is entered into by and between [Insert name of
Assignor] (the “Assignor”) and [Insert name of Assignee] (the “Assignee”).
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full. For an agreed
consideration, the Assignor hereby irrevocably sells and assigns to the
Assignee, and the Assignee hereby irrevocably purchases and assumes from the
Assignor, subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Bank under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Bank) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including contract claims, tort claims, malpractice claims, statutory claims and
all other claims at law or in equity related to the rights and obligations sold
and assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor. 1. Assignor:
______________________________ 2. Assignee: ______________________________ [and
is an Affiliate/Approved Fund of [identify Bank]1] 3. Borrower: Pitney Bowes
Inc. 4. Administrative Agent: JPMorgan Chase Bank, N.A., as the administrative
agent under the Credit Agreement 5. Credit Agreement: The $200,000,000 Credit
Agreement dated as of September 12, 2017 among Pitney Bowes Inc., the Banks
parties thereto, and JPMorgan Chase Bank, N.A., as Administrative Agent 1 Select
as applicable.



--------------------------------------------------------------------------------



 
[termloansyndicated201720085.jpg]
- 2 - Assignment and Assumption 6. Assigned Interest: Aggregate Amount of
Commitment/Loans for all Banks Amount of Commitment/Loans Assigned Percentage
Assigned of Commitment/Loans2 $ $ % $ $ % $ $ % Effective Date: _________ ___,
201_ [TO BE INSERTED BY ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE
DATE OF RECORDATION OF TRANSFER IN THE REGISTER THEREFOR.] The terms set forth
in this Assignment and Assumption are hereby agreed to: ASSIGNOR [NAME OF
ASSIGNOR] By:______________________________ Title: ASSIGNEE [NAME OF ASSIGNEE]
By:______________________________ Title: 2 Set forth, to at least 9 decimals, as
a percentage of the Commitment/Loans of all Banks thereunder.



--------------------------------------------------------------------------------



 
[termloansyndicated201720086.jpg]
- 3 - Assignment and Assumption Consented to and Accepted: JPMORGAN CHASE BANK,
N.A., as Administrative Agent By_________________________________ Title:
[Consented to:]3 PITNEY BOWES INC. By________________________________ Title:
By________________________________ Title: 3 To be added only if the consent of
the Company is required by the terms of the Credit Agreement.



--------------------------------------------------------------------------------



 
[termloansyndicated201720087.jpg]
Annex 1 to Assignment and Assumption ANNEX 1 STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION 1. Representations and Warranties. 1.1 Assignor. The
Assignor (a) represents and warrants that (i) it is the legal and beneficial
owner of the Assigned Interest, (ii) the Assigned Interest is free and clear of
any lien, encumbrance or other adverse claim and (iii) it has full power and
authority, and has taken all action necessary, to execute and deliver this
Assignment and Assumption and to consummate the transactions contemplated
hereby; and (b) assumes no responsibility with respect to (i) any statements,
warranties or representations made in or in connection with the Credit Agreement
or any other Loan Document, (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Credit Agreement or any
other Loan Document or any collateral thereunder, (iii) the financial condition
of the Borrower, any of its Subsidiaries or Affiliates or any other Person
obligated in respect of the Credit Agreement or any other Loan Document or (iv)
the performance or observance by the Borrower, any of its Subsidiaries or
Affiliates or any other Person of any of their respective obligations under the
Credit Agreement or any other Loan Document. 1.2 Assignee. The Assignee (a)
represents and warrants that (i) it has full power and authority, and has taken
all action necessary, to execute and deliver this Assignment and Assumption and
to consummate the transactions contemplated hereby and to become a Bank under
the Credit Agreement or any other Loan Document, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement or any other Loan
Document that are required to be satisfied by it in order to acquire the
Assigned Interest and become a Bank, (iii) from and after the Effective Date, it
shall be bound by the provisions of the Credit Agreement or any other Loan
Document as a Bank thereunder and, to the extent of the Assigned Interest, shall
have the obligations of a Bank thereunder, (iv) it has received a copy of the
Credit Agreement or any other Loan Document, together with copies of the most
recent financial statements delivered pursuant to Section 8.01 thereof, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on the Administrative Agent or any other Bank, and (v) if it is not a Foreign
Bank, attached to this Assignment and Assumption is any documentation required
to be delivered by it pursuant to the terms of the Credit Agreement or any other
Loan Document, duly completed and executed by the Assignee; and (b) agrees that
(i) it will, independently and without reliance on the Administrative Agent, the
Assignor or any other Bank, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Credit Agreement or any other Loan
Document, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Credit Agreement or any other Loan
Document are required to be performed by it as a Bank.



--------------------------------------------------------------------------------



 
[termloansyndicated201720088.jpg]
2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date. 3. General Provisions.
This Assignment and Assumption shall be binding upon, and inure to the benefit
of, the parties hereto and their respective successors and assigns. This
Assignment and Assumption may be executed in any number of counterparts, which
together shall constitute one instrument. Delivery of an executed counterpart of
a signature page of this Assignment and Assumption by telecopy shall be
effective as delivery of a manually executed counterpart of this Assignment and
Assumption. This Assignment and Assumption shall be governed by, and construed
in accordance with, the law of the State of New York.



--------------------------------------------------------------------------------



 
[termloansyndicated201720089.jpg]
Compliance Certificate EXHIBIT D [Form of Compliance Certificate] COMPLIANCE
CERTIFICATE This Compliance Certificate (“this Certificate”) is delivered to you
pursuant to Section 8.01(c) of the Credit Agreement dated as of September 12,
2017 (as amended, modified and supplemented and in effect from time to time, the
“Credit Agreement”) among Pitney Bowes Inc. (the “Company”), the banks party
thereto and JPMorgan Chase Bank, N.A., as Administrative Agent. Unless otherwise
defined herein, terms defined in the Credit Agreement and used herein shall have
the meanings given to them in the Credit Agreement. THE UNDERSIGNED HEREBY
CERTIFIES AS FOLLOWS: 1. I am the [Chief Financial Officer/Treasurer] of Pitney
Bowes Inc. (the “Company”). 2. I have reviewed the terms of the Credit Agreement
and have made, or have caused to be made under my supervision, a review in
reasonable detail of the transactions and condition of the Company and its
Subsidiaries during the accounting period covered by the Company’s consolidated
financial statements delivered concurrently herewith. 3. The examination
described in paragraph 2 above did not disclose, and I have no knowledge of, the
existence of any condition or event which constitutes a Default during or at the
end of the accounting period covered by such financial statements or as of the
date of this Certificate, except as set forth in a separate attachment, if any,
to this Certificate, describing in detail, the nature of the condition or event,
the period during which it has existed and the action which the Company has
taken, is taking, or proposes to take with respect to each such condition or
event. The foregoing certifications, together with the computations set forth in
the attached Annex A hereto and the financial statements delivered with this
Certificate in support hereof, are made and delivered [_______], 201[_]. PITNEY
BOWES INC. By: ______________________________ Name: Title: [Chief Financial
Officer/Treasurer]



--------------------------------------------------------------------------------



 
[termloansyndicated201720090.jpg]
EXHIBIT D U.S Tax Compliance Certificate ANNEX A TO COMPLIANCE CERTIFICATE FOR
THE FISCAL [QUARTER] [YEAR] ENDING [_______], 201[_] (“Relevant Fiscal Period”)
1. Total Adjusted Debt as at end of Relevant Fiscal Period: (I) minus (II) =
$___________ (I) total Indebtedness of Company and its Subsidiaries (as shown on
Company’s consolidated balance sheet): $___________ (II) Captive Finance Debt:
product of (X) and (Y) = $___________ (X) average of aggregate gross finance
receivables of Company and its Subsidiaries as at end of five most recently
completed consecutive fiscal quarters ending on or prior to end of Relevant
Fiscal Period (as shown on Company’s relevant consolidated balance sheets):
$___________ (Y) a fraction the numerator of which is ten and the denominator of
which is eleven (i.e., 10/11): 10/11 2. Consolidated EBITDA (for period of four
consecutive fiscal quarters ended at end of Relevant Fiscal Period (“Relevant
Measurement Period”): sum of (I)+(II) minus (III) = $___________ (I)
Consolidated Net Income for Relevant Measurement Period: (a) minus sum of (b) +
(c) + (d) = $___________ (a) consolidated income (or loss) from continuing
operations before income taxes of Company and its Subsidiaries: $___________ (b)
income (or deficit) of any Person accrued prior to the date it becomes a
Subsidiary of Company or is merged into or consolidated with Company or any of
its Subsidiaries: $___________ (c) income (or deficit) of any Person (other than
a Subsidiary of Company) in which Company or any of its Subsidiaries has an
ownership interest, except to the extent that any such income is actually
received by Company or such Subsidiary in the form of dividends or similar
distributions: $___________ (d) undistributed earnings of any Subsidiary of
Company to the extent that the declaration or payment of dividends or similar
distributions by such Subsidiary is not at the time $___________



--------------------------------------------------------------------------------



 
[termloansyndicated201720091.jpg]
permitted by operation of the terms of its charter or any agreement, instrument,
judgment, decree, order, statute, rule or governmental regulation applicable to
such Subsidiary: (II) Without duplication and to the extent deducted in
determining such Consolidated Net Income, in each case for Relevant Measurement
Period: sum of (a)+(b)+(c)+(d)+(e)+(f)+(g) = $___________ (a) interest expense
(excluding financing interest expense): $___________ (b) depreciation expense:
$___________ (c) amortization expense: $___________ (d) non-cash stock-option
based and other equity-based compensation expenses: $___________ (e) other
non-cash extraordinary, unusual or non-recurring charges, expenses or losses
(including, whether or not otherwise includable as a separate item in income
statement, losses on sales of assets outside of the ordinary course of business
and non-cash restructuring charges, but excluding any such non-cash charge to
the extent that it represents an accrual or reserve for potential cash charge in
any future period or amortization of a prepaid cash charge that was paid in a
prior period): $___________ (f) cash restructuring charges incurred during
Relevant Measurement Period or, if less, the amount of cash restructuring
charges incurred during Relevant Measurement Period that may be added back
pursuant to the definition of Consolidated EBITDA so long as the aggregate
amount of cash restructuring charges for all periods ending after December 31,
2014, added back in the definition of Consolidated EBITDA does not exceed
$450,000,000: $___________ (g) pro forma Consolidated EBITDA of any Person or
Properties constituting a division or line of business of any business entity,
division or line of business, in each case, acquired by Company or any of its
Subsidiaries during Relevant Measurement Period that, together with any other
such acquisitions during such period, involves the payment of consideration by
Company and its Subsidiaries in excess of $25,000,000 in the aggregate during
such period (assuming the consummation of such acquisition occurred



--------------------------------------------------------------------------------



 
[termloansyndicated201720092.jpg]
on the first day of such period): $___________ (III) Without duplication and to
the extent included in determining such Consolidated Net Income, in each case
for Relevant Measurement Period: sum of (a)+(b)+(c) = $___________ (a) interest
income (excluding financing interest income): $___________ (b) non-cash
extraordinary, unusual or non-recurring income or gains increasing Consolidated
Net Income (including, whether or not otherwise includable as a separate item in
the statement of such Consolidated Net Income, gains on the sales of assets
outside of the ordinary course of business, but excluding any such non-cash gain
to the extent it represents the reversal of an accrual or reserve for potential
cash gain in any prior period): $___________ (c) pro forma Consolidated EBITDA
of any Person or Properties constituting a division or line of business of any
business entity, division or line of business, in each case, sold, assigned,
transferred or otherwise disposed of by Company or any of its Subsidiaries
during Relevant Measurement Period that, together with any other such
dispositions during such period, yields gross proceeds to Company and its
Subsidiaries in excess of $25,000,000 in the aggregate during such period
(assuming the consummation of such disposition occurred on the first day of such
period): $___________ 3. Applicable Finance Interest Expense Amount (for
Relevant Measurement Period): product of (I) and (II) = $___________ (I) Amount
of financing interest expense (as shown on Company’s consolidated statement of
income): $___________ (II) 1.75 1.75 4. Adjusted Consolidated EBITDA (for
Relevant Measurement Period): line 2 above minus line 3 above = $___________ 5.
Ratio of Total Adjusted Debt to Adjusted Consolidated EBITDA (as at end of
Relevant Fiscal Period): (I)/(II) = $___________ (I) Total Adjusted Debt as at
end of Relevant Fiscal Period (line 1 above): $___________



--------------------------------------------------------------------------------



 
[termloansyndicated201720093.jpg]
(II) Adjusted Consolidated EBITDA for Relevant Measurement Period (line 4
above): $___________ Actual: _.__:1.00 Maximum Permitted: 3.50:1.00



--------------------------------------------------------------------------------



 
[termloansyndicated201720094.jpg]
[FORM OF] U.S. TAX COMPLIANCE CERTIFICATE (For Foreign Banks That Are Not
Partnerships For U.S. Federal Income Tax Purposes) Reference is hereby made to
the Credit Agreement dated as of September 12, 2017 (as amended, supplemented or
otherwise modified from time to time, the "Credit Agreement"), among Pitney
Bowes Inc., a Delaware corporation (the “Borrower”), each bank from time to time
party thereto and JPMorgan Chase Bank, N.A., as administrative agent (the
“Administrative Agent”). Pursuant to the provisions of Section 5.05 of the
Credit Agreement, the undersigned hereby certifies that (i) it is the sole
record and beneficial owner of the Loan(s) (as well as any Note(s) evidencing
such Loan(s)) in respect of which it is providing this certificate, (ii) it is
not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii) it is
not a ten percent shareholder of the Borrower within the meaning of Section
881(c)(3)(B) of the Code and (iv) it is not a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code. The
undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E, as
applicable. By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement. [NAME OF
BANK] By: Name: Title: Date: ________ __, 20[ ]



--------------------------------------------------------------------------------



 
[termloansyndicated201720095.jpg]
EXHIBIT E-2 U.S Tax Compliance Certificate [FORM OF] U.S. TAX COMPLIANCE
CERTIFICATE (For Foreign Participants That Are Not Partnerships For U.S. Federal
Income Tax Purposes) Reference is hereby made to the Credit Agreement dated as
of September 12, 2017 (as amended, supplemented or otherwise modified from time
to time, the "Credit Agreement"), among Pitney Bowes Inc., a Delaware
corporation (the “Borrower”), each bank from time to time party thereto and
JPMorgan Chase Bank, N.A., as administrative agent (the “Administrative Agent”).
Pursuant to the provisions of Section 5.05 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code. The undersigned has furnished its participating Bank with a certificate of
its non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E, as applicable. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Bank in writing, and (2) the undersigned shall have at all times furnished
such Bank with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments. Unless otherwise
defined herein, terms defined in the Credit Agreement and used herein shall have
the meanings given to them in the Credit Agreement. [NAME OF PARTICIPANT] By:
Name: Title: Date: ________ __, 20[ ]



--------------------------------------------------------------------------------



 
[termloansyndicated201720096.jpg]
EXHIBIT E-4 U.S Tax Compliance Certificate [FORM OF] U.S. TAX COMPLIANCE
CERTIFICATE (For Foreign Participants That Are Partnerships For U.S. Federal
Income Tax Purposes) Reference is hereby made to the Credit Agreement dated as
of September 12, 2017 (as amended, supplemented or otherwise modified from time
to time, the "Credit Agreement"), among Pitney Bowes Inc., a Delaware
corporation (the “Borrower”), each bank from time to time party thereto and
JPMorgan Chase Bank, N.A., as administrative agent (the “Administrative Agent”).
Pursuant to the provisions of Section 5.05 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect to such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 881(c)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the applicable as described in Section 881(c)(3)(C) of the Code. The
undersigned has furnished its participating Bank with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or
W-8BEN-E, as applicable or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN or W-8BEN-E, as applicable, from each of such partner's/member's
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Bank and (2) the undersigned shall have at all times furnished such Bank
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments. Unless otherwise
defined herein, terms defined in the Credit Agreement and used herein shall have
the meanings given to them in the Credit Agreement. [NAME OF PARTICIPANT] By:
Name: Title: Date: ________ __, 20[ ]



--------------------------------------------------------------------------------



 
[termloansyndicated201720097.jpg]
EXHIBIT E-4 U.S Tax Compliance Certificate [FORM OF] U.S. TAX COMPLIANCE
CERTIFICATE (For Foreign Banks That Are Partnerships For U.S. Federal Income Tax
Purposes) Reference is hereby made to the Credit Agreement dated as of September
12, 2017 (as amended, supplemented or otherwise modified from time to time, the
"Credit Agreement"), among Pitney Bowes Inc., a Delaware corporation (the
“Borrower”), each bank from time to time party thereto and JPMorgan Chase Bank,
N.A., as administrative agent (the “Administrative Agent”). Pursuant to the
provisions of Section 5.05 of the Credit Agreement, the undersigned hereby
certifies that (i) it is the sole record owner of the Loan(s) (as well as any
Note(s) evidencing such Loan(s)) in respect of which it is providing this
certificate, (ii) its direct or indirect partners/members are the sole
beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 881(c)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code. The undersigned has
furnished the Administrative Agent and the Borrower with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or
W-8BEN-E, as applicable or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN or W-8BEN-E, as applicable, from each of such partner's/member's
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Borrower and the Administrative Agent, and (2) the undersigned shall have at
all times furnished the Borrower and the Administrative Agent with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments. Unless otherwise defined herein, terms
defined in the Credit Agreement and used herein shall have the meanings given to
them in the Credit Agreement. [NAME OF BANK] By: Name: Title: Date: ________ __,
20[ ]



--------------------------------------------------------------------------------



 